

EXECUTION VERSION












RECEIVABLES PURCHASE AGREEMENT
dated as of April 8, 2020
among
NEWENERGY RECEIVABLES LLC, as Seller,
CONSTELLATION NEWENERGY, INC., as Servicer,
THE CONDUITS PARTY HERETO,
THE FINANCIAL INSTITUTIONS PARTY HERETO,
THE PURCHASER AGENTS PARTY HERETO,
THE CO-ARRANGERS PARTY HERETO
and
MUFG BANK, LTD.,
as Agent




















736370695 19636993





--------------------------------------------------------------------------------


TABLE OF CONTENTS





PageARTICLE IPURCHASE ARRANGEMENTS
1
Section 1.1Purchase Facility
1
Section 1.2Increases; Sale of Asset Portfolio
2
Section 1.3Decreases
3
Section 1.4Payment Requirements
3
Section 1.5Taxes
3
Section 1.6Reinvestments
6
Section 1.7RPA Deferred Purchase Price
6
ARTICLE IIPAYMENTS AND COLLECTIONS
6
Section 2.1Payments
6
Section 2.2Collections Prior to Amortization
7
Section 2.3Collections Following Amortization
8
Section 2.4Ratable Payments
9
Section 2.5Payment Rescission
9
Section 2.6Maximum Purchases In Respect of the Asset Portfolio
10
Section 2.7Limitation on Payments
10
ARTICLE III
CONDUIT PURCHASES
10
Section 3.1CP Costs
10
Section 3.2CP Costs Payments
10
Section 3.3Calculation of CP Costs
10
ARTICLE IVFINANCIAL INSTITUTION FUNDING
11
Section 4.1Financial Institution Funding
11
Section 4.2Financial Institution Yield Payments and Calculations
11
Section 4.3Suspension or Replacement of the LIBO Rate or LMIR
11
Section 4.4Extension of Scheduled Termination Date
12
ARTICLE VREPRESENTATIONS AND WARRANTIES
14
Section 5.1Representations and Warranties of the Seller Parties
14
ARTICLE VICONDITIONS OF PURCHASES
19
Section 6.1Closing Date; Conditions Precedent to Initial Purchase
19
Section 6.2Conditions Precedent to All Purchases20ARTICLE VIICOVENANTS
21
Section 7.1Affirmative Covenants of The Seller Parties
21









736370695 19636993 i





--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)





PageSection 7.2Negative Covenants of The Seller Parties28ARTICLE
VIIIADMINISTRATION AND COLLECTION30Section 8.1Designation of Servicer30Section
8.2Duties of Servicer31Section 8.3Collection Notices32Section
8.4Responsibilities of Seller32Section 8.5Reports32Section 8.6Servicing
Fees33ARTICLE IXAMORTIZATION EVENTS
33
Section 9.1Amortization Events
33
Section 9.2Remedies
36
ARTICLE XINDEMNIFICATION
36
Section 10.1Indemnities by the Seller
36
Section 10.2Indemnities by the Servicer
39
Section 10.3Increased Cost and Reduced Return
40
Section 10.4Other Costs and Expenses41Section 10.5Allocations41Section
10.6Accounting Based Consolidation Event
41
ARTICLE XIAGENT
42
Section 11.1Authorization and Action42Section 11.2Delegation of Duties
42
Section 11.3Exculpatory Provisions
42
Section 11.4Reliance by Agent
43
Section 11.5Non-Reliance on Agent and Other Purchasers
43
Section 11.6Reimbursement and Indemnification
43
Section 11.7Agent in its Individual Capacity44Section 11.8Successor Agent
44
Section 11.9Co-Arranger
44
ARTICLE XIIASSIGNMENTS; PARTICIPATIONS
44
Section 12.1Assignments
44
Section 12.2Participations46













736370695 19636993
ii

--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)





PAGESection 12.3Federal Reserve46Section 12.4Collateral Trustee46ARTICLE
XIIIPURCHASER AGENTS47Section 13.1Purchaser Agents47ARTICLE
XIVMISCELLANEOUS47Section 14.1Waivers and Amendments47Section
14.2Notices48Section 14.3Ratable Payments49Section 14.4Protection of Ownership
Interests of the Purchasers49Section 14.5Confidentiality
50
Section 14.6Bankruptcy Petition
50
Section 14.7Limitation of Liability
51
Section 14.8CHOICE OF LAW51Section 14.9CONSENT TO JURISDICTION
51
Section 14.10WAIVER OF JURY TRIAL
51
Section 14.11Integration; Binding Effect; Survival of Terms
52
Section 14.12Counterparts; Severability; Section References
52
Section 14.13MUFG Roles and Purchaser Agent Roles52Section
14.14Characterization53Section 14.15Excess Funds
54
Section 14.16USA PATRIOT Act Notice54Section 14.17Acknowledgement and Consent to
Bail-In of Affected Financial Institutions
54
Section 14.18Securitisation Regulation; Information; Indemnity55







736370695 19636993
iii

--------------------------------------------------------------------------------




EXHIBITS






Exhibit I - Definitions
Exhibit II - Form of Purchase Notice
Exhibit III - Places of Business of the Seller Parties; Locations
of Records; Federal Employer Identification Number(s)
Exhibit IV - Names of Collection Banks; Collection Accounts
Exhibit V - Form of Compliance Certificate
Exhibit VI - Addresses for Notices
Exhibit VII - Form of Assignment Agreement
Exhibit VIII - Credit and Collection Policy
Exhibit IX - [Reserved]
Exhibit X - Form of Monthly Report
Exhibit XI - Subject Obligor
Exhibit XII - Closing Memorandum






SCHEDULES


Schedule A - Commitments, Payment Addresses, Purchaser Agents, Related Financial
Institutions and Co-Arrangers




iv
736370695 19636993

--------------------------------------------------------------------------------




INDEX OF DEFINED TERMS
DEFINED IN THE BODY OF THE AGREEMENT


Agent...............................................................................................................................................
1
Aggregate Reduction
......................................................................................................................
3
Amortization Event
.......................................................................................................................
33
Asset Portfolio
................................................................................................................................
3
Assignment
Agreement.................................................................................................................
45
Closing
Date..................................................................................................................................
19
Conduits
..........................................................................................................................................
1
Consent
Notice..............................................................................................................................
12
Consent Period
..............................................................................................................................
12
EU Losses
.....................................................................................................................................
56
Extension Notice
...........................................................................................................................
12
Financial
Institutions.......................................................................................................................
1
Impacted Financial Institution
......................................................................................................
45
Incremental Purchase
......................................................................................................................
1
Indemnified Amounts
...................................................................................................................
36
Indemnified
Party..........................................................................................................................
36
Intended Tax Treatment
................................................................................................................
53
Investment Company Act
.............................................................................................................
17
MUFG
.............................................................................................................................................
1
MUFG Roles
.................................................................................................................................
52
Non-Renewing Financial Institution
.............................................................................................
13
Obligations
......................................................................................................................................
7
Other
Costs....................................................................................................................................
41
Other
Sellers..................................................................................................................................
41
Participant
.....................................................................................................................................
46
Participant Register
.......................................................................................................................
46
Patriot Act
.....................................................................................................................................
54
Payment Instruction
........................................................................................................................
3
Proposed Reduction
Date................................................................................................................
3
Purchase Notice
..............................................................................................................................
2
Purchaser Agent Roles
..................................................................................................................
53
Purchaser Agents
............................................................................................................................
1
Purchasing Financial Institutions
..................................................................................................
45
PVSI
................................................................................................................................................
1
Reduction Notice
............................................................................................................................
3
Register
.........................................................................................................................................
45
RPA Deferred Purchase Price
.........................................................................................................
6
Seller
...............................................................................................................................................
1
Seller Parties
...................................................................................................................................
1
Seller Party
......................................................................................................................................
1
Servicer
.........................................................................................................................................
30
Servicing Fee
................................................................................................................................
33
Terminating Financial Institution
.................................................................................................
13
Termination Date
............................................................................................................................
8
Termination Percentage
..................................................................................................................
8
Volcker Rule
.................................................................................................................................
17


v


736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
RECEIVABLES PURCHASE AGREEMENT


This Receivables Purchase Agreement, dated as of April 8, 2020, is by and among
NewEnergy Receivables LLC, a Delaware limited liability company (the “Seller”),
Constellation NewEnergy, Inc., a Delaware corporation (together with its
successors and assigns “CNE”), as initial Servicer (as Servicer together with
Seller, as further defined in Exhibit I, the “Seller Parties” and each a “Seller
Party”), the entities listed on Schedule A to this Agreement under the heading
“Financial Institution” (together with any of their respective successors and
assigns hereunder, the “Financial Institutions”), the entities (if any) listed
on Schedule A to this Agreement under the heading “Conduit” (together with any
of their respective successors and assigns hereunder, the “Conduits”), the
entities listed on Schedule A to this Agreement under the heading “Purchaser
Agent” (together with any of their respective successors and assigns hereunder,
the “Purchaser Agents”), the entities listed on Schedule A to this Agreement
under the heading “Co-Arrangers” (together with any of their respective
successors and assigns hereunder, the “Co-Arrangers”) and MUFG Bank, Ltd.
(“MUFG”), as agent for the Purchasers hereunder or any successor agent hereunder
(together with its successors and assigns hereunder, the “Agent”). Unless
defined elsewhere herein, capitalized terms used in this Agreement shall have
the meanings assigned to such terms in Exhibit I.


PRELIMINARY STATEMENTS


The Seller intends to sell and assign to Agent for the benefit of the
Purchasers, the Receivables and certain other related assets.


MUFG has been requested and is willing to act as Agent on behalf of the Conduits
(if any) and the Financial Institutions in accordance with the terms hereof.


AGREEMENT


Now therefore, in consideration of the foregoing and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto hereby agree as follows:


ARTICLE I
PURCHASE ARRANGEMENTS
Section 1.1 Purchase Facility.


(a) Upon the terms and subject to the conditions hereof, during the period from
the date hereof to but not including the Facility Termination Date, Seller shall
sell and assign, as described in Section 1.2(b), the Asset Portfolio to Agent
for the benefit of the Purchasers. In accordance with the terms and conditions
set forth herein, each Conduit may (in its sole discretion), and each Financial
Institution severally hereby agrees to, instruct Agent to make cash payments to
Seller of the related Cash Purchase Price in respect of the Asset Portfolio
(each such cash payment, an “Incremental Purchase”) on behalf of such
Purchasers, in each case and from time to time in an aggregate amount not to
exceed at such time (i) in the case of a Financial Institution, its Commitment,
(ii) in the case of any Purchaser Group, the Commitment


736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
of the Financial Institution in such Purchaser Group and (iii) in the aggregate,
the lesser of (A) the Purchase Limit and (B) the aggregate amount of the
Commitments. Any amount not paid for the Asset Portfolio hereunder as Cash
Purchase Price shall be paid to Seller as the RPA Deferred Purchase Price
pursuant to, and only to the extent required by, the priority of payments set
forth in Sections 2.2(b) and 2.3 and otherwise pursuant to the terms of this
Agreement (including Section 2.7).


(b) Seller may, upon at least 10 Business Days’ prior notice to Agent and each
Purchaser Agent, terminate in whole or reduce in part, ratably among the
Financial Institutions, the unused portion of the Purchase Limit; provided that
(i) each partial reduction of the Purchase Limit shall be in an amount equal to
$1,000,000 or an integral multiple thereof, (ii) the aggregate of the
Commitments for all of the Financial Institutions shall be terminated in whole
or reduced in part, ratably among the Financial Institutions, by an amount equal
to such termination or reduction in the Purchase Limit and (iii) no such partial
reduction shall reduce the Purchase Limit to an amount less than $200,000,000.


Section 1.2 Increases; Sale of Asset Portfolio.


(a) Increases. Seller shall provide Agent and each Purchaser Agent with prior
notice in a form set forth as Exhibit II hereto of each Incremental Purchase (a
“Purchase Notice”) by 12:00 noon (New York City time) at least three Business
Days prior to the requested date of such Incremental Purchase. Each Purchase
Notice shall be subject to Article VI hereof and, except as set forth below,
shall be irrevocable, shall specify the requested Cash Purchase Price (which
shall not be less than $1,000,000 and in additional increments of $100,000) and
the requested date of such Incremental Purchase (which shall be on a Business
Day). Following receipt of a Purchase Notice, each Purchaser Agent will promptly
notify the Conduit (if any) in such Purchaser Agent’s Purchaser Group of such
Purchase Notice and Agent and each Purchaser Agent will identify the Conduits
(if any) that agree to make the Purchase. If any Conduit declines to make a
proposed Incremental Purchase or if any Purchaser Group does not include a
Conduit, such Incremental Purchase will be made by (i) such declining Conduit’s
Related Financial Institution(s) or (ii) the Financial Institution(s) included
in such Purchaser Group that does not include a Conduit, as applicable, in
accordance with the rest of this Section 1.2(a). On the date of each Incremental
Purchase, upon satisfaction of the applicable conditions precedent set forth in
Article VI and the conditions set forth in this Section 1.2(a), the Conduits
and/or the Financial Institutions, as applicable, shall deposit to the Facility
Account, in immediately available funds, no later than 1:00 p.m. (New York City
time), an amount equal to its Purchaser Group’s Pro Rata Share of the aggregate
Cash Purchase Price in respect of such Incremental Purchase. Each Financial
Institution’s obligation shall be several, such that the failure of any
Financial Institution to make available to Seller any funds in connection with
any Incremental Purchase shall not relieve any other Financial Institution of
its obligation, if any, hereunder to make funds available on the date of such
Incremental Purchase, but no Financial Institution shall be responsible for the
failure of any other Financial Institution to make funds available in connection
with any Incremental Purchase.


(b) Sale of Asset Portfolio. In accordance with Sections 1.1(a) and 1.2(a),
Seller hereby sells, assigns and transfers to Agent (on behalf of the
Purchasers), for the related Cash Purchase Price and the RPA Deferred Purchase
Price, effective on and as of the date of


2
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
each Purchase hereunder, all of its right, title and interest in, to and under
all Receivables and the Related Security and Collections relating to such
Receivables, in each case, existing as of the date of such Purchase that have
been acquired by Seller as provided herein and in the other Transaction
Documents on or prior to the date of such Purchase. The Purchasers’ right, title
and interest in and to such assets is herein called the “Asset Portfolio”.


Section 1.3 Decreases. Seller shall return in full the Aggregate Capital on the
Obligations Final Due Date. Prior thereto, Seller shall provide Agent and each
Purchaser with an irrevocable prior written notice (a “Reduction Notice”) of any
proposed reduction of the Aggregate Capital no later than three (3) Business
Days prior to the proposed reduction date. Such Reduction Notice shall designate
(i) the date (the “Proposed Reduction Date”) upon which any such reduction of
the Aggregate Capital shall occur and (ii) the amount of the Aggregate Capital
to be reduced (the “Aggregate Reduction”), which shall be applied ratably to the
aggregate Capital of each Purchaser in accordance with the amount of Capital
owing to such Purchaser. Only one (1) Reduction Notice shall be outstanding at
any time. In connection with any reduction of the Aggregate Capital pursuant to
this Section, Seller shall pay to the applicable Purchaser on the immediately
following Settlement Date all Broken Funding Costs arising as a result of such
reduction and any accrued and unpaid CP Costs and Financial Institution Yield in
respect of such portion of Capital so reduced.


Section 1.4 Payment Requirements. All amounts to be paid or deposited by any
Seller Party pursuant to any provision of this Agreement or any other
Transaction Document shall be paid or deposited in accordance with the terms
hereof no later than 11:00 a.m. (New York City time) on the day when due in
immediately available funds, and if not received before 11:00 a.m. (New York
City time) shall be deemed to be received on the next succeeding Business Day.
If such amounts are payable to (i) Agent, they shall be paid to Agent for its
own account, in accordance with the applicable instructions from time to time
notified by the Agent to such Person and (ii) any Purchaser Agent or Purchaser,
they shall be paid to the Purchaser Agent for such Person’s Purchaser Group, for
the account of such Person, in accordance with the applicable instructions from
time to time notified by such Purchaser Agent or Purchaser (each instruction set
forth in clauses (i) and (ii) being a “Payment Instruction”). Upon notice to
Seller, Agent (on behalf of itself and/or any Purchaser) may debit the Facility
Account for all amounts due and payable hereunder. All computations of Financial
Institution Yield, per annum fees or discount calculated as part of any CP
Costs, per annum fees hereunder and per annum fees under any Fee Letter shall be
made on the basis of a year of 360 days (or, in the case of amounts determined
by reference to the Alternate Base Rate, 365 or 366 days, as applicable) for the
actual number of days elapsed. If any amount hereunder or under any other
Transaction Document shall be payable on a day which is not a Business Day, such
amount shall be payable on the next succeeding Business Day and such extension
of time shall be included in the computation of such payment or deposit.


Section 1.5 Taxes. (a) Except to the extent required by Applicable Law, any and
all payments and deposits required to be made hereunder, under any other
Transaction Document or under any instrument delivered hereunder or thereunder
to any Indemnified Party or otherwise hereunder or thereunder by Seller or
Servicer shall be made free and clear of, and without withholding or deduction
for, any and all present or future Taxes. If Seller, Servicer or the Agent shall
be required by Applicable Law to make any such withholding or deduction, (A) if


3
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
such Tax is an Indemnified Tax, Seller (or Servicer, on its behalf) shall make
an additional payment to such Indemnified Party, in an amount sufficient so
that, after making all required withholdings or deductions (including
withholdings or deductions applicable to additional sums payable under this
Section 1.5(a)), such Indemnified Party receives an amount equal to the sum it
would have received had no such withholdings or deductions been made, (B) Seller
(or Servicer, on its behalf), Servicer or the Agent shall make such withholding
or deduction and (C) Seller (or Servicer, on its behalf), Servicer or the Agent
shall pay the full amount deducted to the relevant taxation authority or other
Governmental Authority in accordance with Applicable Law.


(b) Seller will indemnify each Indemnified Party for the full amount of
Indemnified Taxes payable by such Indemnified Party (including any Indemnified
Taxes imposed by any jurisdiction on amounts payable under this Section) and any
liability (including penalties, interest and expenses) attributable thereto and
any reasonable expenses. Any indemnification under this Section 1.5(b) shall be
paid on the next Settlement Date after the date any Indemnified Party makes
written demand therefor, together with a statement of reasons for such demand
and the calculations of such amount. Such calculations, if made in good faith,
absent manifest error, shall be final and conclusive on all parties.


(c) Each Purchaser shall severally indemnify Agent, within 10 days after demand
therefor, for (i) any Indemnified Taxes attributable to such Purchaser (but only
to the extent that Seller has not already indemnified Agent for such Indemnified
Taxes and without limiting the obligation of Seller to do so) and (ii) any
Excluded Taxes attributable to such Purchaser, in each case, that are payable or
paid by the Agent in connection with any Transaction Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Purchaser by Agent shall be conclusive absent
manifest error. Each Purchaser hereby authorizes Agent to set off and apply any
and all amounts at any time owing to such Purchaser under any Transaction
Document or otherwise payable by Agent to such Purchaser from any other source
against any amount due to Agent under this Section 1.5(c).


(d) Within 30 days after the date of any payment of Taxes withheld by any of
Seller or Servicer, as applicable, in respect of any payment to any Indemnified
Party, Seller or Servicer, as applicable, will furnish to Agent and each
Purchaser Agent, the original or a certified copy of a receipt evidencing
payment thereof (or other evidence reasonably satisfactory to Agent).


(e) Without prejudice to the survival of any other agreement contained herein,
the agreements and obligations contained in this Section shall survive the
payment in full of Obligations hereunder.


(f) Each Purchaser that is not a “United States person,” within the meaning of
Section 7701(a)(30) of the Code, shall, to the extent it is legally entitled to
do so, on or before the date it becomes a party to this Agreement, deliver to
Seller, Servicer and Agent documentation prescribed by Applicable Law to permit
the Seller, Servicer or Agent to determine its tax reporting requirements and
any withholding or deduction required to be made, including whichever of the
following is applicable:


4
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
(i) in the case of a Purchaser claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Transaction Document, executed copies of IRS Form W-8BEN or IRS Form
W-
8BEN-E establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “interest” article of such tax treaty and (y) with respect
to any other applicable payments under any Transaction Document, IRS Form W-8BEN
or IRS Form W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;


(ii) executed copies of IRS Form W-8ECI;


(iii) in the case of a Purchaser claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Purchaser is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of Seller within the
meaning of Section 871(h)(3)(B) of the Code, or a “controlled foreign
corporation” related to Seller as described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN
or IRS Form W 8BEN-E; or


(iv) to the extent a Purchaser is not the beneficial owner, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W
8BEN-E, a U.S. Tax Compliance Certificate, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Purchaser is a partnership and one or more direct or indirect partners of
such Purchaser are claiming the portfolio interest exemption, such Purchaser may
provide a U.S. Tax Compliance Certificate on behalf of each such direct and
indirect partner.


(g) Each Indemnified Party that is a “United States person,” shall, on or before
the date it becomes a party to this Agreement, deliver to Seller, Servicer and
Agent executed copies of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax.


(h) If a payment made to a Purchaser under any Transaction Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Purchaser were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Purchaser shall deliver to Seller, Servicer and Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Seller,
Servicer or Agent such documentation prescribed by Applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Seller, Servicer or Agent as may be
necessary for the Seller, Servicer or Agent to comply with their obligations
under FATCA and to determine that such Purchaser has complied with such
Purchaser’s obligations under FATCA or to determine the amount, if any, to
deduct and withhold from such payment. Solely for purposes of this clause (h),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.


(i) Each Indemnified Party agrees that if any form or certification it
previously delivered under the preceding paragraphs (f), (g) or (h) expires or
becomes obsolete


5
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Seller and the Agent in writing of its legal inability to do
so.


(j) Seller shall timely reimburse Agent for the payment of, any Other Taxes.
(k) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund in respect of any Taxes as to which it has been
indemnified pursuant to this Section, it shall promptly repay such refund to the
indemnifying party (to the extent of amounts that have been paid by the
indemnifying party under this Section with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes imposed with
respect to such refund) of such indemnified party and without interest (other
than interest paid by the relevant taxing authority with respect to such
refund); provided, however, that the indemnified party, upon the request of such
indemnifying party, agrees to return such refund (plus penalties, interest or
other charges imposed by the relevant taxing authority) to such indemnifying
party in the event such indemnifying party is required to repay such refund to
the applicable taxing authority. Nothing in this Section shall obligate any
Indemnified Party to apply for any refund.


(l) Nothing contained in this Section shall require any Indemnified Party to
make available any of its Tax returns (or any other information relating to its
Taxes which it deems to be confidential).


(m) Each party’s obligations under this Section 1.5 shall survive the
resignation or replacement of Agent or any assignment of rights by, or the
replacement of, a Purchaser, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Transaction
Document.


Section 1.6 Reinvestments. On each Business Day prior to the Final Payout Date,
the Servicer, on behalf of the Agent, shall pay to the Seller, out of
Collections of Receivables, the amount available for reinvestment in accordance
with Section 2.2(a). Each such payment is herein referred to as a
“Reinvestment”. All Reinvestments with respect to the applicable Purchasers
shall be made ratably on behalf of the applicable Purchasers in the relevant
Purchaser Group in accordance with the respective outstanding portions of the
Aggregate Capital funded by them.


Section 1.7 RPA Deferred Purchase Price. Subject to the application of
Collections as RPA Deferred Purchase Price as permitted on each Settlement Date
pursuant to Sections 2.2(b), 2.2(c) and 2.3, on each Business Day on and after
the Final Payout Date, Servicer, on behalf of Agent and the Purchasers, shall
pay to Seller an amount as deferred purchase price (the “RPA Deferred Purchase
Price”) equal to the Collections of Receivables then held or thereafter received
by Seller (or Servicer on its behalf) less any accrued and unpaid Servicing Fee.


ARTICLE II
PAYMENTS AND COLLECTIONS
Section 2.1 Payments. Notwithstanding any limitation on recourse contained in
this Agreement, Seller shall immediately pay to Agent when due, for the account
of Agent, or the


6
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
relevant Purchaser or Purchasers, on a full recourse basis: (a) all amounts
accrued or payable by Seller to any such Person as described in Sections 2.2 and
2.3 and (b) each of the following amounts, to the extent that such amounts are
not paid in accordance with Sections 2.2 and 2.3: (i) such fees as set forth in
each Fee Letter (which fees collectively shall be sufficient to pay all fees
owing to the Financial Institutions), (ii) all amounts payable as CP Costs,
(iii) all amounts payable as Financial Institution Yield, (iv) all amounts
payable as Deemed Collections, (v) all amounts required pursuant to Section 2.5
or 2.6, (vi) all amounts payable pursuant to Article X, if any, (vii) all
Servicer costs and expenses, including the Servicing Fee, in connection with
servicing, administering and collecting the Receivables, (viii) all Broken
Funding Costs and (ix) all Default Fees (the fees, amounts and other obligations
described in clauses (a) and (b) collectively, the “Obligations”). If Seller
fails to pay any of the Obligations when due, Seller agrees to pay, on demand,
the Default Fee in respect thereof until paid. Notwithstanding the foregoing, no
provision of this Agreement or any Fee Letter shall require the payment or
permit the collection of any amounts hereunder in excess of the maximum
permitted by Applicable Law. If at any time Seller receives any Collections or
is deemed to receive any Collections, Seller shall immediately pay such
Collections or Deemed Collections to Servicer for payment in accordance with the
terms and conditions hereof and, at all times prior to such payment, such
Collections or Deemed Collections shall be held in trust by the Seller for the
exclusive benefit of the Purchasers and Agent.


Section 2.2 Collections Prior to Amortization.


(a) Collections Generally. On any day (other than during the Amortization
Period) that Servicer receives any Collections and/or Deemed Collections, the
Servicer shall set aside and hold in trust for the benefit of the Purchasers
(or, if so requested by the Agent, segregate in a separate account designated by
the Agent, which shall be an account maintained and controlled by the Agent
unless the Agent otherwise instructs in its sole discretion), for application in
accordance with the priority of payments set forth below, all Collections on
Receivables that are received by the Servicer or the Seller or received in any
Lock-Box or Collection Account and all Deemed Collections; provided, however,
that so long as each of the conditions precedent set forth in Section 6.2 are
satisfied on such date, the Servicer may release to the Seller from such
Collections and Deemed Collections the amount (if any) necessary to pay the
purchase price for Receivables purchased by the Seller on such date in
accordance with the terms of the Receivables Sale Agreement.


(b) Application of Collections. On each Settlement Date, so long as the
Amortization Period has not commenced, Servicer will apply such Collections to
make the following distributions in the following amounts and order of priority:


first, to the reimbursement of Agent’s, each Purchaser’s and each Purchaser
Agent’s costs of collection and enforcement of this Agreement;


second, to the Purchasers, all accrued and unpaid fees under any Fee Letter, all
accrued and unpaid CP Costs and Financial Institution Yield and any Broken
Funding Costs, in each case, for the prior Accrual Period;
7
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
third, if Servicer is not CNE or an Affiliate of CNE, to Servicer in payment of
the Servicing Fee;


fourth, to the extent that a Capital Coverage Deficit exists, to the Purchasers
(ratably, based on the aggregate outstanding Capital of each Purchaser at such
time) for the return of a portion of the Aggregate Capital at such time, in an
aggregate amount equal to the amount necessary to reduce the Capital Coverage
Deficit to zero ($0);


fifth, if CNE or an Affiliate of CNE is then acting as Servicer, to
Servicer in payment of the Servicing Fee;


sixth, to each Terminating Financial Institution, ratably based on such
Terminating Financial Institution’s Termination Percentage, for the reduction of
the Capital of each such Terminating Financial Institution;


seventh, to the applicable Persons, for the ratable payment in full of all other
unpaid Obligations then due and owing; and


eighth, the balance, if any, to Seller as RPA Deferred Purchase Price.


(c) Each Terminating Financial Institution shall be allocated a ratable portion
of Collections from the Scheduled Termination Date that such Terminating
Financial Institution did not consent to extend (as to such Terminating
Financial Institution, the “Termination Date”), until, with respect to a
Terminating Financial Institution, such Terminating Financial Institution’s
Capital, if any, shall be paid in full and the applicable, ratable portion of
the RPA Deferred Purchase Price allocable to such Terminating Financial
Institution’s portion of the Asset Portfolio has been paid in full in accordance
with the priority of payments set forth in Section 2.2(b). This ratable portion
shall be calculated on the Termination Date of each Terminating Financial
Institution as a percentage equal to (i) Capital of such Terminating Financial
Institution outstanding on its Termination Date, divided by (ii) the Aggregate
Capital outstanding on such Termination Date (the “Termination Percentage”).
Each Terminating Financial Institution’s Termination Percentage shall remain
constant prior to the Amortization Period. During the Amortization Period, each
Termination Percentage shall be disregarded, and each Terminating Financial
Institution’s Capital shall be reduced ratably with all Financial Institutions
in accordance with Section 2.3.


Section 2.3 Collections Following Amortization. During the Amortization Period,
the Servicer shall set aside and hold in trust for the benefit of the Purchasers
(or, if so requested by the Agent, segregate in a separate account designated by
the Agent, which shall be an account maintained and controlled by the Agent
unless the Agent otherwise instructs in its sole discretion), for application in
accordance with the priority of payments set forth below, all Collections on
Receivables that are received by the Servicer or the Seller or received in any
Lock-Box or Collection Account and all Deemed Collections. During the
Amortization Period, Servicer shall, at any time upon the request from time to
time by (or pursuant to standing instructions from) Agent apply such amounts at
Agent’s direction to reduce the Aggregate
8
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
Capital and any other Aggregate Unpaids (it being understood and agreed that, in
any event, no portion of the RPA Deferred Purchase Price may be paid to Seller
during the Amortization Period). If there shall be insufficient funds on deposit
to distribute funds in payment in full of the aforementioned amounts, Servicer
(or, following its assumption of control of the Collection Accounts, the Agent)
shall distribute funds in the following order of priority:


first, to the reimbursement of Agent’s, each Purchaser’s and each Purchaser
Agent’s costs of collection and enforcement of this Agreement;


second, ratably to the payment of all accrued and unpaid fees under any Fee
Letter and all accrued and unpaid CP Costs; Financial Institution Yield and any
Broken Funding Costs;


third, to the payment of Servicer’s reasonable out-of-pocket costs and expenses
in connection with servicing, administering and collecting the Receivables,
including the Servicing Fee, if CNE, or one of its Affiliates is not then acting
as Servicer;


fourth, to the Purchasers (ratably, based on the aggregate outstanding Capital
of each Purchaser at such time) for the reduction of the Aggregate Capital to
zero ($0);


fifth, for the ratable payment of all other unpaid Obligations, provided that to
the extent such Obligations relate to the payment of Servicer costs and
expenses, including the Servicing Fee, when CNE or one of its Affiliates is
acting as Servicer, such costs and expenses will not be paid until after the
payment in full of all other Obligations;


sixth, to the applicable Persons, for the ratable payment in full of all other
Aggregate Unpaids; and


seventh, after the Aggregate Unpaids have been indefeasibly reduced to zero and
this Agreement has terminated in accordance with its terms, to Seller as RPA
Deferred Purchase Price, any remaining Collections.


Section 2.4 Ratable Payments. Collections applied to the payment of Aggregate
Unpaids shall be distributed in accordance with the aforementioned provisions,
and, giving effect to each of the priorities set forth in Sections 2.2 and 2.3
above, shall be shared ratably (within each priority) among Agent, the Purchaser
Agents and the Purchasers in accordance with the amount of such Aggregate
Unpaids owing to each of them in respect of each such priority.


Section 2.5 Payment Rescission. No payment of any of the Aggregate Unpaids shall
be considered paid or applied hereunder to the extent that, at any time, all or
any portion of such payment or application is rescinded by application of law or
judicial authority, or must otherwise be returned or refunded for any reason.
Seller shall remain obligated for the amount of any payment or application so
rescinded, returned or refunded, and shall promptly pay to Agent (for
application to the Person or Persons who suffered such rescission, return or
refund), the full amount thereof, plus the Default Fee from the date of any such
rescission, return or refunding, in each case, if such rescinded amounts have
not been paid under Section 2.2 or 2.3.


9
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
Section 2.6 Maximum Purchases In Respect of the Asset Portfolio. Notwithstanding
anything to the contrary in this Agreement, Seller shall ensure that the Net
Receivable Pool Balance shall at no time be less than the sum of (i) the
Aggregate Capital at such time, plus (ii) the Required Reserves at such time.
If, on any date of determination, the sum of (i) the Aggregate Capital, plus
(ii) the Required Reserves exceeds the Net Receivable Pool Balance, in each case
at such time, Seller shall pay to the Purchasers within three (3) Business Days
an amount to be applied to reduce the Aggregate Capital (allocated ratably based
on the ratio of each Purchaser’s Capital at such time to the Aggregate Capital
at such time), such that after giving effect to such payment, the Net Receivable
Pool Balance equals or exceeds the sum of (i) the Aggregate Capital, plus (ii)
the Required Reserves, in each case at such time.


Section 2.7 Limitation on Payments. Notwithstanding any provision contained in
this Agreement or any other Transaction Document to the contrary, none of the
Purchasers or Agent shall, and none of them shall be obligated (whether on
behalf of a Purchaser or otherwise) to, pay any amount to Seller in respect of
any portion of the RPA Deferred Purchase Price, except to the extent that
Collections are available for distribution to Seller in accordance with this
Agreement. In addition, notwithstanding anything to the contrary contained in
this Agreement or any other Transaction Document, the obligations of any
Purchaser that is a commercial paper conduit or similar vehicle under this
Agreement or under any other Transaction Document shall be payable by such
Purchaser or successor or assign solely to the extent of funds received from
Seller in accordance herewith or from any party to any Transaction Document in
accordance with the terms thereof in excess of funds necessary to pay such
Person’s matured and maturing Commercial Paper or other senior indebtedness of
such Person when due. Any amount which Agent or a Purchaser is not obligated to
pay pursuant to the operation of the two preceding sentences shall not
constitute a claim (as defined in § 101 of the Federal Bankruptcy Code) against,
or corporate obligation of, any Purchaser or Agent, as applicable, for any such
insufficiency unless and until such amount becomes available for distribution to
Seller pursuant to the terms hereof.


ARTICLE III
CONDUIT PURCHASES
Section 3.1 CP Costs. Seller shall pay CP Costs with respect to the outstanding
Capital associated with each of the Conduits for each day that any such Capital
is outstanding.


Section 3.2 CP Costs Payments. On each Settlement Date, Seller shall pay to the
Conduits an aggregate amount equal to all accrued and unpaid CP Costs in respect
of the outstanding Capital of each of the Conduits for the related Settlement
Period in accordance with Article II.


Section 3.3 Calculation of CP Costs. On the third Business Day immediately
preceding each Settlement Date, each Conduit shall calculate the aggregate
amount of its Conduit Costs for the related Settlement Period and shall notify
Seller of such aggregate amount.
10
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
ARTICLE IV


FINANCIAL INSTITUTION FUNDING


Section 4.1 Financial Institution Funding. The aggregate Capital associated with
each Financial Institutions shall accrue Financial Institution Yield in
accordance with the terms and conditions hereof for each day that any such
Capital is outstanding.


Section 4.2 Financial Institution Yield Payments and Calculations.


(a) On each Settlement Date, Seller shall pay to the Financial Institutions an
aggregate amount equal to all accrued and unpaid Financial Institution Yield in
respect of the outstanding Capital of each of the Financial Institutions for the
related Settlement Period in accordance with Article II.


(b) On the third Business Day immediately preceding each Settlement Date, each
Financial Institution shall calculate the aggregate amount of its Financial
Institution Yield for the related Settlement Period and shall notify Seller of
such aggregate amount.


Section 4.3 Suspension or Replacement of the LIBO Rate or LMIR.


(a) If any Financial Institution notifies Agent or its Purchaser Agent, as
applicable, that it has determined that funding its Pro Rata Share of the
Aggregate Capital in respect of the Financial Institutions in such Financial
Institution’s Purchaser Group at the LIBO Rate or LMIR, as applicable, would
violate any applicable law, rule, regulation, or directive of any governmental
or regulatory authority, whether or not having the force of law, or that (i)
deposits of a type and maturity appropriate to match fund its Capital at the
LIBO Rate or LMIR, as applicable, are not available or (ii) the LIBO Rate or
LMIR, as applicable, does not accurately reflect the cost of acquiring or
maintaining any portion of the Asset Portfolio or Capital at the LIBO Rate or
LMIR, as applicable, then Agent or such Purchaser Agent, as applicable, shall
suspend the availability of the LIBO Rate or LMIR, as applicable, for the
Financial Institutions in such Financial Institution’s Purchaser Group and the
Alternate Base Rate shall automatically apply for any Capital funded by the
Financial Institutions in such Financial Institution’s Purchaser Group accruing
Financial Institution Yield at the or LMIR, as applicable.


(b) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Transaction Document, upon the occurrence of a Benchmark Transition
Event or an Early Opt-in Election, as applicable, the Agent and the Seller may
amend this Agreement to replace the LIBO Rate or LMIR, as applicable, with a
Benchmark Replacement. Any such amendment with respect to a Benchmark Transition
Event will become effective at 5:00 p.m. (New York City time) on the fifth (5th)
Business Day after the Agent has posted such proposed amendment to all
Purchasers and the Seller so long as the Agent has not received, by such time,
written notice of objection to such amendment from Purchasers comprising the
Required Purchasers.


Any such amendment with respect to an Early Opt-in Election will become
effective on the date that Purchasers comprising the Required Purchasers have
delivered to the Agent written notice that such Required Purchasers accept such
amendment. No replacement of the LIBO Rate or


11
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
LMIR, as applicable, with a Benchmark Replacement pursuant to this Section 4.3
will occur prior to the applicable Benchmark Transition Start Date.


(c) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Agent will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Transaction Document, any
amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement.


(d) Notices; Standards for Decisions and Determinations. The Agent will promptly
notify the Seller and the Purchasers of (i) any occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, and its related
Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Agent or Purchasers pursuant to this Section 4.3,
including any determination with respect to a tenor, rate or adjustment or of
the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 4.3.


(e) Benchmark Unavailability Period. Upon the Sellers’s receipt of notice of the
commencement of a Benchmark Unavailability Period, the Seller may revoke any
request for an Incremental Purchase to be made during any Benchmark
Unavailability Period. During any Benchmark Unavailability Period, the Alternate
Base Rate shall automatically apply for any Capital accruing at the LIBO Rate or
LMIR, as applicable, and any selection by the Seller of the LIBO Rate or LMIR,
as applicable, shall automatically be deemed to be a selection of the Alternate
Base Rate.


Section 4.4 Extension of Scheduled Termination Date.


(a) Seller may request one or more 364-day extensions of the Scheduled
Termination Date then in effect by giving written notice of such request to
Agent (each such notice, an “Extension Notice”) at least 60 days prior to the
Scheduled Termination Date then in effect. After Agent’s receipt of any
Extension Notice, Agent shall promptly notify each Purchaser Agent of such
Extension Notice. After Agent’s and each Purchaser Agent’s receipt of any
Extension Notice, each Purchaser Agent shall promptly notify the Financial
Institutions in such Purchaser Agent’s Purchaser Group of such Extension Notice.
Each Financial Institution may, in its sole discretion, by a revocable notice (a
“Consent Notice”) given to Agent and, if applicable, the Purchaser Agent in such
Financial Institution’s Purchaser Group on or prior to the
30th day (or any other day as may be mutually agreed among the Seller, the Agent
and each Purchaser Agent) prior to the Scheduled Termination Date then in effect
(such period from the date of the Extension Notice to such 30th day (or other
applicable day) being referred to herein as the “Consent Period”), consent to
such extension of such Scheduled Termination Date; provided, however, that,
except as provided in Section 4.4(b), such extension shall not be


12
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
effective with respect to any of the Financial Institutions if any one or more
Financial Institutions: (i) notifies Agent and, if applicable, the Purchaser
Agent in such Financial Institution’s Purchaser Group during the Consent Period
that such Financial Institution either does not wish to consent to such
extension or wishes to revoke its prior Consent Notice or (ii) fails to respond
to Agent and, if applicable, the Purchaser Agent in such Financial Institution’s
Purchaser Group within the Consent Period (each Financial Institution or its
related Conduit, as the case may be, that does not wish to consent to such
extension or wishes to revoke its prior Consent Notice of fails to respond to
Agent and, if applicable, such Purchaser Agent within the Consent Period is
herein referred to as a “Non-Renewing Financial Institution”). If none of the
events described in the foregoing clauses (i) or (ii) occurs during the Consent
Period and all Consent Notices have been received, then, the Scheduled
Termination Date shall be irrevocably extended until the date that is 364 days
after the Scheduled Termination Date then in effect. Agent shall promptly notify
Seller of any Consent Notice or other notice received by Agent pursuant to this
Section 4.4(a).


(b) Upon receipt of notice from Agent or, if applicable, a Purchaser Agent,
pursuant to Section 4.4(a) of any Non-Renewing Financial Institution or that the
Scheduled Termination Date has not been extended, one or more of the Financial
Institutions (including any Non-Renewing Financial Institution) may proffer to
Agent, the Conduit in such Non-Renewing Financial Institution’s Purchaser Group
and, if applicable, the Purchaser Agent in such Non- Renewing Financial
Institution’s Purchaser Group the names of one or more institutions meeting the
criteria set forth in Section 12.1(b)(i) that are willing to accept assignments
of and assume the rights and obligations under this Agreement and the other
applicable Transaction Documents of the Non-Renewing Financial Institution.
Provided the proffered name(s) are acceptable to Agent, the Conduit in such
Non-Renewing Financial Institution’s Purchaser Group and, if applicable, the
Purchaser Agent in such Non-Renewing Financial Institution’s Purchaser Group,
Agent shall notify each Purchaser Agent and the remaining Financial Institutions
in MUFG’s Purchaser Group of such fact and each Purchaser Agent shall notify the
remaining Financial Institutions in such Purchaser Agent’s Purchaser Group of
such fact, and the then existing Scheduled Termination Date shall be extended
for an additional 364 days upon satisfaction of the conditions for an assignment
in accordance with Section 12.1, and the Commitment of each Non- Renewing
Financial Institution shall be reduced to zero. If the rights and obligations
under this Agreement and the other applicable Transaction Documents of each
Non-Renewing Financial Institution are not assigned as contemplated by this
Section 4.4(b) (each such Non-Renewing Financial Institution or its related
Conduit, as the case may be, whose rights and obligations under this Agreement
and the other applicable Transaction Documents are not so assigned is herein
referred to as a “Terminating Financial Institution”) and at least one Financial
Institution is not a Non-Renewing Financial Institution, the then existing
Scheduled Termination Date shall be extended for an additional 364 days;
provided, however, that (i) the Purchase Limit shall be reduced on the
Termination Date applicable to each Terminating Financial Institution by an
aggregate amount equal to the Terminating Commitment Availability as of such
date of each Terminating Financial Institution and shall thereafter continue to
be reduced by amounts equal to any reduction in the Capital of any Terminating
Financial Institution (after application of Collections pursuant to Sections 2.2
and 2.3) and (ii) the Commitment of each Terminating Financial Institution shall
be reduced to zero on the Termination Date applicable to such Terminating
Financial Institution. Upon reduction to zero of the Capital of a Terminating
Financial Institution (after application of Collections thereto pursuant to
Section 2.2 and 2.3), all


13
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
rights and obligations of such Terminating Financial Institution hereunder shall
be terminated and such Terminating Financial Institution shall no longer be a
“Financial Institution”; provided, however, that the provisions of Article X
shall continue in effect for its benefit with respect to the Capital held by
such Terminating Financial Institution prior to its termination as a Financial
Institution. For the avoidance of doubt, each reference to a Financial
Institution in the context of a Terminating Financial Institution shall be
deemed to refer to the related Conduit if such Conduit continues to have Capital
outstanding as a Terminating Financial Institution.


(c) Any requested extension of the Scheduled Termination Date may be approved or
disapproved by a Financial Institution in its sole discretion. In the event that
the Commitments are not extended in accordance with the provisions of this
Section 4.4, the Commitment of each Financial Institution shall be reduced to
zero on the Scheduled Termination Date. Upon reduction to zero of the Commitment
of a Financial Institution and upon reduction to zero of the Capital of such
Financial Institution, all rights and obligations of such Financial Institution
hereunder shall be terminated and such Financial Institution shall no longer be
a “Financial Institution”; provided, however, that the provisions of Article X
shall continue in effect for its benefit with respect to the Capital held by
such Financial Institution prior to its termination as a Financial Institution.


ARTICLE V
REPRESENTATIONS AND WARRANTIES
Section 5.1 Representations and Warranties of the Seller Parties. Each Seller
Party hereby represents and warrants to Agent, the Purchaser Agents and the
Purchasers, as to itself, as of the date hereof and as of the date of each
Purchase that:


(a) Existence and Power. Such Seller Party is a corporation or limited liability
company, as applicable, duly organized, validly existing and in good standing
under the laws of its state of organization. Such Seller Party is duly qualified
to do business and is in good standing as a foreign entity, and has and holds
all power, corporate or otherwise, and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is conducted, except where the failure to be
so qualified or to have and hold such governmental licenses, authorization,
consents and approvals could not reasonably be expected to have a Material
Adverse Effect.


(b) Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by such Seller Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, in the case of Seller, Seller’s use of
the proceeds of Purchases made hereunder, are within its powers and authority,
corporate or otherwise, and have been duly authorized by all necessary action,
corporate or otherwise, on its part. This Agreement and each other Transaction
Document to which such Seller Party is a party has been duly executed and
delivered by such Seller Party.


(c) No Conflict. The execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party, and the
performance of


14
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
its obligations hereunder and thereunder do not contravene or violate (i) its
certificate or articles of incorporation or organization, by-laws or limited
liability company agreement (or equivalent governing documents), (ii) any law,
rule or regulation applicable to it, (iii) any restrictions under any agreement,
contract or instrument to which it is a party or by which it or any of its
property is bound or (iv) any order, writ, judgment, award, injunction or decree
binding on or affecting it or its property, and do not result in the creation or
imposition of any Adverse Claim on assets of such Seller Party or its
Subsidiaries; and no transaction contemplated hereby requires compliance with
any bulk sales act or similar law.


(d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority or regulatory body
is required for the due execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.


(e) Actions, Suits. There are no actions, suits or proceedings pending, or to
the best of such Seller Party’s knowledge, threatened, against or affecting such
Seller Party, or any of its properties, in or before any court, arbitrator or
other body, that could reasonably be expected to have a Material Adverse Effect.
Such Seller Party is not in default with respect to any order of any court,
arbitrator or governmental body that could reasonably be expected to have a
Material Adverse Effect.


(f) Binding Effect. This Agreement and each other Transaction Document to which
such Seller Party is a party constitute the legal, valid and binding obligations
of such Seller Party enforceable against such Seller Party in accordance with
their respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).


(g) Accuracy of Information. All information heretofore furnished by such Seller
Party to Agent, the Purchaser Agents or the Purchasers for purposes of or in
connection with this Agreement, any of the other Transaction Documents or any
transaction contemplated hereby or thereby is, and all such information
hereafter furnished by such Seller Party to Agent, the Purchaser Agents or the
Purchasers will be, true and accurate in every material respect on the date such
information is stated or certified and does not and will not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not materially misleading.


(h) Use of Proceeds. No proceeds of any Purchase hereunder will be used (i) for
a purpose that violates, or would be inconsistent with, Regulation T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time or (ii) to acquire any security in any transaction which is subject to
Section 12, 13 or 14 of the Securities Exchange Act of 1934, as amended.


(i) Good Title. Immediately prior to each Purchase hereunder, Seller shall be
the legal and beneficial owner of the Receivables and Related Security with
respect thereto, free and clear of any Adverse Claim. There have been duly filed
all financing statements or other


15
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect Seller’s ownership interest in each
Receivable, its Collections and the Related Security.


(j) Perfection. This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to, and shall, upon each Purchase
hereunder, transfer to Agent for the benefit of the Purchasers (and Agent for
the benefit of the Purchasers shall acquire from Seller) a valid and perfected
ownership of or first priority perfected security interest in each Receivable
existing or hereafter arising and in the Related Security and Collections with
respect thereto, free and clear of any Adverse Claim. There have been duly filed
all financing statements or other similar instruments or documents necessary
under the UCC (or any comparable law) of all appropriate jurisdictions to
perfect Agent’s (on behalf of the Purchasers) ownership or security interest in
the Receivables, the Related Security and the Collections.


(k) Jurisdiction of Organization; Places of Business and Locations of Records.
The principal places of business, jurisdiction of organization and chief
executive office of such Seller Party and the offices where it keeps all of its
Records are located at the address(es) listed on Exhibit III or such other
locations of which Agent and each Purchaser Agent have been notified in
accordance with Section 7.2(a) in jurisdictions where all action required by
Section
7.1(h) and/or Section 14.4(a) has been taken and completed. Such Seller party’s
organizational number assigned to it by its jurisdiction of organization and
such Seller Party’s Federal Employer Identification Number are correctly set
forth on Exhibit III. Except as set forth on Exhibit III, such Seller Party has
not, since the date occurring five years prior to the Closing Date, (i) changed
the location of its principal place of business or chief executive office or its
organizational structure, (ii) changed its legal name, (iii) become a “new
debtor” (as defined in Section 9-102(a)(56) of the UCC in effect in the State of
Delaware) or (iv) changed its jurisdiction of organization. Seller is a Delaware
limited liability company and is a “registered organization” (within the meaning
of Section 9-102 of the UCC in effect in the State of Delaware).


(l) Collections. To the best of such Seller Party’s knowledge, the conditions
and requirements set forth in Section 7.1(h) and Section 8.2 have at all times
been satisfied and duly performed. The names and addresses of all Collection
Banks, together with the account numbers of the Collection Accounts at each
Collection Bank and the post office box number of each Lock-Box are listed on
Exhibit IV. Seller has not granted any Person, other than Agent as contemplated
by this Agreement, dominion and control or “control” (within the meaning of
Section 9-104 of the UCC of all applicable jurisdictions) of any Lock-Box or
Collection Account, or the right to take dominion and control or “control”
(within the meaning of Section 9-
104 of the UCC of all applicable jurisdictions) of any such Lock-Box or
Collection Account at a future time or upon the occurrence of a future event.
The Agent has “control” (within the meaning of Section 9-104 of the UCC of all
applicable jurisdictions) over all Collection Accounts. No funds other than (i)
the proceeds of Receivables and (ii) Gas Collections, are deposited to the
Collection Accounts.


(m) Servicing Programs. No license or approval is required for the use of any
software or other computer program used by CNE, any Originator or any
sub-servicer in the


16
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
servicing of the Receivables, other than those which have been obtained and are
in full force and effect.


(n) Material Adverse Effect. Since the date of ExGen’s most recent annual report
on form 10-K filed under the Exchange Act, no event has occurred that could
reasonably be expected to have a Material Adverse Effect.


(o) Names. In the past five (5) years, Seller has not used any corporate or
other names, trade names or assumed names other than the name in which it has
executed this Agreement.


(p) Ownership of Seller. CNE owns, directly, 100% of the issued and outstanding
membership units of Seller, free and clear of any Adverse Claim. Such membership
units are validly issued, fully paid and nonassessable, and there are no
options, warrants or other rights to acquire Capital Stock of Seller.


(q) Solvent. Seller is Solvent.


(r) Opinions. The facts regarding each CNE Party, the Receivables, the Related
Security, the transactions contemplated by the Transaction Documents and the
related matters set forth or assumed in each of the true sale and
non-consolidation opinions of counsel delivered in connection with this
Agreement and the Transaction Documents are true and correct in all material
respects.


(s) Not an Investment Company. Such Seller Party is not and, after giving effect
to the transactions contemplated hereby, will not be required to be registered
as, an “investment company” within the meaning of the Investment Company Act of
1940, as amended (the “Investment Company Act”), or any successor statute.
Seller is not a “covered fund” under Section 13 of the U.S. Bank Holding Company
Act of 1956, as amended, and the applicable rules and regulations thereunder
(the “Volcker Rule”). In determining that Seller is not a “covered fund” under
the Volcker Rule, Seller is entitled to rely on the exemption from the
definition of “investment company” set forth in Section 3(c)(5)(A) or (B) of the
Investment Company Act and may also rely on other exemptions under the
Investment Company Act.


(t) Ordinary Course of Business. Each remittance of Collections by or on behalf
of Seller pursuant to the Transaction Documents and any related accounts of
amounts owing hereunder in respect of the Purchases will have been (i) in
payment of a debt incurred by Seller in the ordinary course of business or
financial affairs of Seller and (ii) made in the ordinary course of business or
financial affairs of Seller.


(u) Tax Status. Seller has (i) timely filed all federal and other material tax
returns required to be filed by it and (ii) paid, or caused to be paid, all
federal and other material taxes, assessments and other governmental charges, if
any, other than taxes, assessments and other governmental charges being
contested in good faith by appropriate proceedings and as to which adequate
reserves have been provided in accordance with GAAP and as to which no Adverse
Claim exits.


17
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
(v) Disregarded Entity. Seller is, and shall at all relevant times continue to
be, a “disregarded entity” within the meaning of U.S. Treasury Regulation §
301.7701-3 that is wholly owned by a United States person.


(w) Compliance with Law. Such Seller Party has complied in all respects with all
Applicable Laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Receivable, together with the Contract related thereto, does not contravene any
laws, rules or regulations applicable thereto (including, without limitation,
laws, rules and regulations relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy), and no part of such Contract is in violation of any such law, rule
or regulation, in each case, except where such contravention or violation, as
applicable, could not reasonably be expected to have a Material Adverse Effect.


(x) Compliance with Credit and Collection Policy. Such Seller Party has complied
in all material respects with the Credit and Collection Policy with regard to
each Receivable and the related Contract, and has not made any material change
to such Credit and Collection Policy.


(y) Payments to Originators. With respect to each Receivable transferred to
Seller under the Receivables Sale Agreement, Seller has given reasonably
equivalent value to the applicable Originator in consideration therefor and such
transfer was not made for or on account of an antecedent debt. No transfer by
any Originator of any Receivable under the Receivables Sale Agreement is or may
be voidable under any section of the Federal Bankruptcy Code.


(z) Enforceability of Contracts. To the best of such Seller Party’s knowledge,
each Contract with respect to each Receivable is effective to create, and has
created, a legal, valid and binding obligation of the related Obligor to pay the
Outstanding Balance of the Receivable created thereunder and any accrued
interest thereon, enforceable against the Obligor in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).


(aa) Eligible Receivables. Each Receivable included in the Net Receivable Pool
Balance as an Eligible Receivable on the date of any Purchase or on the date of
any Monthly Report or Weekly Report was an Eligible Receivable on such date.


(bb) Capital Coverage Deficit. Seller has determined that, immediately after
giving effect to each Purchase hereunder (including the initial Purchase on the
date hereof), that no Capital Coverage Deficit exists at such time.


(cc) Accounting. The manner in which such Seller Party accounts for the
transactions contemplated by this Agreement and the Receivables Sale Agreement
does not jeopardize the true sale analysis.


18
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
(dd) No Amortization Event. No event has occurred and is continuing and no
condition exists, or would result from any Purchase or from the application of
proceeds therefrom, that constitutes or may reasonably be expected to constitute
an Amortization Event or Potential Amortization Event.


(ee) Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions. None of (a) the
Seller Parties or any of their respective Subsidiaries, directors, officers,
employees, or agents that will act in any capacity in connection with or
directly benefit from the facility established hereby is a Sanctioned Person,
(b) the Seller Parties nor any of their respective Subsidiaries is organized or
resident in a Sanctioned Country, and (c) the Seller Parties has violated, been
found in violation of or is under investigation by any governmental authority
for possible violation of any Anti-Corruption Laws, Anti-Terrorism Laws or of
any Sanctions. No proceeds received by any Seller Party or any of their
respective Subsidiaries in connection with any Purchase will be used in any
manner that will violate Anti-Corruption Laws, Anti-Terrorism Laws or Sanctions.


(ff) Policies and Procedures. Policies and procedures have been implemented and
maintained by or on behalf of each of the Seller Parties that are designed to
achieve compliance by the Seller Parties and their respective Subsidiaries,
directors, officers, employees and agents with Anti-Corruption Laws,
Anti-Terrorism Laws and Sanctions, and the Seller Parties and their respective
Subsidiaries, officers, employees, directors and agents acting in any capacity
in connection with or directly benefitting from the facility established hereby,
are in compliance with Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions.


(gg) Beneficial Ownership Rule. The Seller is an entity that is organized under
the laws of the United States or of any State and at least 51 percent of whose
common stock or analogous equity interest is directly or indirectly owned by a
Person whose common stock or analogous equity interests are listed on the New
York Stock Exchange or the American Stock Exchange or have been designated as a
NASDAQ National Market Security listed on the NASDAQ stock exchange and is
excluded on that basis from the definition of Legal Entity Customer as defined
in the Beneficial Ownership Rule.


(hh) No Linked Accounts. There are no “Linked Accounts” (as defined in the
applicable Collection Account Agreement) with respect to any Collection Account
maintained at any Collection Bank.


ARTICLE VI
CONDITIONS OF PURCHASES
Section 6.1 Closing Date; Conditions Precedent to Initial Purchase. This
Agreement shall become effective on the date hereof (the “Closing Date”), or
such late date as all of the conditions in this Section 6.1 have been satisfied.
The initial Purchase under this Agreement (and the occurrence of the Closing
Date) is subject to the conditions precedent that (a) Agent and each Purchaser
Agent shall have received on or before the date of such Purchase each of the
documents, agreements (in fully executed form), opinions of counsel, lien search
results, UCC filings, certificates and other deliverables listed on the closing
memorandum attached as Exhibit XII hereto, in each case, in form and substance
reasonably acceptable to the Agent, (b) Agent,
19
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
each Purchaser Agent and each Purchaser shall have received all fees and
expenses required to be paid on or prior to such date pursuant to the terms of
this Agreement and/or any Fee Letter, (c) Seller shall have marked its master
data processing records and other books and records relating to the Asset
Portfolio with a legend, acceptable to Agent, describing the Asset Portfolio,
(d) Agent and each Purchaser Agent shall have completed to its satisfaction a
due diligence review of each Originator’s and Seller’s billing, collection and
reporting systems and other items related to the Receivables and (e) each of the
Purchasers shall have received the approval of its credit committee of the
transactions contemplated hereby.


Section 6.2 Conditions Precedent to All Purchases. Each Incremental Purchase
(including the initial Incremental Purchase) and Reinvestment shall be subject
to the further conditions precedent that:


(a) in the case of each Incremental Purchase, Servicer shall have delivered to
Agent and each Purchaser Agent on or prior to the date of such Incremental
Purchase, in form and substance satisfactory to Agent and each Purchaser Agent,
all Monthly Reports and Weekly Reports as and when due under Section 8.5;


(b) in the case of each Incremental Purchase, Agent and each Purchaser Agent
shall have received a duly executed Purchase Notice and such other approvals,
opinions or documents as Agent or any Purchaser Agent may reasonably request;


(c) in the case of each Reinvestment, after giving effect to such Reinvestment,
the Servicer shall be holding in trust for the benefit of the Purchasers an
amount of Collections sufficient to pay the sum of (i) all accrued and unpaid
Servicing Fees, CP Costs, Financial Institution Yield, Broken Funding Costs and
all other unpaid fees under any Fee Letter, in each case, through the date of
such Reinvestment, (ii) the amount by which the Aggregate Capital exceeds the
result of (x) the Net Receivable Pool Balance, minus (y) the Required Reserve
and (iii) the amount of all other accrued and unpaid Obligations through the
date of such Reinvestment; and


(d) on the date of such Incremental Purchase or Reinvestment, the following
statements shall be true (and acceptance of the proceeds of such Purchase shall
be deemed a representation and warranty by Seller that such statements are then
true):


(i) the representations and warranties set forth in Section 5.1 are true and
correct on and as of the date of such Purchase as though made on and as of such
date;


(ii) no event has occurred and is continuing, or would result from such
Purchase, that will constitute an Amortization Event, and no event has occurred
and is continuing, or would result from such Purchase, that would constitute a
Potential Amortization Event;


(iii) the Aggregate Capital does not exceed the Purchase Limit and no Capital
Coverage Deficit exists, in each case, both immediately before and after giving
effect to such Purchase; and


(iv) the Facility Termination Date shall not have occurred.
20
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
ARTICLE VII


COVENANTS


Section 7.1 Affirmative Covenants of The Seller Parties. Until the Final Payout
Date, each Seller Party hereby covenants, as to itself, as set forth below:


(a) Financial Reporting. Such Seller Party will maintain, for itself and each of
its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish or cause to be furnished to Agent and each
Purchaser Agent:


(i) Annual Reporting. Within 105 days after the close of each of ExGen’s fiscal
years, an audit report (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) certified by independent certified public accountants reasonably
acceptable to the Agent, prepared in accordance with GAAP on a consolidated
basis for ExGen and its Subsidiaries, including balance sheets as of the end of
such period, related profit and loss statements, and a statement of cash flows.


(ii) Quarterly Reporting. Within 60 days after the close of each of the first
three quarterly periods of each fiscal year, for ExGen and its Subsidiaries,
consolidated unaudited balance sheets as at the close of each such period and
consolidated unaudited profit and loss statements and a consolidated unaudited
statement of cash flows for the period from the beginning of such fiscal year to
the end of such quarter.


(iii) Financial Statements of Seller. (i) As soon as available and in any event
within 75 days after the end of each of the first three (3) fiscal quarters of
Seller, copies of the unaudited income statement and balance sheet of Seller
with respect to such quarter, prepared in conformity with GAAP, duly certified
by an Authorized Officer of Seller with respect to such quarter and (ii) as soon
as available and in any event within
120 days after the end of the fiscal year of Seller, copies of the unaudited
annual income statement and balance sheet of Seller, prepared in conformity with
GAAP, duly certified by an Authorized Officer of Seller with respect to such
fiscal year.


(iv) Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit V
signed by such Seller Party’s Authorized Officer and dated the date of such
annual financial statement or such quarterly financial statement, as the case
may be.


(v) Shareholders Statements and Reports. Promptly upon the furnishing thereof to
the shareholders of such Seller Party copies of all financial statements,
reports and proxy statements so furnished.


(vi) S.E.C. Filings. Promptly upon the filing thereof, copies of all
registration statements and annual, quarterly, monthly or other regular reports
which ExGen, Performance Guarantor, Seller, any Originator or any of their
respective Subsidiaries files with the Securities and Exchange Commission.


21
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
(vii) Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
Agent, any Purchaser Agent (so long as Agent is copied on such communication) or
any Purchaser (so long as each other Purchaser is copied on such communication),
copies of the same.


(viii) Change in Credit and Collection Policy. At least thirty (30) days prior
to the effectiveness of any material change in or material amendment to the
Credit and Collection Policy, a copy of the Credit and Collection Policy then in
effect and a notice (A) indicating such change or amendment, and (B) if such
proposed change or amendment is material or otherwise would be reasonably likely
to adversely affect the collectibility of the Receivables or decrease the credit
quality of any newly created Receivables, requesting Agent’s and each Purchaser
Agent’s consent thereto.


(ix) Notices under Receivables Sale Agreement. Promptly upon its receipt of any
notice received or delivered pursuant to any provision of the Receivables Sale
Agreement, copies of the same.


(x) Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the condition or
operations, financial or otherwise, of such Seller Party as Agent or any
Purchaser Agent may from time to time reasonably request in order to protect the
interests of Agent and the Purchasers under or as contemplated by this
Agreement.


Any document readily available on-line through the “Electronic Data Gathering
Analysis and Retrieval” system (or any successor system thereof) maintained by
the Securities and Exchange Commission (or any succeeding Governmental
Authority), shall be deemed to have been furnished to the Agent and each
Purchaser Agent for purposes of this Section 7.1(a) when the Seller sends to the
Agent and each Purchaser Agent notice (which may be by electronic mail) that
such documents are so available.


(b) Notices. Such Seller Party will notify Agent and each Purchaser Agent in
writing of any of the following promptly upon learning of the occurrence
thereof, describing the same and, if applicable, the steps being taken with
respect thereto:


(i) Amortization Events or Potential Amortization Events. The occurrence of each
Amortization Event and each Potential Amortization Event, by a statement of an
Authorized Officer of such Seller Party.


(ii) [Reserved].


(iii) Material Adverse Effect. The occurrence of any event or condition that has
had, or could reasonably be expected to have, a Material Adverse Effect.


(iv) Termination Date. The occurrence of the “Purchase Termination Date” or any
“Purchase Termination Event” under and as defined in the Receivables Sale
Agreement.


22
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
(v) [Reserved].


(vi) Downgrade. The downgrade in the rating of any Indebtedness of the
Performance Guarantor by S&P or Moody’s, setting forth the Indebtedness affected
and the nature of such change.


(vii) Appointment of Independent Director. The decision to appoint a new
governor of Seller as the “Independent Director” for purposes of this Agreement,
such notice to be issued not less than ten (10) days prior to the effective date
of such appointment and to certify that the designated Person satisfies the
criteria set forth in the definition herein of “Independent Director.”


(c) Compliance with Laws and Preservation of Existence. Such Seller Party will
comply in all respects with all Applicable Laws, rules, regulations, orders,
writs, judgments, injunctions, decrees or awards to which it may be subject,
except where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect. Such Seller Party will preserve and maintain its legal
existence, rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified in good standing as a foreign
entity in each jurisdiction where its business is conducted, except where the
failure to so preserve and maintain any such rights, franchises or privileges or
to so qualify could not reasonably be expected to have a Material Adverse
Effect.


(d) Audits. Such Seller Party will furnish to Agent from time to time such
information with respect to it and the Receivables as Agent may reasonably
request (for itself or on behalf of any Purchaser Agent). Such Seller Party
will, from time to time during regular business hours as requested by Agent, but
not more than once quarterly (unless an Amortization Event or Potential
Amortization Event has occurred and is continuing), upon reasonable notice and
at the sole cost of such Seller Party, permit Agent or any of its respective
agents or representatives, (i) to examine and make copies of and abstracts from
all Records in the possession or under the control of such Person relating to
the Receivables and the Related Security, including, without limitation, the
related Contracts or forms thereof, and (ii) to visit the offices and properties
of such Person for the purpose of examining such materials described in clause
(i) above, and to discuss matters relating to such Person’s financial condition
or the Receivables and the Related Security or any Person’s performance under
any of the Transaction Documents or any Person’s performance under the Contracts
and, in each case, with any of the officers or employees of Seller or Servicer
having knowledge of such matters. Without limiting the foregoing, such Seller
Party will, annually and prior to any Financial Institution renewing its
Commitment hereunder, during regular business hours as reasonably requested by
Agent upon reasonable notice and at the sole cost of such Seller Party, permit
Agent or any of its respective agents or representatives, to conduct a follow-up
audit. Any non-public information (which has been identified as such by such
Seller Party) obtained by Agent or any of its agents or representatives pursuant
to this Section 7.1(d) shall be treated confidentially by such Person in
accordance with Section 14.5(b).


(e) Keeping and Marking of Records and Books.


23
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
(i) Servicer will maintain and implement administrative and operating procedures
(including, without limitation, an ability to recreate records evidencing
Receivables in the event of the destruction of the originals thereof), and keep
and maintain all documents, books, records and other information reasonably
necessary or advisable for the collection of all Receivables (including, without
limitation, records adequate to permit the immediate identification of each new
Receivable and all Collections of and adjustments to each existing Receivable)
and the identification and segregation of Excluded Receivables and Gas
Receivables (including, without limitation, records adequate to permit the
immediate identification of each new Excluded Receivable and Gas Receivable and
all collections of each existing Excluded Receivable and Gas Receivable).
Servicer will give Agent notice of any material change in the administrative and
operating procedures referred to in the previous sentence.


(ii) Such Seller Party has on or prior to the Closing Date, marked its master
data processing records and other books and records relating to the Asset
Portfolio with a legend, acceptable to Agent, describing the Asset Portfolio.


(f) Compliance with Contracts and Credit and Collection Policy. Such Seller
Party will timely and fully (i) perform and comply in all material respects with
all provisions, covenants and other promises required to be observed by it under
the Contracts related to the Receivables, and (ii) comply in all material
respects with the Credit and Collection Policy in regard to each Receivable and
the related Contract.


(g) Performance and Enforcement of Receivables Sale Agreement. Seller will, and
will require each Originator to, perform each of their respective obligations
and undertakings under and pursuant to the Receivables Sale Agreement, will
purchase Receivables thereunder in strict compliance with the terms thereof and
will vigorously enforce the rights and remedies accorded to Seller under the
Receivables Sale Agreement. Seller will take all actions to perfect and enforce
its rights and interests (and the rights and interests of Agent and the
Purchasers as assignees of Seller) under the Receivables Sale Agreement as Agent
may from time to time reasonably request, including, without limitation, making
claims to which it may be entitled under any indemnity, reimbursement or similar
provision contained in the Receivables Sale Agreement.


(h) Ownership. Seller will take all necessary action to (i) vest legal and
equitable title to the Receivables, the Related Security and the Collections
purchased under the Receivables Sale Agreement irrevocably in Seller, free and
clear of any Adverse Claims (including, without limitation, the filing of all
financing statements or other similar instruments or documents necessary under
the UCC (or any comparable law) of all appropriate jurisdictions to perfect
Seller’s interest in such Receivables, Related Security and Collections and such
other action to perfect, protect or more fully evidence the interest of Seller
therein as Agent may reasonably request), and (ii) establish and maintain, in
favor of Agent, for the benefit of the Purchasers, a valid and perfected
ownership interest (and/or a valid and perfected first priority security
interest) in all Receivables, Related Security and Collections to the full
extent contemplated herein, free and clear of any Adverse Claims (including,
without limitation, the filing of all financing statements or other similar
instruments or documents necessary under the UCC (or any comparable law) of all
appropriate jurisdictions to perfect Agent’s (for the benefit
24
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
of the Purchasers) interest in such Receivables, Related Security and
Collections and such other action to perfect, protect or more fully evidence the
interest of Agent for the benefit of the Purchasers as Agent may reasonably
request).


(i) Purchasers’ Reliance. Seller acknowledges that the Purchasers are entering
into the transactions contemplated by this Agreement in reliance upon Seller’s
identity as a legal entity that is separate from Servicer, the Originators and
their respective Affiliates. Therefore, from and after the Closing Date, Seller
will take all reasonable steps, including, without limitation, all steps that
Agent, any Purchaser Agent or any Purchaser may from time to time reasonably
request, to maintain Seller’s identity as a separate legal entity and to make it
manifest to third parties that Seller is an entity with assets and liabilities
distinct from those of each Seller Party and not just a division of any Seller
Party. Without limiting the generality of the foregoing and in addition to the
other covenants set forth herein, Seller will:


(i) conduct its own business in its own name;


(ii) have a separate area from the Servicer and each Originator for its business
(which may be located at the same address as such entities) and to the extent
that any other such entity has offices in the same location, there shall be a
fair and appropriate allocation of overhead costs between them, and each shall
bear its fair share of such expenses;


(iii) have a separate stationery in its own name;


(iv) conduct all transactions with each CNE Party and Servicer and their
respective Affiliates strictly on an arm’s-length basis, allocate all overhead
expenses (including, without limitation, telephone and other utility charges)
for items shared between Seller and any CNE Party or any Affiliate thereof on
the basis of actual use to the extent practicable and, to the extent such
allocation is not practicable, on a basis reasonably related to actual use;


(v) at all times have a Board of Directors consisting of at least three members,
at least one member of which is an Independent Director;


(vi) observe all limited liability company formalities as a distinct entity, and
ensure that all limited liability company actions relating to (1) the selection,
maintenance or replacement of the Independent Director, (2) the dissolution or
liquidation of Seller or (3) the initiation of, participation in, acquiescence
in or consent to any bankruptcy, insolvency, reorganization or similar
proceeding involving Seller, are duly authorized by unanimous vote of its Board
of Directors (including the Independent Director);


(vii) maintain Seller’s books and records separate from those of each CNE Party
and any Affiliate thereof and otherwise readily identifiable as its own assets
rather than assets of any CNE Party and any Affiliate thereof;


(viii) prepare its financial statements separately from those of each CNE Party
and insure that any consolidated financial statements of any CNE Party or any


25
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
Affiliate thereof that include Seller, including any that are filed with the
Securities and Exchange Commission or any other governmental agency have notes
clearly stating that Seller is a separate legal entity and that its assets will
be available first and foremost to satisfy the claims of the creditors of
Seller;


(ix) except as herein specifically otherwise provided, maintain the funds or
other assets of Seller separate from, and not commingled with, those of any CNE
Party or any Affiliate thereof and only maintain bank accounts or other
depository accounts to which Seller alone (or Servicer in the performance of its
duties hereunder) is the account party and from which Seller alone (or Servicer
in the performance of its duties hereunder or Agent hereunder) has the power to
make withdrawals;


(x) pay all of Seller’s operating expenses from Seller’s own assets (except for
certain payments by any CNE Party or other Persons pursuant to allocation
arrangements that comply with the requirements of this Section 7.1(i));


(xi) operate its business and activities such that: it does not engage in any
business or activity of any kind, or enter into any transaction or indenture,
mortgage, instrument, agreement, contract, lease or other undertaking, other
than the transactions contemplated and authorized by this Agreement and the
Receivables Sale Agreement; and does not create, incur, guarantee, assume or
suffer to exist any Indebtedness or other liabilities, whether direct or
contingent, other than (1) as a result of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business, (2) the incurrence of obligations under this Agreement, (3)
the incurrence of obligations, as expressly contemplated in the Receivables Sale
Agreement, to make payment to the Originators thereunder for the purchase of
Receivables from the Originators under the Receivables Sale Agreement, and (4)
the incurrence of operating expenses in the ordinary course of business of the
type otherwise contemplated by this Agreement;


(xii) maintain its certificate of formation and operating agreement in
conformity with this Agreement, such that (1) it does not amend, restate,
supplement or otherwise modify its certificate of formation or operating
agreement in any respect that would impair its ability to comply with the terms
or provisions of any of the Transaction Documents, including, without
limitation, Section 7.1(i) of this Agreement; and (2) its certificate of
formation and operating agreement, at all times that this Agreement is in
effect, provides for not less than ten (10) days’ prior written notice to Agent
of the replacement or appointment of any director that is to serve as an
Independent Director for purposes of this Agreement and the condition precedent
to giving effect to such replacement or appointment that Seller certify that the
designated Person satisfied the criteria set forth in the definition herein of
“Independent Director” and Agent’s written acknowledgement that in its
reasonable judgment the designated Person satisfies the criteria set forth in
the definition herein of “Independent Director”;


(xiii) maintain the effectiveness of, and continue to perform under the
Receivables Sale Agreement, the Performance Guaranty and the other Transaction
Documents, such that it does not amend, restate, supplement, cancel, terminate
or


26
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
otherwise modify the Receivables Sale Agreement, the Performance Guaranty or any
other Transaction Document, or give any consent, waiver, directive or approval
thereunder or waive any default, action, omission or breach under the
Receivables Sale Agreement, the Performance Guaranty, or any other Transaction
Document, or otherwise grant any indulgence thereunder, without (in each case)
the prior written consent of Agent and the Required Purchasers;


(xiv) maintain its legal separateness such that it does not merge or consolidate
with or into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions, and except as otherwise contemplated
herein) all or substantially all of its assets (whether now owned or hereafter
acquired) to, or acquire all or substantially all of the assets of, any Person,
nor at any time create, have, acquire, maintain or hold any interest in any
Subsidiary;


(xv) pay to the appropriate Affiliate the marginal increase or, in the absence
of such increase, the market amount of its portion of the premium payable with
respect to any insurance policy that covers the Seller and any of its
Affiliates;


(xvi) undertake any division of its rights, asset, obligations, or liabilities
pursuant to a plan of division or otherwise pursuant to Applicable Law; and


(xvii) maintain at all times the Required Capital Amount (as defined in the
Receivables Sale Agreement) and refrain from making any dividend, distribution,
redemption of membership units or payment of any subordinated Indebtedness or
other liabilities which would cause the Required Capital Amount to cease to be
so maintained.


(j) Collections. Such Seller Party will cause (1) all ACH Receipts to be
deposited immediately to a Collection Account and all proceeds from all
Lock-Boxes to be directly deposited by a Collection Bank into a Collection
Account and (2) each Lock-Box and Collection Account to be subject at all times
to a Collection Account Agreement that is in full force and effect. In the event
any payments relating to Receivables are remitted directly to any Seller Party,
such Seller Party will remit (or will cause all such payments to be remitted)
directly to a Collection Bank and deposited into a Collection Account within one
(1) Business Day following receipt thereof, and, at all times prior to such
remittance, such Seller Party will itself hold or, if applicable, will cause
such payments to be held in trust for the exclusive benefit of Agent and the
Purchasers. Seller will maintain exclusive ownership, dominion and control
(subject to the terms of this Agreement) of each Lock-Box and Collection Account
and shall not grant the right to take dominion and control or establish
“control” (within the meaning of Section
9-104 of the UCC of all applicable jurisdictions) of any Lock-Box or Collection
Account at a future time or upon the occurrence of a future event to any Person,
except to Agent as contemplated by this Agreement. With respect to each
Collection Account, each Seller Party shall take all steps necessary to ensure
that Agent has “control” (within the meaning of Section 9-104 of the UCC of all
applicable jurisdictions) over each such Collection Account. Each Seller Party
will ensure that no disbursements are made from any Collection Account, other
than disbursements that are made at the direction and for the account of the
Seller.
27
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
(k) Taxes. Such Seller Party will file all tax returns and reports required by
law to be filed and will remit all Taxes and governmental charges due and
payable by it, including in connection with the Receivables, exclusive of taxes
on or measured by income or gross receipts of any Conduit, Agent or any
Financial Institution.


(l) Disregarded Entity. Seller shall at all relevant times be a “disregarded
entity” within the meaning of U.S. Treasury Regulation § 301.7701-3 that is
wholly owned by a United States person.


(m) [Reserved].


(n) Payments to Originators. With respect to any Receivable purchased by Seller
from any Originator, such sale shall be effected under, and in strict compliance
with the terms of, the Receivables Sale Agreement, including, without
limitation, the terms relating to the amount and timing of payments to be made
to such Originator in respect of the purchase price for such Receivable.


(o) Federal Assignment of Claims Act; Etc. If requested by the Agent following
the occurrence of an Amortization Event, prepare and make any filings under the
Federal Assignment of Claims Act (or any other similar Applicable Law) with
respect to Government Receivables, that are necessary or desirable in order for
the Agent to enforce such Government Receivable against the Obligor thereof.


(p) Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions. Such Seller Party
will cause policies and procedures to be maintained and enforced by or on behalf
of such Seller Party that are designed to promote and achieve compliance, by the
Seller Parties and each of their Subsidiaries and their respective directors,
officers, employees and agents with Anti- Corruption Laws, Anti-Terrorism Laws
and Sanctions.


(q) Beneficial Ownership Rule. Promptly following any change that would result
in a change to the status of the Seller as an excluded “Legal Entity Customer”
under the Beneficial Ownership Rule, the Seller shall execute and deliver to the
Agent a Certification of Beneficial Owner(s) complying with the Beneficial
Ownership Rule, in form and substance reasonably acceptable to the Agent.


(r) Commingling. Such Seller Party will ensure that for each calendar month,
that no more than 15.0% of the aggregate amount of all funds deposited into the
Collection Accounts during such calendar month constitute Gas Collections. On
and after the occurrence of the Post-Closing Date, such Seller Party shall use
commercially reasonable effort to ensure that Gas Collections are not deposited
into the Collection Accounts.


Section 7.2 Negative Covenants of The Seller Parties. Until the date on which
the Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, each Seller Party hereby covenants, as
to itself, that:


(a) Name Change, Offices and Records. Such Seller Party will not change its
name, jurisdiction of organization, identity or organizational structure (within
the meaning of Sections 9-503 and/or 9-507 of the UCC of all applicable
jurisdictions) or relocate its chief


28
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
executive office, principal place of business or any office where Records are
kept unless it shall have: (i) given Agent and each Purchaser Agent at least
forty-five (45) days’ prior written notice thereof and (ii) delivered to Agent
all financing statements, instruments, opinions and other documents requested by
Agent and each Purchaser Agent in connection with such change or relocation;
provided, however, that the Seller shall not change its name, jurisdiction of
organization, identity or organizational structure without the prior written
consent of the Agent.


(b) Change in Payment Instructions to Obligors. Except as may be required by
Agent pursuant to Section 8.2(b), such Seller Party will not add or terminate
any bank as a Collection Bank, or make any change in the instructions to
Obligors regarding payments to be made to any Lock-Box or Collection Account,
unless Agent has consented thereto in writing and Agent and each Purchaser Agent
shall have received, at least ten (10) days before the proposed effective date
therefor, (i) written notice of such addition, termination or change and (ii)
with respect to the addition of a Collection Bank or a Collection Account or
Lock-Box, an executed Collection Account Agreement with respect to the new
Collection Account or Lock-Box; provided, however, that Servicer may make
changes in instructions to Obligors regarding payments if such new instructions
require such Obligor to make payments to another existing Collection Account. On
the Final Payout Date, promptly following written request from a Seller Party to
Agent, Agent shall consent in writing to the termination of all Collection
Account Agreements.


(c) Modifications to Contracts and Credit and Collection Policy. Such Seller
Party will not make any change to the Credit and Collection Policy that is
material or otherwise could adversely affect the collectability of the
Receivables or decrease the credit quality of any newly created Receivables, in
any case, without the prior written consent of the Agent and each Purchaser
Agent. Servicer will not extend, amend or otherwise modify the terms of any
Receivable or any Contract related thereto, other than in accordance with the
Credit and Collection Policy and only so long as such modification is in
compliance with Section 8.2(d).


(d) Sales, Liens. Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable,
Related Security or Collections, or upon or with respect to any Contract under
which any Receivable arises, or any Lock-Box or Collection Account, or assign
any right to receive income with respect thereto (other than, in each case, the
creation of the interests therein in favor of Agent and the Purchasers provided
for herein), and Seller will defend the right, title and interest of Agent and
the Purchasers in, to and under any of the foregoing property, against all
claims of third parties claiming through or under Seller or any Originator.
Seller will not create or suffer to exist any mortgage, pledge, security
interest, encumbrance, lien, charge or other similar arrangement on any of its
inventory, the financing or lease of which gives rise to any Receivable.


(e) Capital Coverage Deficit. At no time prior to the Final Payout Date shall
Seller permit a Capital Coverage Deficit to exist at such time.


(f) Termination Date Determination. Seller will not designate the Purchase
Termination Date (as defined in the Receivables Sale Agreement), or send any
written notice to


29
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
any Originator in respect thereof, without the prior written consent of Agent
and each Purchaser Agent.


(g) Restricted Junior Payments. Seller will not make any Restricted Junior
Payment using funds other than such funds as have been remitted to Seller in
accordance with Article II.


(h) Collections. No Seller Party will deposit or otherwise credit, or cause or
permit to be so deposited or credited, to any Collection Account cash or cash
proceeds other than Collections and Gas Collections. Except as may be required
by Agent pursuant to the last sentence of Section 8.2(b), no Seller Party will
deposit or otherwise credit, or cause or permit to be so deposited or credited,
any Collections or proceeds thereof to any lock-box account or to any other
account not covered by a Collection Account Agreement.


(i) Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions. No Seller Party
will request any Purchase, and shall procure that its respective Subsidiaries,
directors, officers, employees and agents shall not use, the proceeds of any
Purchase (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws or Anti-Terrorism Laws, (B)
for the purpose of funding or financing any activities, business or transaction
of or with any Sanctioned Person, or in any Sanctioned Country, in each case to
the extent doing so would violate any Sanctions, or (C) in any other manner that
would result in liability to any Person under any applicable Sanctions or result
in the violation of any Anti-Corruption Laws, Anti-Terrorism Laws or Sanctions.


(j) Evading and Avoiding. No Seller Party will engage in, or permit any of its
Subsidiaries or any director, officer, employee, agent or other Person acting on
behalf of such Seller Party or any of its Subsidiaries in any capacity in
connection with or directly benefitting from the Agreement to engage in, or to
conspire to engage in, any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions.


(k) Linked Accounts. The Seller Parties shall not permit any Linked Account to
exist with respect to any Collection Account.


ARTICLE VIII
ADMINISTRATION AND COLLECTION
Section 8.1 Designation of Servicer. (a) The servicing, administration and
collection
of the Receivables on behalf of Agent and the Purchasers shall be conducted by
such Person (the “Servicer”) so designated from time to time in accordance with
this Section 8.1. CNE is hereby designated as, and hereby agrees to perform the
duties and obligations of, Servicer for Agent and the Purchasers pursuant to the
terms of this Agreement. Agent (on behalf of the Purchasers) may, and at the
direction of the Required Purchasers shall, at any time following the occurrence
of an Amortization Event designate as Servicer any Person to succeed CNE or any
successor Servicer.


30
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
(b) Without the prior written consent of Agent and the Required Purchasers, CNE
shall not be permitted to delegate any of its duties or responsibilities as
Servicer to any Person.


(c) Notwithstanding the foregoing subsection (b), (i) CNE shall be and remain
primarily liable to Agent, the Purchaser Agents and the Purchasers for the full
and prompt performance of all duties and responsibilities of Servicer hereunder
and (ii) Agent, the Purchaser Agents and the Purchasers shall be entitled to
deal exclusively with CNE in matters relating to the discharge by Servicer of
its duties and responsibilities hereunder.


Section 8.2 Duties of Servicer. (a) Servicer shall take or cause to be taken all
such actions as may be necessary or advisable to collect each Receivable from
time to time, all in accordance with Applicable Laws, rules and regulations,
with reasonable care and diligence, and in accordance with the Credit and
Collection Policy.


(b) Servicer will instruct all Obligors to pay all Collections either (i)
directly to a Collection Account by means of an automatic electronic funds
transfer, wire transfer or otherwise or (ii) directly to a Lock-Box. Servicer
shall cause any payments made by means of automatic electronic funds transfer to
be deposited directly into a Collection Account from each Obligor’s relevant
account. Servicer shall effect a Collection Account Agreement with each bank
party to a Collection Account at any time. In the case of any remittances
received in any Lock-Box or Collection Account that shall have been identified,
to the satisfaction of Servicer, to not constitute Collections or other proceeds
of the Receivables or the Related Security, Servicer shall promptly remit such
items to the Person identified to it as being the owner of such remittances.
From and after the date Agent delivers a Collection Notice to any Collection
Bank pursuant to Section 8.3, Agent may request that Servicer, and Servicer
thereupon promptly shall instruct all Obligors with respect to the Receivables,
to remit all payments thereon to a new lock- box or depositary account specified
by Agent.


(c) Servicer shall administer the Collections in accordance with the procedures
described herein and in Article II. Servicer shall set aside and hold in trust
for the benefit of the Purchasers, the Collections in accordance with Article
II. Servicer shall, upon the request of Agent, segregate, in a manner acceptable
to Agent, all cash, checks and other instruments received by it from time to
time constituting Collections from the general funds of Servicer or Seller prior
to the remittance thereof in accordance with Article II. If Servicer shall be
required to segregate Collections pursuant to the preceding sentence, Servicer
shall segregate and deposit with a bank designated by Agent such allocable share
of Collections of Receivables set aside for the Purchasers on the first Business
Day following receipt by Servicer of such Collections, duly endorsed or with
duly executed instruments of transfer.


(d) Servicer may, in accordance with the Credit and Collection Policy, extend
the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as Servicer determines to be appropriate (i) to maximize Collections
thereof, (ii) as required under Applicable Law or (iii) in connection with the
COVID-19 Emergency; provided, however, that such extension or adjustment shall
not (x) alter the status of such Receivable as a Delinquent Government
Receivable or Defaulted Receivable and for purposes of determining if such
Receivable is a Delinquent Government Receivable or Defaulted Receivable, the
original due


31
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
date for such Receivable shall continue to apply or (y) limit the rights of
Agent, the Purchaser Agents or the Purchasers under this Agreement.
Notwithstanding anything to the contrary contained herein, Agent shall have the
absolute and unlimited right to direct Servicer to commence or settle any legal
action with respect to any Receivable or to foreclose upon or repossess any
Related Security.


(e) Servicer shall hold in trust for Agent on behalf of the Purchasers all
Records that (i) evidence or relate to the Receivables, the related Contracts
and Related Security or (ii) are otherwise necessary or desirable to collect the
Receivables. Servicer shall, as soon as practicable following receipt thereof
turn over to Seller any cash collections or other cash proceeds received with
respect to Indebtedness not constituting Receivables. Servicer shall, from time
to time at the request of any Purchaser, furnish to the Purchasers (promptly
after any such request) a calculation of the amounts set aside for the
Purchasers pursuant to Article II.


(f) Any payment by an Obligor in respect of any Indebtedness or other liability
owed by it to the applicable Originator or Seller shall, except as otherwise
specified by such Obligor or otherwise required by contract or law and unless
otherwise instructed by Agent, be applied as a Collection of any Receivable of
such Obligor (starting with the oldest such Receivable) to the extent of any
amounts then due and payable thereunder before being applied to any other
receivable or other obligation of such Obligor.


Section 8.3 Collection Notices. Agent is authorized at any time after the
occurrence of an Amortization Event to date and to deliver to the Collection
Banks the Collection Notices. Seller hereby transfers to Agent for the benefit
of the Purchasers, effective when Agent delivers such notices, the dominion and
control and “control” (within the meaning of Section 9-104 of the UCC of all
applicable jurisdictions) of each Lock-Box, each Collection Account and the
amounts on deposit therein. In case any authorized signatory of Seller whose
signature appears on a Collection Account Agreement shall cease to have such
authority before the delivery of such notice, such Collection Notice shall
nevertheless be valid as if such authority had remained in force. Seller hereby
authorizes Agent, and agrees that Agent shall be entitled to (i) endorse
Seller’s name on checks and other instruments representing Collections, (ii)
enforce the Receivables, the related Contracts and the Related Security and
(iii) take such action as shall be necessary or desirable to cause all cash,
checks and other instruments constituting Collections of Receivables to come
into the possession of Agent rather than Seller.


Section 8.4 Responsibilities of Seller. Anything herein to the contrary
notwithstanding, the exercise by Agent, the Purchaser Agents and the Purchasers
of their rights hereunder shall not release Servicer, any Originator or Seller
from any of their duties or obligations with respect to any Receivables or under
the related Contracts. The Purchasers shall have no obligation or liability with
respect to any Receivables or related Contracts, nor shall any of them be
obligated to perform the obligations of Seller.


Section 8.5 Reports.


(a) Servicer shall prepare and forward to Agent and each Purchaser Agent (i)
three Business Days prior to each Settlement Date and at such times as Agent or
any Purchaser Agent shall request, a Monthly Report and (ii) at such times as
Agent or any Purchaser Agent


32
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
shall request, a listing by Obligor of all Receivables together with an aging of
such Receivables. Unless otherwise requested by Agent or any Purchaser Agent,
all computations in such Monthly Report shall be made as of the close of
business on the last day of the Accrual Period preceding the date on which such
Monthly Report is delivered.


(b) If a Level II Ratings Event has occurred and is continuing, Servicer shall
prepare and forward to Agent and each Purchaser Agent, a Weekly Report no later
than the second Business Day of each calendar week. Unless otherwise requested
by Agent or any Purchaser Agent, all computations in such Weekly Report shall be
made as of the close of business on the last Business Day of the prior calendar
week.


Section 8.6 Servicing Fees. In consideration of CNE’s agreement to act as
Servicer hereunder, the Purchasers hereby agree that, so long as CNE shall
continue to perform as Servicer hereunder, CNE shall be paid a fee (the
“Servicing Fee“) in accordance with the priority of payments set forth in
Sections 2.2(b) and 2.3, as applicable, on the 19th calendar day of each month
(or, if such day is not a Business Day, then the next Business Day thereafter),
in arrears for the immediately preceding Fiscal Month, equal to the Servicing
Fee Rate of the average Net Receivable Pool Balance during such period, as
compensation for its servicing activities.


ARTICLE IX
AMORTIZATION EVENTS
Section 9.1 Amortization Events. The occurrence of any one or more of the
following events shall constitute an “Amortization Event”:


(a) Any of the following events shall occur: (i) any CNE Party shall fail to
make any payment or deposit or transfer any monies to be made by it hereunder or
under any other Transaction Document as and when due and such failure is not
remedied within two (2) Business Days after written notice to, or knowledge
thereof by, any CNE Party or (ii) the Servicer shall breach Section 8.5 and such
failure shall remain unremedied for three (3) Business Days.


(b) A Capital Coverage Deficit shall occur, and shall not have been cured within
three (3) Business Days.


(c) Any CNE Party shall fail to perform or observe any term, covenant or
agreement as and when required hereunder or under any other Transaction Document
to which it is a party (other than as referred to in clause (a) above or as
otherwise separately provided for in this Section 9.1) and such failure, solely
to the extent capable of cure, shall continue unremedied for fifteen (15)
Business Days after written notice to, or knowledge thereof by, any CNE Party.


(d) Any representation or warranty made or deemed to be made by any CNE Party
under or in connection with any Transaction Document shall prove to have been
false or incorrect in any material respect when made or deemed to be made, and,
if capable of cure, such representation or warranty shall continue to be false
or incorrect for ten (10) Business Days after written notice to, or knowledge
thereof by, any CNE Party.
33
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
(e) Any CNE Party shall fail to pay any principal of or premium or interest on
any Indebtedness that is outstanding in a principal amount in excess of
$100,000,000 in the aggregate (but excluding Indebtedness hereunder and
Nonrecourse Indebtedness) when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Indebtedness; or any other event
shall occur or condition shall exist under any agreement or instrument relating
to any such Indebtedness and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such event
or condition is to accelerate, or to permit the acceleration of, the maturity of
such Indebtedness; or any such Indebtedness shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof.


(f) (i) Any CNE Party shall generally not pay its debts as such debts become due
or shall admit in writing its inability to pay its debts generally or shall make
a general assignment for the benefit of creditors; or (ii) an Event of
Bankruptcy shall have occurred with respect to any CNE Party; or (iii) any CNE
Party or any parent thereof shall take any corporate or other action to
authorize any Event of Bankruptcy with respect to any CNE Party.


(g) As at the end of any Fiscal Month (such date, the “Determination Date”):


(i) the average for three consecutive Fiscal Months of the Days Sales
Outstanding shall exceed (A) if such Determination Date is during the Interim
Period, 75.0 days and (B) otherwise, 60.0 days,


(ii) the average for three consecutive Fiscal Months of the Default Ratio shall
exceed (A) if such Determination Date is during the Interim Period, 12.0% and
(B) otherwise, 7.0%, or


(iii) the average for three consecutive Fiscal Months of the Dilution Ratio
shall exceed (A) if such Determination Date is during the Interim Period, 2.5%
and (B) otherwise, 1.5%.


(h) A Change of Control shall occur.


(i) (i) One or more judgments for the payment of money shall be entered against
Seller or (ii) one or more judgments or orders for the payment of money in an
aggregate amount exceeding $100,000,000 (excluding any such judgments or orders
to the extent covered by insurance, subject to any customary deductible, and
under which the applicable insurance carrier has not denied coverage) shall be
rendered against any CNE Party and either (i) enforcement proceedings shall have
been commenced by any creditor upon such judgment or order or (ii) there shall
be any period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect.


(j) The “Purchase Termination Date” or any “Purchase Termination Event” under
and as defined in the Receivables Sale Agreement shall occur under the
Receivables Sale Agreement or any Originator shall for any reason cease to
transfer, or cease to have the legal capacity to transfer, or otherwise be
incapable of transferring Receivables to Seller under the


34
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
Receivables Sale Agreement; or Seller shall for any reason cease to purchase, or
cease to have the legal capacity to purchase, or otherwise be incapable of
accepting Receivables from any Originator under the Receivables Sale Agreement.


(k) Either (i) any Transaction Document shall terminate in whole or in part
(except in accordance with its terms), or shall cease to be effective or to be
the legally valid, binding and enforceable obligation of the applicable CNE
Party or (ii) any CNE Party shall directly or indirectly contest in any manner
such effectiveness, validity, binding nature or enforceability.


(l) Agent for the benefit of the Purchasers shall cease to have a valid and
perfected ownership or first priority perfected security interest in the
Receivables, the Related Security and the Collections with respect thereto and
the Collection Accounts.


(m) [Reserved].


(n) Either (i) the Internal Revenue Service shall file notice of a lien pursuant
to Section 6323 of the Code with regard to any assets of any Originator or the
Seller or (ii) the PBGC shall, or shall indicate its intention to, file notice
of a lien pursuant to Section 303(k) or Section 4068 of ERISA with regard to any
of the assets of any Originator or the Seller.


(o) (i) the occurrence of a Reportable Event; (ii) the adoption of an amendment
to a Plan that would require the provision of security pursuant to Section
401(a)(29) of the Code or Section 206 of ERISA; (iii) the existence with respect
to any Multiemployer Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (iv)
the failure to satisfy the minimum funding standard under Section 412 of the
Code or Section 302 of ERISA with respect to any Plan (v) the incurrence of any
liability under Title IV of ERISA with respect to the termination of any Plan or
the withdrawal or partial withdrawal of any CNE Party or any of their respective
ERISA Affiliates from any Multiemployer Plan; (vi) the receipt by any CNE Party
or any of their respective ERISA Affiliates from the PBGC or any plan
administrator of any notice relating to the intention to terminate any Plan or
Multiemployer Plan or to appoint a trustee to administer any Plan or
Multiemployer Plan; (vii) the receipt by any CNE Party or any of their
respective ERISA Affiliates of any notice concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent within the meaning of Title IV of ERISA; (viii) the
occurrence of a prohibited transaction with respect to any CNE Party or any of
their respective ERISA Affiliates (pursuant to Section 4975 of the Code); (ix)
the occurrence or existence of any other similar event or condition with respect
to a Plan or a Multiemployer Plan, with respect to each of clause (i) through
(ix), either individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.


(p) Performance Guarantor shall fail to perform or observe any term, covenant or
agreement required to be performed by it under the Performance Guaranty and such
failure, solely to the extent capable of cure, shall continue unremedied for two
(2) Business Days after written notice to, or knowledge thereof by, any CNE
Party, or the Performance Guaranty shall cease to be effective or to be the
legally valid, binding and enforceable obligation of


35
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
Performance Guarantor, or Performance Guarantor shall directly or indirectly
contest in any manner such effectiveness, validity, binding nature or
enforceability.


(q) Any Person shall be appointed as an Independent Director of Seller without
prior notice thereof having been given to Agent in accordance with Section
7.1(b)(vii) or without the written acknowledgement by Agent that such Person
conforms, to the satisfaction of Agent, with the criteria set forth in the
definition herein of “Independent Director.”


(r) Seller shall fail to pay in full all of its Obligations to Agent and the
Purchasers hereunder and under each other Transaction Document on or prior to
the Obligations Final Due Date.


Section 9.2 Remedies. Upon the occurrence and during the continuation of an
Amortization Event, Agent may, or upon the direction of the Required Purchasers
shall, take any of the following actions: (i) replace the Person then acting as
Servicer with any Person other than a direct competitor of ExGen or CNE or any
of their respective Subsidiaries, (ii) declare the Facility Termination Date to
have occurred, whereupon the Facility Termination Date shall forthwith occur,
without demand, protest or further notice of any kind, all of which are hereby
expressly waived by each Seller Party; provided, however, that upon the
occurrence of an Amortization Event described in Section 9.1(f), or of an actual
or deemed entry of an order for relief with respect to any Seller Party under
the Federal Bankruptcy Code or under any other applicable bankruptcy,
insolvency, arrangement, moratorium or similar laws of any other jurisdiction
(foreign or domestic), the Facility Termination Date shall automatically occur,
without demand, protest or any notice of any kind, all of which are hereby
expressly waived by each Seller Party, (iii) to the fullest extent permitted by
Applicable Law, declare that the Default Fee shall accrue with respect to any of
the Aggregate Unpaids outstanding at such time, (iv) deliver the Collection
Notices to the Collection Banks and (v) notify Obligors of the Purchasers’
interest in the Receivables. The aforementioned rights and remedies shall be
without limitation, and shall be in addition to all other rights and remedies of
Agent, the Purchaser Agents and the Purchasers otherwise available under any
other provision of this Agreement, by operation of law, at equity or otherwise,
all of which are hereby expressly preserved, including, without limitation, all
rights and remedies provided under the UCC, all of which rights shall be
cumulative.


ARTICLE X
INDEMNIFICATION
Section 10.1 Indemnities by the Seller. Without limiting any other rights that
Agent, any Purchaser Agent, any Funding Source, any Purchaser or any of their
respective Affiliates may have hereunder or under Applicable Law, Seller hereby
agrees to indemnify (and pay upon demand to) Agent, each Purchaser Agent, each
Funding Source, each Purchaser and their respective Affiliates, successors,
assigns, officers, directors, agents and employees (each an “Indemnified Party”)
from and against any and all damages, losses, claims, taxes, liabilities, costs,
expenses and for all other amounts payable, including reasonable attorneys’ fees
(which attorneys may be employees of any Indemnified Party) and disbursements
(all of the foregoing being collectively referred to as “Indemnified Amounts”)
awarded against or incurred by any of them arising out of or as a result of this
Agreement, or the use of the proceeds of any Purchase


36
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
hereunder, or the acquisition, funding or ownership either directly or
indirectly, by any Indemnified Party of an interest in the Asset Portfolio,
Receivables, or any Receivable or any Contract or any Related Security, or any
action or inaction of any Seller Party, excluding, however:


(x) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification; or


(y) Indemnified Taxes pursuant to Section 1.5 (other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim);


provided, however, that nothing contained in this sentence shall limit the
liability of Seller or limit the recourse of the Purchasers to the Seller for
amounts otherwise specifically provided to be paid by Seller under the terms of
this Agreement. Without limiting the generality of the foregoing
indemnification, Seller shall indemnify each Indemnified Party for Indemnified
Amounts (including, without limitation, losses in respect of uncollectible
receivables, regardless of whether reimbursement therefor would constitute
recourse to Seller) relating to or resulting from:


(i) any representation or warranty made by Seller (or any officers thereof)
under or in connection with this Agreement, any other Transaction Document or
any other information or report delivered by any such Person pursuant hereto or
thereto, which shall have been false or incorrect when made or deemed made;


(ii) the failure by Seller to comply with any Applicable Law, rule or regulation
with respect to any Receivable or Contract related thereto, or the nonconformity
of any Receivable or Contract included therein with any such Applicable Law,
rule or regulation;


(iii) any failure of Seller to perform its duties, covenants or other
obligations in accordance with the provisions of this Agreement or any other
Transaction Document;


(iv) any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance, electricity
or other services that are the subject of any Contract or any Receivable;


(v) any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor) of the Obligor to the payment of any Receivable (including, without
limitation, a defense based on such Receivable or the related Contract not being
a legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of
electricity or other service related to such Receivable or the furnishing or
failure to furnish such electricity or other services;


37
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
(vi) the commingling of Collections of Receivables at any time with other funds
(including collections of Excluded Receivables and Gas Collections);


(vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of a Purchase, the ownership of the Asset
Portfolio (or any portion thereof) or any other investigation, litigation or
proceeding relating to Seller, Servicer or any Originator in which any
Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby;


(viii) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;


(ix) any Amortization Event described in Section 9.1(f);


(x) any failure of Seller to acquire and maintain legal and equitable title to,
and ownership of, any Receivable and the Related Security and Collections with
respect thereto from any Originator, free and clear of any Adverse Claim; or any
failure of Seller to give reasonably equivalent value to any Originator under
the Receivables Sale Agreement in consideration of the transfer by such
Originator of any Receivable, or any attempt by any Person to void such transfer
under statutory provisions or common law or equitable action;


(xi) any failure to vest and maintain vested in Agent for the benefit of the
Purchasers, or to transfer to Agent for the benefit of the Purchasers, legal and
equitable title to, and ownership of, or a valid and perfected first priority
security interest in, the Asset Portfolio, free and clear of any Adverse Claim;


(xii) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other Applicable Laws with respect to any Receivable, the
Related Security and Collections with respect thereto, and the proceeds of any
thereof, whether at the time of any Purchase or at any subsequent time;


(xiii) any action or omission by Seller which reduces or impairs the rights of
Agent or the Purchasers with respect to any Receivable or the value of any such
Receivable;


(xiv) any setoff with respect to any Receivable;


(xv) any attempt by any Person to void any Purchase under statutory provisions
or common law or equitable action;


(xvi) the failure or delay to provide any Obligor with an invoice or other
evidence of indebtedness;


38
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
(xvii) the failure by the Seller to pay when due any energy surcharges or other
governmental charges payable by the Seller in connection with the Receivables or
the Transaction Documents;


(xviii) any amounts payable by the Agent to a Collection Bank under any
Collection Account Agreement;


(xix) the existence of any “Linked Account” (as defined in the applicable
Collection Account Agreement) with respect to any Collection Account (including
any such “Linked Account” permitted hereunder) and any debit from or other
charge against any Collection Account as a result of any “Settlement Item” (as
defined in the applicable Collection Account Agreement) that originated in any
account other than a Collection Account;


(xx) the failure of any Receivable included in the calculation of the Net
Receivable Pool Balance as an Eligible Receivable to be an Eligible Receivable
at the time so included;


(xxi) the failure of any Collections to be remitted directly from a Utility
Account to a Collection Account; and


(xxii) any civil penalty or fine assessed by OFAC or any other governmental
authority administering any Anti-Terrorism Law, Anti-Corruption Law or
Sanctions, and all reasonable costs and expenses (including reasonable
documented legal fees and disbursements) incurred in connection with defense
thereof by, any Indemnified Party in connection with the Transaction Documents
as a result of any action of the Seller or any of its respective Affiliates.


Section 10.2 Indemnities by the Servicer. Without limiting any other rights that
Agent, any Purchaser Agent, any Funding Source, any Purchaser or any of their
respective Affiliates may have hereunder or under Applicable Law, Servicer
hereby agrees to indemnify (and pay upon demand to) each Indemnified Party from
and against any Indemnified Amounts awarded against or incurred by any of them,
arising out of or resulting from (whether directly or indirectly): (a) the
failure of any information contained in any Monthly Report or Weekly Report, as
of the date such Monthly Report or Weekly Report is delivered pursuant to
Section 8.5 to be true and correct, or the failure of any other information
provided to such Indemnified Party by, or on behalf of, the Servicer to be true
and correct, (b) the failure of any representation, warranty or statement made
or deemed made by the Servicer under or in connection with this Agreement or any
other Transaction Document to which it is a party, to have been true and correct
as of the date made or deemed made, (c) the failure by the Servicer to comply
with any Applicable Law, rule or regulation with respect to any Receivable or
the related Contract, (d) any dispute, claim, offset or defense of the Obligor
to the payment of any Receivable in, or purporting to be in, the Asset Portfolio
resulting from or related to the collection activities with respect to such
Receivable, (e) any failure of the Servicer to perform its duties or obligations
in accordance with the provisions hereof or any other Transaction Document to
which it is a party, (f) the commingling of Collections of Receivables at any
time with other funds (including collections of Excluded Receivables and Gas
Collections), (g) any amounts payable by the Agent


39
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
to a Collection Bank under any Collection Account Agreement, (h) the existence
of any “Linked Account” (as defined in the applicable Collection Account
Agreement) with respect to any Collection Account (including any such “Linked
Account” permitted hereunder) and any debit from or other charge against any
Collection Account as a result of any “Settlement Item” (as defined in the
applicable Collection Account Agreement) that originated in any account other
than a Collection Account, (i) any civil penalty or fine assessed by OFAC or any
other governmental authority administering any Anti-Terrorism Law,
Anti-Corruption Law or Sanctions, and all reasonable costs and expenses
(including reasonable documented legal fees and disbursements) incurred in
connection with defense thereof by, any Indemnified Party in connection with the
Transaction Documents as a result of any action of the Seller or any of its
respective Affiliates, (j) the failure of any Collections to be remitted
directly from a Utility Account to a Collection Account or (k) any breach of the
covenants of Section 7.1(l); excluding, however:


(x) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;


(y) Indemnified Taxes pursuant to Section 1.5 (other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim); or


(z) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor.


Section 10.3 Increased Cost and Reduced Return. (a) If any Regulatory Change (i)
subjects any Purchaser or any Funding Source to any charge or withholding on or
with respect to any Funding Agreement or this Agreement or a Purchaser’s or
Funding Source’s obligations under a Funding Agreement or this Agreement, or on
or with respect to the Receivables, or subjects any Indemnified Party to any
Taxes or changes the basis of taxation of payments to any Purchaser or any
Funding Source of any amounts payable under any Funding Agreement or this
Agreement (except in each case for (A) Indemnified Taxes, (B) Taxes described in
clauses (iii) or (iv) of the definition of Excluded Taxes and (C) Connection
Income Taxes) or (ii) imposes, modifies or deems applicable any reserve,
assessment, fee, tax, insurance charge, special deposit or similar requirement
against assets of, deposits with or for the account of, or liabilities of a
Funding Source or a Purchaser, or credit extended by a Funding Source or a
Purchaser pursuant to a Funding Agreement or this Agreement or (iii) imposes any
other condition the result of which is to increase the cost to a Funding Source
or a Purchaser of performing its obligations under a Funding Agreement or this
Agreement, or to reduce the rate of return on a Funding Source’s or Purchaser’s
capital as a consequence of its obligations under a Funding Agreement or this
Agreement, or to reduce the amount of any sum received or receivable by a
Funding Source or a Purchaser under a Funding Agreement or this Agreement, or to
require any payment calculated by reference to the amount of interests or loans
held or interest received by it, then, upon demand by Agent, Seller shall pay to
Agent, for the benefit of the relevant Funding Source or Purchaser, such amounts
charged to such Funding Source or Purchaser or such amounts to


40
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
otherwise compensate such Funding Source or such Purchaser for such increased
cost or such reduction.


(b) A certificate of the applicable Purchaser or Funding Source setting forth
the amount or amounts necessary to compensate such Purchaser or Funding Source
pursuant to paragraph (a) of this Section 10.2 shall be delivered to Seller and
shall be conclusive absent manifest error.


Section 10.4 Other Costs and Expenses. Seller shall reimburse Agent, each
Purchaser Agent and each Conduit on demand for all costs and out-of-pocket
expenses in connection with the preparation, negotiation, arrangement,
execution, delivery, enforcement and administration of this Agreement, the
transactions contemplated hereby and the other documents to be delivered
hereunder, including without limitation, the cost of any Conduit’s auditors
auditing the books, records and procedures of Seller, reasonable fees and
out-of-pocket expenses of legal counsel for any Conduit, any Purchaser Agent
and/or Agent (which such counsel may be employees of any Conduit, any Purchaser
Agent or Agent) with respect thereto and with respect to advising any Conduit,
any Purchaser Agent and/or Agent as to their respective rights and remedies
under this Agreement. Seller shall reimburse Agent and each Purchaser Agent on
demand for any and all costs and expenses of Agent, the Purchaser Agents and the
Purchasers, if any, including reasonable counsel fees and expenses in connection
with the enforcement of this Agreement and the other documents delivered
hereunder and in connection with any restructuring or workout of this Agreement
or such documents, or the administration of this Agreement following an
Amortization Event. Seller shall reimburse each Conduit on demand for all other
costs and expenses incurred by such Conduit (“Other Costs”), including, without
limitation, the cost of auditing such Conduit’s books by certified public
accountants, the cost of rating the Commercial Paper of such Conduit by
independent financial rating agencies, and the reasonable fees and out-
of-pocket expenses of counsel for such Conduit or any counsel for any
shareholder of such Conduit with respect to advising such Conduit or such
shareholder as to matters relating to such Conduit’s operations.


Section 10.5 Allocations. Each Conduit shall allocate the liability for Other
Costs among Seller and other Persons with whom such Conduit has entered into
agreements to purchase interests in receivables (“Other Sellers”). If any Other
Costs are attributable to Seller and not attributable to any Other Seller,
Seller shall be solely liable for such Other Costs. However, if Other Costs are
attributable to Other Sellers and not attributable to Seller, such Other Sellers
shall be solely liable for such Other Costs. All allocations to be made pursuant
to the foregoing provisions of this Article X shall be made by the applicable
Conduit in its sole and absolute discretion and shall be binding on Seller and
Servicer.


Section 10.6 Accounting Based Consolidation Event. Upon demand by Agent, Seller
shall pay to Agent, for the benefit of the relevant Funding Source, such amounts
as such Funding Source reasonably determines will compensate or reimburse such
Funding Source for any (i) fee, expense or increased cost charged to, incurred
or otherwise suffered by such Funding Source, (ii) reduction in the rate of
return on such Funding Source’s capital or reduction in the amount of any sum
received or receivable by such Funding Source or (iii) internal capital charge
or other imputed cost determined by such Funding Source to be allocable to
Seller or the transactions contemplated in this Agreement, in each case
resulting from or in connection with the


41
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
consolidation, for financial and/or regulatory accounting purposes, of all or
any portion of the assets and liabilities of the Conduit, that are subject to
this Agreement or any other Transaction Document with all or any portion of the
assets and liabilities of a Funding Source. Amounts under this Section 10.5 may
be demanded at any time without regard to the timing of issuance of any
financial statement by the Conduit or by any Funding Source. A certificate of
the Funding Source setting forth the amount or amounts necessary to compensate
such Funding Source pursuant to this Section 10.5 shall be delivered to Seller
and shall be conclusive absent manifest error. Seller shall pay such Funding
Source the amount as due on any such certificate on the next Settlement Date
following receipt of such notice.


ARTICLE XI
AGENT
Section 11.1 Authorization and Action. Each Purchaser hereby designates and
appoints MUFG to act as its agent hereunder and under each other Transaction
Document, and authorizes Agent to take such actions as agent on its behalf and
to exercise such powers as are delegated to Agent by the terms of this Agreement
and the other Transaction Documents together with such powers as are reasonably
incidental thereto. Agent shall not have any duties or responsibilities, except
those expressly set forth herein or in any other Transaction Document, or any
fiduciary relationship with any Purchaser, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of Agent shall
be read into this Agreement or any other Transaction Document or otherwise exist
for Agent. In performing its functions and duties hereunder and under the other
Transaction Documents, Agent shall act solely as agent for the Purchasers and
does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for any Seller Party or any Purchaser
Agent or any of such Seller Party’s or Purchaser Agent’s successors or assigns.
Agent shall not be required to take any action that exposes Agent to personal
liability or that is contrary to this Agreement, any other Transaction Document
or Applicable Law. The appointment and authority of Agent hereunder shall
terminate upon the indefeasible payment in full of all Aggregate Unpaids. Each
Purchaser hereby authorizes Agent to authorize and file each of the Uniform
Commercial Code financing or continuations statements (and amendments thereto
and assignments or terminations thereof) on behalf of such Purchaser (the terms
of which shall be binding on such Purchaser).


Section 11.2 Delegation of Duties. Agent may execute any of its duties under
this Agreement and each other Transaction Document by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.


Section 11.3 Exculpatory Provisions. Neither Agent nor any of its directors,
officers, agents or employees shall be (i) liable for any action lawfully taken
or omitted to be taken by it or them under or in connection with this Agreement
or any other Transaction Document (except for its, their or such Person’s own
gross negligence or willful misconduct), or (ii) responsible in any manner to
any of the Purchasers for any recitals, statements, representations or
warranties made by any Seller Party contained in this Agreement, any other
Transaction Document or any certificate, report, statement or other document
referred to or provided for in, or received under


42
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
or in connection with, this Agreement, or any other Transaction Document or for
the value, validity, effectiveness, genuineness, enforceability or sufficiency
of this Agreement, or any other Transaction Document or any other document
furnished in connection herewith or therewith, or for any failure of any Seller
Party to perform its obligations hereunder or thereunder, or for the
satisfaction of any condition specified in Article VI, or for the ownership,
perfection, priority, condition, value or sufficiency of any collateral pledged
in connection herewith. Agent shall not be under any obligation to any Purchaser
to ascertain or to inquire as to the observance or performance of any of the
agreements or covenants contained in, or conditions of, this Agreement or any
other Transaction Document, or to inspect the properties, books or records of
the Seller Parties. Agent shall not be deemed to have knowledge of any
Amortization Event or Potential Amortization Event unless Agent has received
notice from Seller or a Purchaser.


Section 11.4 Reliance by Agent. Agent and each Purchaser Agent shall in all
cases be entitled to rely, and shall be fully protected in relying, upon any
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to any
Seller Party), independent accountants and other experts selected by Agent.
Agent shall in all cases be fully justified in failing or refusing to take any
action under this Agreement or any other Transaction Document unless it shall
first receive such advice or concurrence of the Required Purchasers or all of
the Purchasers, as applicable, as it deems appropriate and it shall first be
indemnified to its satisfaction by the Purchasers, provided that unless and
until Agent shall have received such advice, Agent may take or refrain from
taking any action, as Agent shall deem advisable and in the best interests of
the Purchasers. Agent shall in all cases be fully protected in acting, or in
refraining from acting, in accordance with a request of the Required Purchasers
or all of the Purchasers, as applicable, and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Purchasers.


Section 11.5 Non-Reliance on Agent and Other Purchasers. Each Purchaser
expressly acknowledges that neither Agent, nor any of its officers, directors,
employees, agents, attorneys- in-fact or Affiliates has made any representations
or warranties to it and that no act by Agent hereafter taken, including, without
limitation, any review of the affairs of any Seller Party, shall be deemed to
constitute any representation or warranty by Agent. Each Purchaser represents
and warrants to Agent that it has and will, independently and without reliance
upon Agent or any other Purchaser and based on such documents and information as
it has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of each Seller Party and made its own decision to enter into
this Agreement, the other Transaction Documents and all other documents related
hereto or thereto.


Section 11.6 Reimbursement and Indemnification. Each Financial Institution and
each Purchaser Agent agrees to reimburse and indemnify Agent and its officers,
directors, employees, representatives and agents ratably based on the ratio of
each such indemnifying Financial Institution’s Commitment to the aggregate
Commitment (or, in the case of an indemnifying Purchaser Agent, ratably based on
the Commitment(s) of each Financial Institution in such Purchaser Agent’s
Purchaser Group to the aggregate Commitment), to the extent not paid or
reimbursed by Seller Parties (i) for any amounts for which Agent, acting in its
capacity as Agent, is entitled to reimbursement by the Seller Parties hereunder
and (ii) for any other expenses


43
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
incurred by Agent, in its capacity as Agent and acting on behalf of the
Purchasers, in connection with the administration and enforcement of this
Agreement and the other Transaction Documents.


Section 11.7 Agent in its Individual Capacity. Agent and its Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Seller Party or any Affiliate of any Seller Party as though Agent were not
Agent hereunder. With respect to the acquisition of the Asset Portfolio on
behalf of the Purchasers pursuant to this Agreement, Agent shall have the same
rights and powers under this Agreement in its individual capacity as any
Purchaser and may exercise the same as though it were not Agent, and the terms
“Financial Institution,” “Related Financial Institution,” “Purchaser,”
“Financial Institutions,” “Related Financial Institutions” and “Purchasers”
shall include Agent in its individual capacity.


Section 11.8 Successor Agent. Agent may, upon 10 Business Days’ notice to Seller
and the Purchasers, and Agent will, upon the direction of all of the Purchasers
(other than Agent, in its individual capacity) resign as Agent. If Agent shall
resign, then the Required Purchasers during such five-day period shall appoint
from among the Purchasers and the Purchaser Agents a successor agent. If for any
reason no successor Agent is appointed by the Required Purchasers during such
five-day period, then effective upon the termination of such five-day period,
the Purchasers shall perform all of the duties of Agent hereunder and under the
other Transaction Documents and Seller and Servicer (as applicable) shall make
all payments in respect of the Aggregate Unpaids directly to the applicable
Purchasers and for all purposes shall deal directly with the Purchasers. After
the effectiveness of any retiring Agent’s resignation hereunder as Agent, the
retiring Agent shall be discharged from its duties and obligations hereunder and
under the other Transaction Documents and the provisions of this Article XI and
Article X shall continue in effect for its benefit with respect to any actions
taken or omitted to be taken by it while it was Agent under this Agreement and
under the other Transaction Documents.


Section 11.9 Co-Arrangers. Each of the parties hereto hereby acknowledges and
agrees that no Co-Arranger shall have any right, power, obligation, liability,
responsibility or duty under this Agreement. Each of party hereto acknowledges
that it has not relied, and will not rely, on any Co-Arranger in deciding to
enter into this Agreement and to take, or omit to take, any action under any
Transaction Document.


ARTICLE XII
ASSIGNMENTS; PARTICIPATIONS
Section 12.1 Assignments. (a) (I) Seller, Servicer, Agent, each Purchaser Agent
and each Purchaser hereby agree and consent to the complete or partial
assignment by any Conduit of all or any portion of its rights under, interest
in, title to and obligations under this Agreement to any Funding Source pursuant
to any Funding Agreement or to any other Person, and upon such assignment, such
Conduit shall be released from its obligations so assigned. Further, Seller,
Servicer, Agent, each Purchaser Agent and each Purchaser hereby agree that any
assignee of any Conduit of this Agreement or of all or any portion of the Asset
Portfolio of any Conduit shall have all of the rights and benefits under this
Agreement as if the term “Conduit” explicitly referred to and included such
party (provided that (i) the Capital of any such assignee that is a


44
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
Conduit or a commercial paper conduit shall accrue CP Costs based on such
Conduit’s Conduit Costs or on such commercial paper conduit’s cost of funds,
respectively, and (ii) the Capital of any other such assignee shall accrue
Financial Institution Yield pursuant to Section 4.1), and no such assignment
shall in any way impair the rights and benefits of any Conduit hereunder.


(II) Neither Seller nor Servicer shall have the right to assign its rights or
obligations under this Agreement.


(b) Any Financial Institution may at any time and from time to time assign to
one or more Persons (“Purchasing Financial Institutions”) all or any part of its
rights and obligations under this Agreement pursuant to an assignment agreement,
substantially in the form set forth in Exhibit VII hereto (the “Assignment
Agreement”) executed by such Purchasing Financial Institution and such selling
Financial Institution. The consent of the Conduit (if any) in such selling
Financial Institution’s Purchaser Group shall be required prior to the
effectiveness of any such assignment. Each assignee of a Financial Institution
must (i) have a short-term debt rating of A-1 or better by S&P and P-1 by
Moody’s and (ii) agree to deliver to Agent, promptly following any request
therefor by Agent or the Conduit (if any) in such selling Financial
Institution’s Purchaser Group, an enforceability opinion in form and substance
satisfactory to Agent and such Conduit. Upon delivery of the executed Assignment
Agreement to Agent, such selling Financial Institution shall be released from
its obligations hereunder to the extent of such assignment. Thereafter the
Purchasing Financial Institution shall for all purposes be a Financial
Institution party to this Agreement and shall have all the rights and
obligations of a Financial Institution (including, without limitation, the
applicable obligations of a Related Financial Institution) under this Agreement
to the same extent as if it were an original party hereto and no further consent
or action by Seller, the Purchasers, the Purchaser Agents or Agent shall be
required.


(c) Each of the Financial Institutions agrees that in the event that it shall
cease to have a short-term debt rating of A-1 or better by S&P and P-1 by
Moody’s (an “Impacted Financial Institution”), such Impacted Financial
Institution shall be obliged, at the request of the Conduit (if any) in such
Impacted Financial Institution’s Purchaser Group or Agent, to assign all of its
rights and obligations hereunder to (x) another Financial Institution in such
Impacted Financial Institution’s Purchaser Group or (y) another funding entity
nominated by Agent and acceptable to the Conduit (if any) in such Impacted
Financial Institution’s Purchaser Group, and willing to participate in this
Agreement through the Scheduled Termination Date in the place of such Impacted
Financial Institution; provided that the Impacted Financial Institution receives
payment in full, pursuant to an Assignment Agreement, of an amount equal to such
Financial Institution’s Pro Rata Share of the Aggregate Capital and Financial
Institution Yield owing to the Financial Institutions in such Impacted Financial
Institution’s Purchaser Group and all accrued but unpaid fees and other costs
and expenses payable in respect of its Pro Rata Share of the Asset Portfolio of
the Financial Institutions in such Impacted Financial Institution’s Purchaser
Group.


(d) Agent, acting solely for this purpose as a non-fiduciary agent of Seller,
shall maintain a copy of each Assignment Agreement delivered to it and a
register for the recordation of the names and addresses of the Purchasers, and
the Commitments and Capital and Financial Institution Yield and/or CP Costs of
each Purchaser pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest


45
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
error, and Seller, Servicer, Agent and the Purchasers shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a
Purchaser hereunder for all purposes of this Agreement. The Register shall be
available for inspection by Seller, Servicer and any Purchaser, at any
reasonable time and from time to time upon reasonable prior notice.


Section 12.2 Participations. Any Financial Institution may, in the ordinary
course of its business at any time sell to one or more Persons (each a
“Participant”) participating interests in its Pro Rata Share portion of the
Asset Portfolio of the Financial Institutions in such Financial Institution’s
Purchaser Group or any other interest of such Financial Institution hereunder.
Notwithstanding any such sale by a Financial Institution of a participating
interest to a Participant, such Financial Institution’s rights and obligations
under this Agreement shall remain unchanged, such Financial Institution shall
remain solely responsible for the performance of its obligations hereunder, and
each Seller Party, each Conduit, each other Financial Institution, each
Purchaser Agent and Agent shall continue to deal solely and directly with such
Financial Institution in connection with such Financial Institution’s rights and
obligations under this Agreement. Each Financial Institution agrees that any
agreement between such Financial Institution and any such Participant in respect
of such participating interest shall not restrict such Financial Institution’s
right to agree to any amendment, supplement, waiver or modification to this
Agreement, except for any amendment, supplement, waiver or modification
described in Section 14.1(b)(i). Each Financial Institution that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
Seller, maintain a register on which it enters the name and address of each
Participant and the Capital and Financial Institution Yield and/or CP Costs of
each Participant’s interest in the Purchases or other obligations under the
Transaction Documents (the “Participant Register”); provided that no Financial
Institution shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in the Purchases or any
commitments, loans, letters of credit or its other obligations under any
Transaction Document) to any Person except to the extent that such disclosure is
necessary to establish that such Purchase, commitment, loan, letter of credit or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Financial Institution shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, Agent (in its capacity as Agent)
shall have no responsibility for maintaining a Participant Register.


Section 12.3 Federal Reserve. Notwithstanding any other provision of this
Agreement to the contrary, any Financial Institution may at any time pledge or
grant a security interest in all or any portion of its rights (including,
without limitation, its portion of the Asset Portfolio and any rights to payment
of Capital and Financial Institution Yield) under this Agreement to secure
obligations of such Financial Institution to a Federal Reserve Bank, without
notice to or consent of Seller or Agent; provided that no such pledge or grant
of a security interest shall release a Financial Institution from any of its
obligations hereunder, or substitute any such pledgee or grantee for such
Financial Institution as a party hereto.


Section 12.4 Collateral Trustee. Notwithstanding any other provision of this
Agreement to the contrary, any Conduit may at any time pledge or grant a
security interest in all or any portion of its rights (including, without
limitation, its portion of the Asset Portfolio and


46
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
any rights to payment of Capital and CP Costs) under this Agreement to secure
obligations of such Conduit to a collateral trustee or security trustee under
its Commercial Paper program, without notice to or consent of Seller or Agent;
provided that no such pledge or grant of a security interest shall release a
Conduit from any of its obligations hereunder, or substitute any such pledgee or
grantee for such Conduit as a party hereto.


ARTICLE XIII
PURCHASER AGENTS
Section 13.1 Purchaser Agents. Each Purchaser Group may (but is not required to)
designate and appoint a “Purchaser Agent” hereunder which Purchaser Agent shall
become a party to this Agreement and shall authorize such Purchaser Agent to
take such actions as agent on its behalf and to exercise such powers as are
delegated to the Purchaser Agent by the terms of this Agreement and the other
Transaction Documents together with such powers as are reasonably incidental
thereto. Unless otherwise notified in writing to the contrary by the applicable
Purchaser, Agent and the Seller Parties shall provide all notices and payments
specified to be made by Agent or any Seller Party to a Purchaser hereunder to
such Purchaser’s Purchaser Agent, if any, for the benefit of such Purchaser,
instead of to such Purchaser. Each Purchaser Agent may perform any of the
obligations of, or exercise any of the rights of, any member of its Purchaser
Group and such performance or exercise shall constitute performance of the
obligations of, or exercise of the rights of, such member hereunder. In
performing its functions and duties hereunder and under the other Transaction
Documents, each Purchaser Agent shall act solely as agent for the Purchasers in
such Purchaser Agent’s Purchaser Group and does not assume nor shall be deemed
to have assumed any obligation or relationship of trust or agency with or for
any other Purchaser or any Seller Party or any of such Purchaser’s or Seller
Party’s successors or assigns. The appointment and authority of each Purchaser
Agent hereunder shall terminate upon the indefeasible payment in full of all
Aggregate Unpaids. Each Purchaser Group designates the “Purchaser Agent”, if
any, identified as such on the signature pages to this agreement or any
Assignment Agreement or similar instrument by which such Purchaser Group becomes
a party to this Agreement.


ARTICLE XIV
MISCELLANEOUS
Section 14.1 Waivers and Amendments. (a) No failure or delay on the part of
Agent, any Purchaser Agent or any Purchaser in exercising any power, right or
remedy under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power, right or remedy preclude any other
further exercise thereof or the exercise of any other power, right or remedy.
The rights and remedies herein provided shall be cumulative and nonexclusive of
any rights or remedies provided by law. Any waiver of this Agreement shall be
effective only in the specific instance and for the specific purpose for which
given.


(b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this Section
14.1(b). Each Conduit, Seller, each Purchaser Agent and Agent, at the direction
of the Required Purchasers,


47
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
may enter into written modifications or waivers of any provisions of this
Agreement, provided, however, that no such modification or waiver shall:


(i) without the consent of each affected Purchaser, (A) extend the Scheduled
Termination Date or the date of any payment or deposit of Collections by Seller
or Servicer, (B) reduce the rate or extend the time of payment of Financial
Institution Yield or any CP Costs (or any component of Financial Institution
Yield or CP Costs), (C) reduce any fee payable to Agent for the benefit of the
Purchasers, (D) except pursuant to Article XII hereof, change the amount of the
Capital of any Purchaser, any Financial Institution’s Pro Rata Share, any
Conduit’s Pro Rata Share, any Financial Institution’s Commitment (other than, to
the extent applicable in each case, pursuant to Section 4.4 or the terms of any
Funding Agreement), (E) amend, modify or waive any provision of the definition
of Required Purchasers, Section 4.4, this Section 14.1(b) or Section 14.6, (F)
consent to or permit the assignment or transfer by Seller of any of its rights
and obligations under this Agreement, (G) change the definition of “Eligible
Receivable,” “Excess Concentration” “Required Reserves,” “Net Receivable Pool
Balance” “Servicing Fee Rate” or “RPA Deferred Purchase Price” or (H) amend or
modify any defined term (or any defined term used directly or indirectly in such
defined term) used in clauses (A) through (G) above in a manner that would
circumvent the intention of the restrictions set forth in such clauses; or


(ii) without the written consent of the then Agent, amend, modify or waive any
provision of this Agreement if the effect thereof is to affect the rights or
duties of such Agent.


Notwithstanding the foregoing, (i) without the consent of the Purchasers, but
with the consent of Seller, Agent may amend this Agreement solely to add
additional Persons as Financial Institutions, Conduits and/or Purchaser Agents
hereunder and (ii) Agent, the Required Purchasers and each Conduit may enter
into amendments to modify any of the terms or provisions of Article XI, Article
XII, Section 14.13 or any other provision of this Agreement without the consent
of any Seller Party, provided that such amendment has no negative impact upon
such Seller Party. Any modification or waiver made in accordance with this
Section 14.1 shall apply to each of the Purchasers equally and shall be binding
upon each Seller Party, the Purchaser Agents, the Purchasers and Agent.


Section 14.2 Notices. Except as provided in this Section 14.2, all
communications and notices provided for hereunder shall be in writing (including
e-mail and shall be given to the other parties hereto at their respective
addresses or e-mail addresses set forth on Exhibit VI hereof or at such other
address or e-mail address as such Person may hereafter specify for the purpose
of notice to each of the other parties hereto. Each such notice or other
communication shall be effective if given by e-mail, upon the receipt thereof,
if given by mail, three (3) Business Days after the time such communication is
deposited in the mail with first class postage prepaid or if given by any other
means, when received at the address specified in this Section 14.2. Seller
hereby authorizes Agent and the Purchasers to effect Purchases based on
telephonic notices made by any Person whom Agent or applicable Purchaser in good
faith believes to be acting on behalf of Seller. Seller agrees to deliver
promptly to Agent and each applicable Purchaser a written confirmation of each
telephonic notice signed by an authorized officer of


48
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
Seller; provided, however, the absence of such confirmation shall not affect the
validity of such notice. If the written confirmation differs from the action
taken by Agent and/or the applicable Purchaser, the records of Agent and/or the
applicable Purchaser shall govern absent manifest error.


Section 14.3 Ratable Payments. If any Purchaser, whether by setoff or otherwise,
has payment made to it with respect to any portion of the Aggregate Unpaids
owing to such Purchaser (other than payments received pursuant to Sections 10.2
or 10.3) in a greater proportion than that received by any other Purchaser
entitled to receive a ratable share of such Aggregate Unpaids, such Purchaser
agrees, promptly upon demand, to purchase for cash without recourse or warranty
a portion of such Aggregate Unpaids held by the other Purchasers so that after
such purchase each Purchaser will hold its ratable proportion of such Aggregate
Unpaids; provided that if all or any portion of such excess amount is thereafter
recovered from such Purchaser, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.


Section 14.4 Protection of Ownership Interests of the Purchasers. (a) Seller
agrees that from time to time, at its expense, it will promptly execute and
deliver all instruments and documents, and take all actions, that may be
necessary or desirable, or that Agent may request, to perfect, protect or more
fully evidence Agent’s (on behalf of the Purchasers) valid ownership of or first
priority perfected security interest in the Asset Portfolio, or to enable Agent
or the Purchasers to exercise and enforce their rights and remedies hereunder.
Without limiting the foregoing, Seller will, upon the request of Agent, file
such financing or continuation statements, or amendments thereto or assignments
thereof, and execute and file such other instruments and documents, that may be
necessary or desirable, or that Agent may reasonably request, to perfect,
protect or evidence such valid ownership of or first priority perfected security
interest in the Asset Portfolio. At any time following the occurrence of an
Amortization Event, Agent may, or Agent may direct Seller or Servicer to, notify
the Obligors of Receivables, at Seller’s expense, of the ownership or security
interests of the Purchasers under this Agreement and may also direct that
payments of all amounts due or that become due under any or all Receivables be
made directly to Agent or its designee. Seller or Servicer (as applicable)
shall, at any Purchaser’s request, withhold the identity of such Purchaser in
any such notification.


(b) If any Seller Party fails to perform any of its obligations hereunder, Agent
or any Purchaser may (but shall not be required to) perform, or cause
performance of, such obligations, and Agent’s or such Purchaser’s costs and
expenses incurred in connection therewith shall be payable by Seller as provided
in Section 10.3. Each Seller Party irrevocably authorizes Agent at any time and
from time to time in the sole and absolute discretion of Agent, and appoints
Agent as its attorney-in-fact, to act on behalf of such Seller Party (i) to
authorize and/or execute on behalf of such Seller Party as debtor and to file
financing or continuation statements (and amendments thereto and assignments
thereof) necessary or desirable in Agent’s sole and absolute discretion to
perfect and to maintain Agent’s (on behalf of the Purchasers) valid ownership of
or first priority perfected security interest in the Receivables and (ii) to
file a carbon, photographic or other reproduction of this Agreement or any
financing statement with respect to the Receivables as a financing statement in
such offices as Agent in its sole and absolute discretion deems necessary or
desirable to perfect and to maintain the ownership of or first priority
perfected security interest in the interests of the Purchasers in the
Receivables. This


49
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
appointment is coupled with an interest and is irrevocable. The authorization by
each Seller Party set forth in the second sentence of this Section 14.4(b) is
intended to meet all requirements for authorization by a debtor under Article 9
of any applicable enactment of the UCC, including, without limitation, Section
9-509 thereof.


Section 14.5 Confidentiality. (a) Each Seller Party, Agent, each Purchaser Agent
and each Purchaser shall maintain and shall cause each of its employees and
officers to maintain the confidentiality of this Agreement and the other
confidential or proprietary information with respect to Agent, each Purchaser
Agent, each Purchaser and their respective businesses obtained by it or them in
connection with the structuring, negotiating and execution of the transactions
contemplated herein, except that such Seller Party, Agent, such Purchaser Agent
and such Purchaser and its officers and employees may disclose such information
to such Seller Party’s, Agent’s, such Purchaser Agent’s and such Purchaser’s
external accountants and attorneys and as required by any Applicable Law
(including, without limitation, the Exchange Act) or order of any judicial or
administrative proceeding.


(b) Anything herein to the contrary notwithstanding, each Seller Party hereby
consents to the disclosure of any nonpublic information with respect to it (i)
to Agent, the Financial Institutions, the Purchaser Agents or the Conduits by
each other and by each such Person to such Person’s equityholders, (ii) by
Agent, the Purchaser Agents or the Purchasers to any prospective or actual
assignee or participant of any of them and (iii) by Agent, any Purchaser Agent
or any Conduit to any collateral trustee or security trustee, any rating agency,
Funding Source, Commercial Paper dealer or provider of a surety, guaranty or
credit or liquidity enhancement to any Conduit or any entity organized for the
purpose of purchasing, or making loans secured by, financial assets for which
MUFG or any Purchaser Agent acts as the administrative agent and to any
officers, directors, employees, outside accountants and attorneys of any of the
foregoing, provided each such Person is informed of and agrees to maintain the
confidential nature of such information. In addition, the Purchasers, the
Purchaser Agents and Agent may disclose any such nonpublic information pursuant
to any law, rule, regulation, direction, request or order of any judicial,
administrative or regulatory authority or proceedings (whether or not having the
force or effect of law).


Section 14.6 Bankruptcy Petition. (a) Seller, Servicer, Agent, each Purchaser
Agent and each Purchaser hereby covenants and agrees that, prior to the date
that is one year and one day after the payment in full of all outstanding senior
indebtedness of any Conduit or any Financial Institution or Funding Source that
is a special purpose bankruptcy remote entity, it will not institute against, or
join any other Person in instituting against, any Conduit, any Financial
Institution or any such entity any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States.


(b) Servicer hereby covenants and agrees that, prior to the date that is one
year and one day after the payment in full of all Obligations of Seller, it will
not institute against, or join any other Person in instituting against, Seller
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States or
any state of the United States.


50
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
Section 14.7 Limitation of Liability. Except with respect to any claim arising
out of the willful misconduct or gross negligence of any Conduit, Agent, any
Purchaser Agent, any Funding Source or any Financial Institution, no claim may
be made by any Seller Party or any other Person against any Conduit, Agent, any
Purchaser Agent, any Funding Source or any Financial Institution or their
respective Affiliates, directors, officers, employees, attorneys or agents for
any special, indirect, consequential or punitive damages in respect of any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and each Seller Party hereby waives,
releases, and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.


Section 14.8 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT
REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS THEREOF, EXCEPT TO THE EXTENT
THAT THE PERFECTION, THE EFFECT OF PERFECTION OR PRIORITY OF THE INTERESTS OF
AGENT OR ANY PURCHASER IN THE ASSET PORTFOLIO IS GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK).


Section 14.9 CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW
YORK STATE COURT SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH
PERSON PURSUANT TO THIS AGREEMENT AND EACH SELLER PARTY HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF AGENT, ANY PURCHASER AGENT OR ANY PURCHASER TO BRING
PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY OTHER JURISDICTION.
ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST AGENT, ANY PURCHASER AGENT
OR ANY PURCHASER OR ANY AFFILIATE OF AGENT, ANY PURCHASER AGENT OR ANY PURCHASER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH SELLER
PARTY PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK
CITY, NEW YORK.


Section 14.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY


51
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR
THEREUNDER.


Section 14.11 Integration; Binding Effect; Survival of Terms.


(a) This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.


(b) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy) and shall inure to the benefit of the Indemnified Parties
and their successors and permitted assigns (including any trustee in
bankruptcy). This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms and shall remain
in full force and effect until terminated in accordance with its terms;
provided, however, that the rights and remedies with respect to (i) any breach
of any representation and warranty made by any Seller Party pursuant to Article
V, (ii) the indemnification, payment and other provisions of Article X, and
Sections 2.7(b), 14.5 and 14.6 shall be continuing and shall survive any
termination of this Agreement.


Section 14.12 Counterparts; Severability; Section References. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.


Section 14.13 MUFG Roles and Purchaser Agent Roles.


(a) Each of the Purchasers and Purchaser Agents acknowledges that MUFG acts, or
may in the future act, (i) as administrative agent for any Conduit or any
Financial Institution in MUFG’s Purchaser Group, (ii) as issuing and paying
agent for certain Commercial Paper, (iii) to provide credit or liquidity
enhancement for the timely payment for certain Commercial Paper and (iv) to
provide other services from time to time for any Conduit or any Financial
Institution in MUFG’s Purchaser Group (collectively, the “MUFG Roles”). Without
limiting the generality of this Section 14.13, each Purchaser and each Purchaser
Agent hereby acknowledges and consents to any and all MUFG Roles and agrees that
in connection with any MUFG Role, MUFG may take, or refrain from taking, any
action that it, in its discretion, deems appropriate, including, without
limitation, in its role as administrative agent for any Conduit.


(b) Each of the Purchasers acknowledges that each Purchaser Agent acts, or may
in the future act, (i) as administrative agent for the Conduit in such Purchaser
Agent’s


52
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
Purchaser Group or any Financial Institution in such Purchaser Agent’s Purchaser
Group, (ii) as issuing and paying agent for certain Commercial Paper, (iii) to
provide credit or liquidity enhancement for the timely payment for certain
Commercial Paper and (iv) to provide other services from time to time for the
Conduit in such Purchaser Agent’s Purchaser Group or any Financial Institution
in such Purchaser Agent’s Purchaser Group (collectively, the “Purchaser Agent
Roles”). Without limiting the generality of this Section 14.13, each Purchaser
hereby acknowledges and consents to any and all Purchaser Agent Roles and agrees
that in connection with any Purchaser Agent Role, the applicable Purchaser Agent
may take, or refrain from taking, any action that it, in its discretion, deems
appropriate, including, without limitation, in its role as agent for the Conduit
in such Purchaser Agent’s Purchaser Group.


Section 14.14 Characterization. (a) It is the intention of the parties hereto
that each Purchase hereunder shall constitute and be treated as an absolute and
irrevocable sale to Agent, on behalf of the Purchasers, for all purposes (other
than federal and state income tax purposes), which such Purchase shall provide
Agent, on behalf of the Purchasers, with the full benefits of ownership of the
Asset Portfolio. Except as specifically provided in this Agreement, each
Purchase hereunder is made without recourse to Seller; provided, however, that
(i) Seller shall be liable to each Purchaser, each Purchaser Agent and Agent for
all representations, warranties, covenants and indemnities made by Seller
pursuant to the terms of this Agreement, and (ii) such sale does not constitute
and is not intended to result in an assumption by any Purchaser, any Purchaser
Agent or Agent or any assignee thereof of any obligation of Seller or any
Originator or any other Person arising in connection with the Receivables, the
Related Security, or the related Contracts, or any other obligations of Seller
or any Originator.


(b) In addition to any ownership interest which Agent may from time to time
acquire pursuant hereto, Seller hereby grants to Agent for the ratable benefit
of the Purchasers a valid and perfected security interest in all of Seller’s
right, title and interest in, to and under all Receivables now existing or
hereafter arising, the Collections, each Lock-Box, each Collection Account, all
Related Security, all other rights and payments relating to such Receivables,
and all proceeds of any thereof prior to all other liens on and security
interests therein to secure the prompt and complete payment of the Aggregate
Unpaids. Seller hereby authorizes the filing of financing statements describing
the collateral covered thereby as “all of debtor’s personal property and assets”
or words to that effect, notwithstanding that such wording may be broader in
scope than the collateral described in this Section 14.14. Agent, the Purchaser
Agents and the Purchasers shall have, in addition to the rights and remedies
that they may have under this Agreement, all other rights and remedies provided
to a secured creditor under the UCC and other Applicable Law, which rights and
remedies shall be cumulative.


(c) Notwithstanding clause (a) above, it is the intention of the parties hereto
that for U.S. federal, state and local income and franchise tax purposes, each
Purchase will be treated as a loan from the applicable Purchaser to Seller (it
being understood that all payments to the Purchasers, in their capacity as such,
representing Financial Institution Yield, CP Costs shall be deemed to constitute
interest payments) (such treatment, the “Intended Tax Treatment”), except as
required by Applicable Law. The provisions of this Agreement and all related
Transaction Documents shall be construed to further these intentions of the
parties hereto.


53
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
Section 14.15 Excess Funds. Each of Seller, Servicer, each Purchaser, each
Purchaser Agent and Agent agrees that each Conduit shall be liable for any
claims that such party may have against such Conduit only to the extent that
such Conduit has funds in excess of those funds necessary to pay matured and
maturing Commercial Paper and to the extent such excess funds are insufficient
to satisfy the obligations of such Conduit hereunder, such Conduit shall have no
liability with respect to any amount of such obligations remaining unpaid and
such unpaid amount shall not constitute a claim against such Conduit. Any and
all claims against any Conduit shall be subordinate to the claims against such
Conduit of the holders of Commercial Paper and any Person providing liquidity
support to such Conduit.


Section 14.16 USA PATRIOT Act Notice. Each Financial Institution that is subject
to the requirements of the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”) herby notifies the Seller Parties that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies each Seller Party, which information includes the name, address, tax
identification number and other information that will allow such Financial
Institution to identify such Seller Party in accordance with the Patriot Act.
This notice is given in accordance with the requirements of the Patriot Act.
Promptly following any request therefor, the Seller shall deliver to the each
Financial Institution all documentation and other information required by bank
regulatory authorities requested by such Financial Institution for purposes of
compliance with applicable “know your customer” requirements under the Patriot
Act, the Beneficial Ownership Rule or other applicable anti-money laundering
laws, rules and regulations.


Section 14.17 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Transaction
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Affected
Financial Institution arising under any Transaction Document, to the extent such
liability is unsecured, may be subject to the write- down and conversion powers
of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:


(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and


(b) the effects of any Bail-in Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;


(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Transaction Document; or


54
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.


Section 14.18 Securitisation Regulation; Information; Indemnity.


(a) Securitisation Regulation. CNE hereby represents, warrants and agrees for
the benefit of the Agent and the Purchasers until the Final Payout Date that:


(i) CNE, as originator for purposes of the Securitisation Regulation, shall
retain a material net economic interest in the Receivables in an amount not less
than 5% of the nominal value of the Receivables in the form of a first loss
tranche determined in accordance with sub-paragraph (d) of Article 6(3) of the
Securitisation Regulation, which material economic interest shall be based upon
(1) CNE’s ownership of all of the membership interest of the Seller and
ownership of all of the Subordinated Notes issued by the Seller, and (2) the
Seller’s right to receive the RPA Deferred Purchase Price under Article II.


(ii) CNE shall not change the manner in which it retains or the method of
calculation of such material net economic interest, except to the extent
permitted under the Securitisation Regulation Rules;


(iii) Each of CNE and the Seller shall not hedge or otherwise mitigate its
credit risk under, or sell, transfer or otherwise surrender all or part of the
rights, benefits or obligations arising from, such material net economic
interest, except to the extent permitted under the Securitisation Regulation
Rules;


(iv) CNE shall provide confirmation as to the continued compliance with the
foregoing clauses (i) through (iii) above (A) by providing such confirmation to
the Servicer on a monthly basis for inclusion in each Monthly Report, (B)
promptly following the occurrence of any Potential Amortization Event or
Amortization Event and (C) from time to time promptly upon written request by
the Agent (on behalf of any Purchaser) in connection with any material change in
the performance of the Receivables or the transaction contemplated by the
Transaction Documents or any material breach of the Transaction Documents;


(v) CNE shall notify the Agent, each Purchaser and each Purchaser Agent promptly
and in any event within five (5) Business Days of: (A) any change in the
identity of the Person or Persons, if any, through which it is retaining and
holding such material net economic interest or (B) any breach of clause (i)
through (iii) above;


(vi) CNE (A) was not established and does not operate for the sole purpose of
securitizing exposures, (B) has a business strategy and the capacity to meet
payment obligations and the capacity to meet payment obligations (x) consistent
with a broader business enterprise and (y) involving material support from
capital, assets, fees or other income available to CNE, relying neither on the
Receivables and any other exposures being securitised by CNE, the material net
economic interest nor on any other interests retained or proposed to be retained
in accordance with the Securitisation Regulation, nor on any corresponding
income from such exposures and interests, and (C) has responsible
decision-makers who have the required


55
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
experience to enable CNE to pursue its established business strategy, as well as
an adequate corporate governance arrangement;


(vii) CNE granted all the credits giving rise to the Receivables on the basis of
sound and well-defined underwriting criteria; and have, and shall maintain
clearly established processes for approving, amending, modifying or renewing the
Receivables and have effective systems in place to apply those criteria and
process to ensure that the Receivables are granted based on a thorough
assessment of each Obligor’s creditworthiness;


(viii) the credit underwriting policies for CNE and the standard terms and
conditions for the granting of credit by CNE are established and implemented by
CNE, such that CNE has been directly or indirectly involved in the origination
of the Receivables that have been extended to the Obligors by CNE, and CNE has
established and is managing the securitisation contemplated by the Transaction
Documents and therefore is an ‘originator’ as defined in the Securitisation
Regulation; and


(ix) none of the Receivables is a securitisation position (as defined in the
Securitisation Regulation).


(b) Information. CNE covenants that it shall, from time to time at first request
by the Agent or any Purchaser (i) provide to the Agent and such Purchaser all
information which the Agent or such Purchaser reasonably requests in order for
the Agent or the Purchaser, as applicable, to comply with any of its obligations
under the Securitisation Regulation, and (ii) take such further action, provide
such further information and enter into such other agreements not otherwise
provided for hereunder as may be reasonably required by any Purchaser in order
for such Purchaser to comply with its obligations under the Securitisation
Regulation in relation to the Transaction Documents and the transactions
contemplated thereby.


(c) Indemnity. CNE hereby agrees to indemnify and hold harmless each Indemnified
Party from and against any and all EU Losses (as defined below) resulting from
or arising out of any breach by CNE of this Section 14.18. “EU Losses” shall
mean each of (i) the amount necessary to compensate such Indemnified Party for
any increased cost or any reduction in its rate of return on capital which such
Indemnified Party reasonably attributes to such increase in capital that is
required or directed to be maintained by that Indemnified Party in relation to
its interest in such Covered Pool (including by application of an additional
risk weight pursuant to Article 270a of Regulation (EU) No. 575/2013) and (ii)
any out-of-pocket costs and expenses (including reasonable fees of external
counsel) of such Indemnified Party resulting from or arising out of any breach
by CNE of this Section 14.18.








(Signature Pages Follow)


56
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT




WHEREOF, the parties hereto have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date hereof.




NEWENERGY RECEIVABLES LLC
By:/s/ Harold E. Coulby, JrName:Harold E. Coulby, JrTitle:Assistant Treasurer







CONSTELLATION NEWENERGY, INC.,
as ServicerBy:/s/ Harold E. Coulby, JrName:Harold E. Coulby, JrTitle:Assistant
Treasurer





S-1
736370695 19636993



--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT


MUFG BANK, LTD., as a Financial Institution
By:/s/ Eric WilliamsName:Eric WilliamsTitle:Managing Director









VICTORY RECEIVABLES CORPORATION, as a Conduit
By:/s/ Kevin J. CorriganName:Kevin J. CorriganTitle:Vice President









MUFG BANK, LTD., as a Purchaser Agent
By:/s/ Eric WilliamsName:Eric WilliamsTitle:Managing Director









MUFG BANK, LTD., as a Agent
By:/s/ Eric WilliamsName:Eric WilliamsTitle:Managing Director





S-2
736370695 19636993



--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT


PNC BANK, NATIONAL ASSOCIATION, as a Purchaser Agent
By:/s/ Eric BrunoName:Eric BrunoTitle:Senior Vice President









PNC BANK, NATIONAL ASSOCIATION, as a Financial Institution
By:/s/ Eric BrunoName:Eric BrunoTitle:Senior Vice President





S-3
736370695 19636993



--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT


MIZUHO BANK, LTD., as a Purchaser Agent
By:/s/ Richard A. BurkeName:Richard A. BurkeTitle:Managing Director










MIZUHO BANK, LTD., as a Financial InstitutionBy:/s/ Richard A. BurkeName:Richard
A. BurkeTitle:Managing Director





















































S-4


736370695 19636993



--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT







PNC BANK, NATIONAL ASSOCIATION, as a Co-ArrangerBy:/s/ Eric BrunoName:Eric
BrunoTitle:Senior Vice President





S-5
736370695 19636993



--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT



MIZUHO BANK, LTD., as a Co-ArrangerBy:/s/ Richard A. BurkeName:Richard A.
BurkeTitle:Managing Director





S-6
736370695 19636993



--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
EXHIBIT I
DEFINITIONS
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):


“Accrual Period” means each Fiscal Month, provided that the initial Accrual
Period hereunder means the period from (and including) the date hereof to (and
including) the last day of the Fiscal Month thereafter.


“Accrued Customer Refunds” means, at any time of determination, the estimated
aggregate accrued refunds owing by the CNE Parties to the Obligors with respect
to the outstanding Receivables, as reasonably determined from time to time the
Agent. As of the Closing Date, the “Accrued Customer Refunds” shall be
$1,500,000 and such amount may be updated, from time to time, by the Agent in
connection with any audit or field examination of the Receivables upon not less
than five (5) Business Days’ notice to the Seller and the Servicer, but not more
than once quarterly (unless an Amortization Event or Potential Amortization
Event has occurred and is continuing).


“ACH Receipts” means funds received in respect of Automatic Debit Collections.


“Adjusted Dilution Ratio” means, as of any day, the average of the Dilution
Ratios for the preceding twelve Fiscal Months.


“Adverse Claim” means any ownership interest or claim, mortgage, deed of trust,
pledge, lien, security interest, hypothecation, charge or other encumbrance or
security arrangement of any nature whatsoever, whether voluntarily or
involuntarily given, including, but not limited to, any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing); it being understood
that any thereof in favor of, or assigned to, the Agent (for the benefit of the
Purchasers) shall not constitute an Adverse Claim.


“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.


“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.


“Affiliate Receivable” means any Receivable, an Obligor of which is an Affiliate
of any
CNE Party.


“Agent” has the meaning set forth in the preamble to this Agreement.




Exh. I-1
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
“Aggregate Capital” means, on any date of determination, the aggregate
outstanding Capital of all Purchasers on such date.


“Aggregate Reduction” has the meaning set forth in Section 1.3.


“Aggregate Unpaids” means, at any time, an amount equal to the sum of all
accrued and unpaid fees under any Fee Letter, CP Costs, Financial Institution
Yield, Aggregate Capital and all other unpaid Obligations (whether due or
accrued) at such time.


“Agreement” means this Receivables Purchase Agreement, as it may be amended,
restated, supplemented or otherwise modified and in effect from time to time.


“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the greater of (i) 0.00% and
(ii) the LIBO Rate for a one month period on such day (or if such day is not a
Business Day, the immediately preceding Business Day), provided that, for the
avoidance of doubt, the LIBO Rate for any day shall be equal to the London
interbank offered rate administered by ICE Benchmark Administration Limited (or
any person which takes over the administration of that rate) for deposits in
U.S. dollars, as published by Reuters (or any successor thereto) at
approximately 11:00 a.m. London time on such day. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the LIBO Rate,
respectively.


“Amortization Period” means the period commencing on the earlier of (i) the
Facility Termination Date and (ii) the occurrence of an Amortization Event (that
has not been expressly waived in accordance with this Agreement), and ending on
the Final Payout Date.


“Amortization Event” has the meaning set forth in Article IX.


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Seller, the Servicer, any Originator or any of
their respective Subsidiaries from time to time concerning or relating to
bribery or corruption, including, but not limited to, the U.S. Foreign Corrupt
Practices Act of 1977, as amended, the UK Bribery Act 2010, and any other
applicable law or regulation implementing the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions.


“Anti-Terrorism Laws” means each of: (a) the Executive Order; (b) the Patriot
Act; (c) the Money Laundering Control Act of 1986, 18 U.S.C. Sect. 1956 and any
successor statute thereto; (d) the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada); (e) the Bank Secrecy Act, and the rules and
regulations promulgated thereunder; and (f) any other law of the United States,
Canada or any member state of the European Union now or hereafter enacted to
monitor, deter or otherwise prevent: (i) terrorism or (ii) the funding or
support of terrorism or (iii) money laundering.


“Applicable Law” means, with respect to any Person, (x) all provisions of law,
statute, treaty, constitution, ordinance, rule, regulation, ordinance,
requirement, restriction, permit, executive order, certificate, decision,
directive or order of any Governmental Authority




Exh. I-2
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
applicable to such Person or any of its property and (y) all judgments,
injunctions, orders, writs, decrees and awards of all courts and arbitrators in
proceedings or actions in which such Person is a party or by which any of its
property is bound.


“Asset Portfolio” has the meaning set forth in Section 1.2(b).


“Assignment Agreement” has the meaning set forth in Section 12.1(b).


“Authorized Officer” means, with respect to any Person, its president, corporate
controller, treasurer or chief financial officer.


“Automatic Debit Collection” means the payment of Collections by an Obligor by
means of automatic electronic funds transfer from the Obligor’s bank account.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.


“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their Affiliates (other than through liquidation, administration
or other insolvency proceedings).


“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Agent and the Seller
giving due consideration to (i) any selection or recommendation of a replacement
rate or the mechanism for determining such a rate by the Relevant Governmental
Body or (ii) any evolving or then- prevailing market convention for determining
a rate of interest as a replacement to the LIBO Rate or LMIR, as applicable, for
U.S. dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.


“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBO Rate or LMIR, as applicable, with an Unadjusted Benchmark Replacement for
each applicable Settlement Period, the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Agent and the Seller
giving due consideration to (i) any selection or recommendation of a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the LIBO Rate or LMIR, as applicable, with the applicable
Unadjusted Benchmark Replacement by the Relevant Governmental Body or (ii) any
evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the LIBO Rate or




Exh. I-3
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
LMIR, as applicable, with the applicable Unadjusted Benchmark Replacement for
U.S. dollar- denominated syndicated credit facilities at such time.


“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of
“Settlement Period,” timing and frequency of determining rates and making
payments of interest and other administrative matters) that the Agent decides
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Agent in a manner
substantially consistent with market practice (or, if the Agent decides that
adoption of any portion of such market practice is not administratively feasible
or if the Agent determines that no market practice for the administration of the
Benchmark Replacement exists, in such other manner of administration as the
Agent decides is reasonably necessary in connection with the administration of
this Agreement).


“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate or LMIR, as applicable:


(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Rate or LMIR, as applicable, permanently or indefinitely ceases to
provide the LIBO Rate or LMIR, as applicable; or


(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.


“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate or LMIR, as applicable:


(1) a public statement or publication of information by or on behalf of the
administrator of the LIBO Rate or LMIR, as applicable, announcing that such
administrator has ceased or will cease to provide the LIBO Rate or LMIR, as
applicable, permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide the LIBO Rate or LMIR, as applicable;


(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate or LMIR, as applicable, the
U.S. Federal Reserve System, an insolvency official with jurisdiction over the
administrator for LIBOR, a resolution authority with jurisdiction over the
administrator for the LIBO Rate or LMIR, as applicable, or a court or an entity
with similar insolvency or resolution authority over the administrator for the
LIBO Rate or LMIR, as applicable, which states that the administrator of the
LIBO Rate or LMIR, as applicable, has ceased or will cease to provide the LIBO
Rate or LMIR, as applicable, permanently or indefinitely, provided that, at the
time of such statement or publication, there is no successor administrator that
will continue to provide the LIBO Rate or LMIR, as applicable; or




Exh. I-4
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate or LMIR, as applicable,
announcing that the LIBO Rate or LMIR, as applicable, is no longer
representative.


“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the
90th day prior to the expected date of such event as of such public statement or
publication of information (or if the expected date of such prospective event is
fewer than 90 days after such statement or publication, the date of such
statement or publication) and (b) in the case of an Early Opt-in Election, the
date specified by the Agent or the Required Purchasers, as applicable, by notice
to the Seller, the Agent (in the case of such notice by the Required Purchasers)
and the Purchasers.


“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
or LMIR, as applicable, and solely to the extent that the LIBO Rate or LMIR, as
applicable, has not been replaced with a Benchmark Replacement, the period (x)
beginning at the time that such Benchmark Replacement Date has occurred if, at
such time, no Benchmark Replacement has replaced the LIBO Rate or LMIR, as
applicable, for all purposes hereunder in accordance with Section 4.3 and (y)
ending at the time that a Benchmark Replacement has replaced the LIBO Rate or
LMIR, as applicable, for all purposes hereunder pursuant to Section 4.3.


“Beneficial Ownership Rule” means 31 C.F.R. § 1010.230.


“BGE Home Receivable” means all indebtedness and other obligations of any
obligor, whether constituting an account, chattel paper, instrument or general
intangible, arising in connection with the providing heating and air
conditioning installations and repairs along with plumbing repairs, in each
case, by the BGE Home division.


“Billed-by-Originator Receivable” means any End-User Receivable other than a
Billed- by-Utility Receivable.


“Billed-by-Utility Obligor” means any Obligor with respect to which any of its
Receivables are subject to a Billed-by-Utility Program.


“Billed-by-Utility Program” means a program pursuant to which a Utility agrees
to bill Receivables on behalf of an Originator and for which such bills are
consolidated to include both Delivery Charges owing to such Utility as well as
all amounts owing to such Originator under the related Receivable.


“Billed-by-Utility Receivable” means any Receivable billed or contracted to be
billed, as the case may be, by a Utility on behalf of an Originator to pursuant
to a Billed-by-Utility Program.


“Broken Funding Costs” means for any Capital of any Purchaser which: (i) is
reduced for any reason on any day other than a Settlement Date or (ii) is
assigned, transferred or funded pursuant to a Funding Agreement or otherwise
transferred or terminated on a date prior to the






Exh. I-5
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
date on which it was originally scheduled to end; an amount equal to the excess,
if any, of (A) the CP Costs or Financial Institution Yield (as applicable) that
would have accrued during the remainder of the Settlement Periods or the tranche
periods for Commercial Paper determined by the applicable Purchaser Agent or
Agent to relate to such Capital (as applicable) subsequent to the date of such
reduction, assignment, transfer, funding or termination of such Capital if such
reduction, assignment, transfer, funding or termination had not occurred, over
(B) the income, if any, actually received net of any costs of redeployment of
funds during the remainder of such period by the holder of such Capital from
investing the portion of such Capital not so allocated. In the event that the
amount referred to in clause (B) exceeds the amount referred to in clause (A),
the relevant Purchaser or Purchasers agree to pay to Seller the amount of such
excess. All Broken Funding Costs shall be due and payable hereunder upon demand.


“Budget Billing Plan” means the “Budget Billing Plan” or similar levelized
billing plan pursuant to which the related Obligor’s invoice amount for each
billing cycle is a constant amount (or approximately constant) irrespective of
usage for the related billing cycle.


“Budget Bill Receivable” means any Receivable, the Obligor of which has entered
into a Budget Billing Plan with the related Originator.


“Business Day” means any day on which banks are not authorized or required to
close in New York, New York and The Depository Trust Company of New York is open
for business, and, if the applicable Business Day relates to any computation or
payment to be made with respect to LMIR or the LIBO Rate, any day on which
dealings in dollar deposits are carried on in the London interbank market.


“Capital” means at any time with respect to the Asset Portfolio and any
Purchaser, an amount equal to (A) the amount of Cash Purchase Price paid by such
Purchaser to Seller for Purchases pursuant to Sections 1.1 and 1.2, minus (B)
the sum of the aggregate amount of Collections and other payments received by
Agent or such Purchaser, as applicable, which in each case are applied to reduce
such Purchaser’s Capital in accordance with the terms and conditions of this
Agreement; provided that such Capital shall be restored (in accordance with
Section 2.5) in the amount of any Collections or other payments so received and
applied if at any time the distribution of such Collections or payments are
rescinded, returned or refunded for any reason.


“Capital Coverage Amount” means, at any time of determination, the amount equal
to
(a) the Net Receivable Pool Balance at such time, minus (b) the Required
Reserves at such time.


“Capital Coverage Deficit” means, at any time of determination, the amount, if
any, by which (a) the Aggregate Capital at such time, exceeds (b) the Capital
Coverage Amount at such time.


“Capital Stock” means, with respect to any Person, any and all common shares,
preferred shares, interests, participations, rights in or other equivalents
(however designated) of such Person’s capital stock, partnership interests,
limited liability company interests, membership interests or other equivalent
interests and any rights (other than debt securities convertible into or






Exh. I-6
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
exchangeable for capital stock), warrants or options exchangeable for or
convertible into such capital stock or other equity interests.


“Cash Purchase Price” means, with respect to any Incremental Purchase of any
portion of the Asset Portfolio, the amount paid to Seller for such portion of
the Asset Portfolio which shall not exceed the least of (i) the amount requested
by Seller in the applicable Purchase Notice, (ii) the unused portion of the
Purchase Limit on the applicable Purchase date, taking into account any other
proposed Incremental Purchase requested on the applicable Purchase date, and
(iii) the excess, if any, of the Net Receivable Pool Balance (less the Required
Reserves) on the applicable Purchase date over the aggregate outstanding amount
of the Aggregate Capital determined immediately prior to such Incremental
Purchase, taking into account any other proposed Incremental Purchase requested
on the applicable Purchase date.


“Change of Control” means the occurrence of any of the following:


(a) CNE ceases to own, directly, 100% of the issued and outstanding Capital
Stock of the Seller free and clear of all Adverse Claims;


(b) Performance Guarantor ceases to own, directly or indirectly, 100% of the
issued and outstanding Capital Stock of CNE, each Originator and the Servicer;


(c) any Subordinated Note shall at any time cease to be owned by an Originator,
free and clear of all Adverse Claims; or


(d) a “Change in Control” under the Credit Agreement. For purposes of this
clause (d), unless otherwise defined in this Agreement, terms used herein
(including all defined terms used within such terms ) shall have the respective
meaning assigned to such terms in the Credit Agreement as in effect on the
Closing Date and without giving effect to any amendment, waiver, modification or
termination thereof; provided, however, if after the Closing Date, any term used
herein (including all defined terms used within such terms ) is waived, amended
or modified, then for all purposes of this clause (d), such term shall
automatically and without further action on the part of any Person, be deemed to
be also so waived, amended or modified, if at the time of such waiver, amendment
or modification, (i) all Purchasers (or an Affiliate thereof) are a party to the
Credit Agreement and the Required Purchasers (or an Affiliate thereof) consented
to such waiver, amendment or modification and (ii) such waiver, amendment or
modification is consummated in accordance with the terms of the Credit
Agreement.


“Closing Date” has the meaning set forth in Section 6.1.


“Co-Arranger” has the meaning set forth in the preamble to this Agreement.


“Code” means the Internal Revenue Code of 1986, as amended.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.




Exh. I-7
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
“CNE” has the meaning set forth in the preamble to this Agreement.


“CNE Party” means each of CNE, ExGen, the Seller, the Servicer and each
Originator and their respective successors and assigns. For the avoidance of
doubt, the term CNE Party shall not include any Person then acting as Servicer
that is not an Affiliate of ExGen or CNE.


“Collection Account” means each account listed on Exhibit IV and maintained at a
Collection Bank in the name of Seller.


“Collection Account Agreement” means with respect to each Collection Account and
Lock-Box, if applicable, a valid and enforceable agreement in form and substance
reasonably satisfactory to the Agent, among the Seller, the Servicer, the Agent
and any Collection Bank, whereupon the Seller, as sole owner of the related
Collection Account and the customer of the related Collection Bank in respect of
such Collection Account, shall transfer to the Agent exclusive dominion and
control over and otherwise perfect a first-priority security interest in, such
Collection Account and the cash, instruments or other property on deposit or
held therein.


“Collection Bank” means, at any time, any of the banks holding one or more
Collection
Accounts.


“Collection Notice” means a notice, in substantially the form attached to the
related Collection Account Agreement, from Agent to a Collection Bank, or any
similar or analogous notice from Agent to a Collection Bank.


“Collections” means, with respect to any Receivable, all cash collections and
other cash and other proceeds in respect of such Receivable, including, without
limitation, all scheduled payments, prepayments, yield, Finance Charges or other
related amounts accruing in respect thereof, all cash proceeds of Related
Security with respect to such Receivable; for the avoidance of doubt, in no
event shall Collections be deemed to include any such cash collections or other
proceeds from Excluded Receivables.


“Commercial Paper” means promissory notes of any Conduit issued by such Conduit
in the commercial paper market.


“Commitment” means, for each Financial Institution, the commitment of such
Financial Institution to make Incremental Purchases to the extent that the
Conduit (if any) in its Purchaser Group declines to make such Incremental
Purchases, in an amount not to exceed (i) in the aggregate, the amount set forth
opposite such Financial Institution’s name on Schedule A to this Agreement, as
such amount may be modified in accordance with the terms hereof (including,
without limitation, any termination of Commitments pursuant to Section 4.4
hereof) and (ii) with respect to any individual Incremental Purchase hereunder,
its Pro Rata Share of the Cash Purchase Price therefor.


“Concentration Percentage” means (i) for any Group A Obligor, 12.0%, (ii) for
any Group B Obligor, 6.0%, (iii) for any Group C Obligor, 4.0% and (iv) for any
Group D Obligor, 3.0%.


“Conduit” has the meaning set forth in the preamble to this Agreement.






Exh. I-8
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
“Conduit Costs” means, for any outstanding Capital of any Conduit, an amount
equal to such Capital multiplied by a per annum rate equivalent to the “weighted
average cost” (as defined below) related to the issuance of indexed Commercial
Paper of such Conduit that is allocated, in whole or in part, to fund such
Capital (and which may also be allocated in part to the funding of other assets
of such Conduit); provided, however, that if any component of such rate is a
discount rate, in calculating such rate for such Capital for such date, the rate
used to calculate such component of such rate shall be a rate resulting from
converting such discount rate to an interest bearing equivalent rate per annum;
provided, however, that on any day when any Amortization Event shall have
occurred that remains continuing, the applicable “Conduit Costs” for each
Conduit shall be calculated using a rate per annum equal to the sum of (x) 3.00%
per annum, plus (y) the greater of (A) the applicable Alternate Base Rate and
(B) the applicable “weighted average cost” on such day. As used in this
definition, the “weighted average cost” shall consist of (x) the actual interest
rate paid to purchasers of indexed Commercial Paper issued by such Conduit, (y)
the costs associated with the issuance of such Commercial Paper (including
dealer fees and commissions to placement agents), and (z) interest on other
borrowing or funding sources by such Conduit, including to fund small or odd
dollar amounts that are not easily accommodated in the commercial paper market.


“Consent Notice” has the meaning set forth in Section 4.4(a).


“Consent Period” has the meaning set forth in Section 4.4(a).


“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings (including those with electronic
signatures or other electronic authorization), which may be executed in
counterparts and received by facsimile or electronic mail, pursuant to which
such Receivable arises or which evidences such Receivable.


“COVID-19” means the 2019 Novel Coronavirus or 2019-nCoV.


“COVID-19 Emergency” means collectively, the public health emergency declared by
the United States Secretary of Health and Human Services on January 27, 2020,
with respect to the 2019 Novel Coronavirus and all related federal and state
emergency declarations and measures.


“CP Costs” means, for each day, the aggregate discount or yield accrued with
respect to the outstanding Capital of each respective Conduit as determined in
accordance with the definition of Conduit Costs.


“Credit Agreement” means the Credit Agreement, dated as of March 23, 2011 and
restated as of May 26, 2016 (as it may be amended, restated, supplemented or
otherwise modified from time to time) by and among ExGen, the lenders from time
to time party thereto, the other parties from time to time party thereto and
JPMorgan, as administrative agent.


“Credit and Collection Policy” means Seller’s and/or the applicable Originator’s
credit and collection policies and practices relating to Contracts and
Receivables existing on the Closing Date and summarized in Exhibit VIII hereto,
as modified from time to time in accordance with this Agreement.






Exh. I-9
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT
“Cut-Off Date” means the last day of a Fiscal Month.


“Days Sales Outstanding” means, on any date, the number of days equal to the
product of (a) 30 and (b) the amount obtained by dividing (i) the aggregate
Outstanding Balance of all Receivables as of the Cut-Off Date of the most
recently ended Fiscal Month, by (ii) the aggregate initial Outstanding Balance
of all Receivables which were originated during the immediately preceding Fiscal
Month.


“Deemed Collections” means the aggregate of all amounts Seller shall have been
deemed to have received as a Collection of a Receivable. If at any time, (i) the
Outstanding Balance of any Receivable is either (w) reduced as a result of any
defective or rejected goods or services, any discount, dispute, refunds,
netting, rebates or any adjustment or otherwise by Seller or any Originator
(other than cash Collections on account of the Receivables), (x) reduced as a
result of converting such Receivable to an Excluded Receivable, (y) reduced as a
result of applying any Deposit Balances or (z) reduced or canceled as a result
of a setoff in respect of any claim by any Person (whether such claim arises out
of the same or a related transaction or an unrelated transaction) or any netting
by any Person or (ii) any of the representations or warranties in Article V are
no longer true with respect to any Receivable, Seller shall be deemed to have
received a Collection of such Receivable in the amount of (A) such reduction or
cancellation in the case of clause (i) above, and (B) the entire Outstanding
Balance in the case of clause (ii) above.


“Default Fee” means with respect to any amount due and payable by Seller in
respect of any Aggregate Unpaids, interest on any such unpaid Aggregate Unpaids
at a rate per annum equal to 3.00% above the Alternate Base Rate.


“Default Ratio” means, as of any Cut-Off Date, a percentage equal to: (i) the
aggregate Outstanding Balance of all Receivables that are Defaulted Receivables
on such Cut-Off Date, divided by (ii) the aggregate Outstanding Balance of all
Receivables on such day.


“Defaulted Receivable” means a Receivable: (a) as to which any payment, or part
thereof, remains unpaid for 91 (or if such Receivable is a Government
Receivable, 181) days or more from the original due date for such payment, (b)
as to which the Obligor thereof is subject to an Event of Bankruptcy that has
occurred and is continuing or (c) which, consistent with the Credit and
Collection Policy, would be or should have been written off as uncollectible.


“Delinquent Government Receivable” means a Government Receivables as to which
any payment, or part thereof, remains unpaid for 91 days or more from the
original due date for such payment.


“Delivery Charges” means, with respect to a Contract, any amount payable by the
Obligor for delivery and distribution services or any other services provided by
the related Utility.


“Deposit Balance” means, as of any date, the aggregate amount of security
deposits and other deposits received by or on behalf of the Obligors that are
then being held by the Originators and Affiliates thereof (or any agent thereof
on their behalf).




Exh. I-10
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT


“Designated Obligor” means an Obligor indicated by Agent to Seller in writing.


“Dilution” means, at any time, the aggregate amount of reductions or
cancellations described in clause (i) of the definition of “Deemed Collections”.


“Dilution Horizon Ratio” means, as of any date, a ratio (expressed as a
percentage), computed as of the Cut-Off Date of the most recently ended Fiscal
Month by dividing (i) the aggregate initial Outstanding Balance of all
Receivables originated by the Originators during the most recently ended Fiscal
Month, by (ii) the Net Receivable Pool Balance as of the Cut-Off Date of the
most recently ended Fiscal Month.


“Dilution Ratio” means, as of any Cut-Off Date, a ratio (expressed as a
percentage), computed by dividing (i) the aggregate amount of all Dilution in
respect of Receivables which occurred during the Fiscal Month ending on such
Cut-Off Date, by (ii) the aggregate initial Outstanding Balance of all
Receivables generated by the Originators during the Fiscal Month one (1) month
prior to the Fiscal Month ending on such Cut-Off Date


“Dilution Reserve Floor Percentage” means the product of: ADR x DHR
where:
ADR = Adjusted Dilution Ratio;
DHR = Dilution Horizon Ratio.
“Dilution Spike” means, at any time, the highest Dilution Ratio observed over
the previous 12 months.


“Dilution Volatility Ratio” means the product of: ((DS – ADR) x DS/ADR)
where:


ADR = Adjusted Dilution Ratio; DS = Dilution Spike
“Discount Rate” means, except as otherwise provided in Section 4.3, for any day
in any Settlement Period with respect to any Capital (or any portion thereof) of
any Financial Institution, the applicable rate set forth below:


(a) if such Capital (or any portion thereof) is being funded by any LMIR
Financial Institution on such day, the applicable LMIR; and


(b) if such Capital (or any portion thereof) is being funded by any other
Financial Institution on such day, the applicable LIBO Rate;






Exh. I-11
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT


provided, however, that:


(i) on any day as to any Capital (or any portion thereof) of any Financial
Institution, the Discount Rate shall equal the applicable Alternate Base Rate if
the Agent determines that (x) funding such Capital (or portion thereof) at the
applicable LIBO Rate or LMIR would violate any Applicable Law or (y) the
Alternate Base Rate is applicable at such time pursuant to Section 4.3; and


(ii) on any day when any Amortization Event shall have occurred that remains
continuing, the applicable Discount Rate for the Capital of each Financial
Institution shall be a rate per annum equal to the sum of (x) 3.00% per annum,
plus (y) the greater of (A) the applicable Alternate Base Rate and (B) the
applicable “Discount Rate” set forth above for such Capital on such day.


“Distributed Generation Receivables” means all indebtedness and other
obligations of any obligor, whether constituting an account, chattel paper,
instrument or general intangible, arising in connection with CNE’s provision of
distributed generation services, including energy efficiency, solar and other
distributed generation products.


“Dynamic Dilution Reserve Percentage” means, at any time, a percentage
calculated as follows:


((SF x ADR) + DVR) x DHR


where:


SF = stress factor of 2.00;


ADR = Adjusted Dilution Ratio; DVR = Dilution Volatility Ratio; DHR = Dilution
Horizon Ratio.
“Dynamic Loss Reserve Percentage” means, at any time, the product of: SF x LR x
LHR
where:


SF = stress factor of 2.00;


LR = the highest three-month average Loss Ratio over the past 12 months; LHR =
Loss Horizon Ratio.
“Early Opt-in Election” means the occurrence of:




Exh. I-12
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT


(1) (i) a determination by the Agent or (ii) a notification by the Required
Purchasers to the Agent (with a copy to the Seller) that the Required Purchasers
have determined that U.S. dollar-denominated syndicated credit facilities being
executed at such time, or that include language similar to that contained in
Section 4.3, are being executed or amended, as applicable, to incorporate or
adopt a new benchmark interest rate to replace the LIBO Rate or LMIR, as
applicable, and


(2) (i) the election by the Agent or (ii) the election by the Required
Purchasers to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Agent of written notice of such election to the
Seller and the Purchasers or by the Required Purchasers of written notice of
such election to the Agent.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Efficiency Made Easy Program” means the “Efficiency Made Easy” or similar
program
pursuant to which an Originator assists Obligors in the funding of energy
efficiency upgrades.


“Efficiency Made Easy Receivable” means any Receivable, the Obligor of which has
entered into an Efficiency Made Easy Program.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time, available at http://www.lma.eu.com/pages.aspx?p=499.


“Eligible Receivable” means, at any time, a Receivable:


(a) the Obligor of which (i) is a resident of, and has both a billing address
and a service address in, the United States; (ii) with respect to any End-User
Receivable, is not an Affiliate of any CNE Party; (iii) with respect to any
End-User Receivable, is not disconnected by the related Originator or Utility
for non-payment or any other reason; (iv) with respect to any End-User
Receivable, is not a Utility; (v) is not a material supplier of any Originator
and (vi) is neither a Designated Obligor nor a Sanctioned Person;


(b) that no more than 50% of the aggregate Outstanding Balance of all
Receivables of the related Obligor are Defaulted Receivables;




Exh. I-13
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT


(c) that either (i) is an Eligible Unbilled Receivable or (ii) an invoice for
such Receivable has been delivered to the related Obligor;


(d) that (i) is not a Defaulted Receivable, (ii) if a Level I Ratings Event has
occurred and is continuing, is neither a Delinquent Government Receivable nor an
Affiliate Receivable, (iii) is not a Gas Receivable, (iv) is not a Budget Bill
Receivable and (v) has not been cancelled;


(e) which by its terms has Invoice Payment Terms of (i) if an End-User
Receivable, (A) and the Obligor of which is any Subject Obligor or any
Subsidiary thereof, 160 days or less or (B) otherwise, 120 days or less and (ii)
if a POR Receivable, 30 days or less;


(f) that arises under a Contract that has not had any payment or other terms of
such Contract extended, modified or waived, other than in accordance with the
Credit and Collection Policy and only so long as such extension, modification or
waive is in compliance with Section 8.2(d);


(g) that (i) is an “account” within the meaning of Article 9 of the UCC of all
applicable jurisdictions, (ii) is not evidenced by “instruments” or “chattel
paper” within the meaning of Article 9 of the UCC of all applicable
jurisdictions, (iii) does not constitute, or arise from the sale of,
“as-extracted collateral” within the meaning of Article 9 of the UCC of all
applicable jurisdictions and (iv) is not payable in installments;


(h) that (i) is denominated and payable only in United States dollars in the
United States and (ii) the related Contract directs payment thereof to be sent
directly to (A) a Lock-Box or a Collection Account or (B) if such Receivable is
a Billed-by- Utility Receivable, an Eligible Utility Account;


(i) that arises under a Contract in substantially the form of one of the form
contracts provided to Agent prior to the Closing Date or otherwise approved by
Agent in writing, which, together with such Receivable, is in full force and
effect and constitutes the legal, valid and binding obligation of the related
Obligor enforceable against such Obligor in accordance with its terms subject to
no offset, counterclaim or other defense;


(j) that arises under a Contract that (i) does not require the Obligor under
such Contract to consent to the transfer, sale or assignment of the rights and
duties of the applicable Originator or any of its assignees under such Contract
and (ii) does not contain a confidentiality provision that purports to restrict
the ability of any Purchaser to exercise its rights under this Agreement,
including, without limitation, its right to review the Contract;


(k) that arises under a Contract that contains an obligation to pay a specified
sum of money, contingent only upon (i) if an End-User Receivable, the sale of
goods or the provision of services or (ii) if a POR Receivable, the sale of
Purchased-by- Utility Receivable, in each case, by the applicable Originator;






Exh. I-14
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT


(l) that, together with the Contract related thereto, does not contravene any
law, rule or regulation applicable thereto (including, without limitation, any
law, rule and regulation relating to truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no part of the Contract related thereto is in
violation of any such law, rule or regulation;


(m) that satisfies all applicable requirements of the Credit and Collection
Policy;


(n) that was generated in the ordinary course of the applicable Originator’s
business;


(o) that if an End-User Receivable, (i) arises solely from the provision or
transportation of electricity and provision of related services, in each case,
to the related Obligor by an Originator and not by any other Person (in whole or
in part), (ii) the provision of a bill with respect thereto to the applicable
Obligor has been made or will be made (I) if a Billed-by-Originator Receivable,
by the related Originator and not by any Utility or any other Person and (II)
Billed-by-Utility Receivable, by the related Utility and not by any other Person
and (iii) does not include any Delivery Charges; provided, that only the portion
of such Receivable in an amount equal to such Delivery Charges shall be
ineligible;


(p) that if a Billed-by-Utility Receivable, (i) for which the applicable Utility
is obligated to invoice and collect such Billed-by-Utility Receivable; (ii) for
which no dispute or claim exists between the related Utility and any CNE Party
as to (I) any Delivery Charges owed to such Utility by any CNE Party or (II) any
payments on any Receivables owned by such Utility to any CNE Party; (iii) for
which the related Utility is obligated under the related Billed-by-Utility
Program to turn over any Collections it receives on such Billed-by-Utility
Receivable directly to a Collection Account within fifteen (15) days of receipt
thereof by such Utility; (iv) for which the related Billed-by-Utility Program is
in full force and effect and constitutes the legal, valid and binding obligation
of the related Utility enforceable against such Utility in accordance with its
terms subject to no offset, counterclaim or other defense; (v) for which the
related Utility has waived any right of set-off that it may have that would
result in such Utility reducing the amount it remits to the related Originator
on such Billed-by-Utility Receivable; (vi) for which the related Utility is not
subject to an Event of Bankruptcy that has occurred and is continuing; (vii) the
related Contract directs payment thereof to be sent directly to a Lock-Box, a
Collection Account or an Eligible Utility Account and (viii) for which the
related Utility has satisfied and fully performed all obligations on its part
with respect to the related Billed-by-Utility Receivables required to be
fulfilled by it, and no further action is required to be performed by the
related Utility with respect to the related Billed-by-Utility Receivable;


(q) that if a POR Receivable, (i) is reflected in the applicable Originator’s
accounting system as owed by the applicable Utility (and, for the avoidance of
doubt,






Exh. I-15
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT


not owed by an Obligor that is not a Utility), (ii) for which the applicable
Utility is obligated to invoice and collect the related Purchased-by-Utility
Receivable, (iii) for which the related Utility is unconditionally obligated to
pay such POR Receivable irrespective of the payment (or lack thereof) by the
related Obligors with respect to the related Purchased-by-Utility Receivables,
(iv) for which no dispute or claim exists between the related Utility and any
CNE Party as to any Delivery Charges owed to such Utility by any CNE Party, (v)
for which the related Utility has waived any right of set-off that it may have
that would result in such Utility reducing its payment on such POR Receivable,
(vi) for which the related Utility is then purchasing from the related
Originator all End-User Receivables originated by such Originator for which such
Utility is then delivering and distributing electricity to the related obligor
of such End-User Receivable and (vii) for which the related Originator has
satisfied and fully performed all obligations on its part with respect to the
related Purchased-by-Utility Receivables required to be fulfilled by it, and no
further action is required to be performed by the related Originator or any
Affiliate thereof with respect to the related Purchased-by-Utility Receivables;


(r) as to which Agent has not notified Seller that Agent has determined that
such Receivable or class of Receivables is not acceptable as an Eligible
Receivable, including, without limitation, because such Receivable arises under
a Contract that is not acceptable to Agent;


(s) that is not subject to any right of rescission, set-off, counterclaim, any
other defense (including defenses arising out of violations of usury laws) of
the applicable Obligor against the applicable Originator or any other Adverse
Claim, and the Obligor thereon holds no right as against such Originator to
cause such Originator to repurchase the goods or merchandise or
Purchased-by-Utility Receivables the sale of which shall have given rise to such
Receivable (except with respect to sale discounts effected pursuant to the
Contract, or defective goods returned in accordance with the terms of the
Contract);


(t) the payment of which by the applicable Obligor is not subject to any
withholding Tax;


(u) that is not interest-bearing and does not include any Finance Charges;
provided, that only the portion of such Receivable in an amount equal to such
Finance Charges shall be ineligible;


(v) if a Level I Ratings Event has occurred and is continuing, for which neither
the related Originator nor any Affiliate thereof is holding any Deposit Balances
or other deposits received by or on behalf of the related Obligor; provided that
only the portion of such Receivable in an amount equal to such Deposit Balances
or other deposits shall be ineligible;


(w) as to which the related Originator has satisfied and fully performed all
obligations on its part with respect to such Receivable required to be fulfilled
by it, and no further action is required to be performed by any Person with
respect thereto




Exh. I-16
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT


other than (i) payment thereon by the applicable Obligor and (ii) in the case of
an Unbilled Receivable, the provision of a bill to the applicable Obligor;


(x) all right, title and interest to and in which has been validly transferred
by the applicable Originator directly to Seller under and in accordance with the
Receivables Sale Agreement, and Seller has good and marketable title thereto
free and clear of any Adverse Claim;


(y) that arises under a Contract that does not permit the Outstanding Balance of
such Receivable to be paid in installments;


(z) that is not a Modified Receivable;


(aa) which does not require payments based on a percentage of the applicable
Obligor’s income;


(bb) that, together with the related Contract, has not been sold, assigned or
pledged by the applicable Originator or Seller, except pursuant to the terms of
the Receivables Sale Agreement and this Agreement;


(cc) with respect to which there is only one original executed copy of the
related Contract, which will, together with the related records be held by
Servicer as bailee of Agent and the Purchasers, and no other custodial
agreements are in effect with respect thereto; and


(dd) for which the related invoice does not include any Excluded Receivables or
Gas Receivables.


Notwithstanding anything to the contrary herein or in any other Transaction
Document, in calculating the aggregate Outstanding Balance of all Eligible
Receivables at any time, the sum of (i) the Late Charge Proxy at such time, plus
(ii) the Accrued Customer Refunds at such time, shall be reduced from the amount
that would otherwise be calculated, for all purposes of this Agreement and the
other Transaction Documents.


“Eligible Unbilled Receivable” means, at any time, any Unbilled Receivable if
(a) the related Originator has recognized the related revenue on its financial
books and records under GAAP, (b) such Unbilled Receivable is not an Efficiency
Made Easy Receivable and (c) not more than thirty (30) days have expired since
the date such Unbilled Receivable arose.


“Eligible Utility Account” means, as of any date of determination, each Utility
Account that satisfied each of the following criteria at such time: (i) such
Utility Account is owned by the related Utility and is located in the United
States, (ii) such Utility Account is not subject to any Adverse Claims, (iii)
the related Utility has not granted “control” (within the meaning of Section
9-104 of the UCC of all applicable jurisdictions) over such Utility Account to
any Person, (iv) the bank holding such Utility Account is not then exercising
any rights of setoff with respect to any amounts on deposit in such Utility
Account and (v) any Collections on deposit in such Utility Account are promptly
(but in any event, within fifteen (15) days following deposit therein) being
remitted directly to a Collection Account, without setoff or other deduction.






Exh. I-17
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT


“End-User Receivable” means all indebtedness and other obligations of any
Obligor, whether constituting an account, chattel paper, instrument or general
intangible, arising in connection with the sale of goods or the rendering of
services by or on behalf of an Originator, and further includes, without
limitation, the obligation to pay any Finance Charges with respect thereto.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


“ERISA Affiliate” means, with respect to any Person, any corporation, trade or
business which together with the Person is a member of a controlled group of
corporations or a controlled group of trades or businesses and would be deemed a
“single employer” within the meaning of Sections 414(b), (c), (m) or (o) of the
Code or Section 4001(b) of ERISA.


“Event of Bankruptcy” shall be deemed to have occurred with respect to a Person
if either:


(a) (i) a case or other proceeding shall be commenced, without the application
or consent of such Person, in any court, seeking the liquidation, examinership,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, examiner, assignee, sequestrator (or other similar
official) for such Person or all or substantially all of its assets, or any
similar action with respect to such Person under any Applicable Law relating to
bankruptcy, insolvency, reorganization, winding up or composition or adjustment
of debts; or (ii) an order for relief in respect of such Person shall be entered
in an involuntary case under federal bankruptcy laws or other similar Applicable
Laws now or hereafter in effect; or


(b) such Person (i) shall commence a voluntary case or other proceeding under
any applicable bankruptcy, insolvency, reorganization, debt arrangement,
dissolution or other similar law now or hereafter in effect, or (ii) shall
consent to the appointment of or taking possession by a receiver, liquidator,
examiner, assignee, trustee, custodian, sequestrator (or other similar official)
for, such Person or for any substantial part of its property, or (iii) shall
make any general assignment for the benefit of creditors, or shall fail to, or
admit in writing its inability to, pay its debts generally as they become due,
or, if a corporation or similar entity, its board of directors (or any board or
Person holding similar rights to control the activities of such Person) shall
vote to implement any of the foregoing.


“Excess Concentration” means, without duplication, the sum of the following
amounts: (a) the sum of the amounts calculated for each of the Obligors equal to
the
excess (if any) of the aggregate Outstanding Balance of the Eligible Receivables
of such Obligor, over the product of (x) such Obligor’s Concentration
Percentage, multiplied by (y) the aggregate Outstanding Balance of all Eligible
Receivables; plus








Exh. I-18
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT


(b) the amount (if any) by which the aggregate Outstanding Balance of all
Eligible Receivables that are Eligible Unbilled Receivables, exceeds 50.0% of
the aggregate Outstanding Balance of all Eligible Receivables; plus


(c) the amount (if any) by which the aggregate Outstanding Balance of all
Eligible Receivables that are Government Receivables, exceeds 6.0% of the
aggregate Outstanding Balance of all Eligible Receivables; plus


(d) the amount (if any) by which the aggregate Outstanding Balance of all
Eligible Receivables that are Extended Term Receivables, exceeds 2.5% of the
aggregate Outstanding Balance of all Eligible Receivables; plus


(e) the amount (if any) by which the aggregate Outstanding Balance of all
Eligible Receivables that are Delinquent Government Receivables, exceeds 2.5% of
the aggregate Outstanding Balance of all Eligible Receivables; plus


(f) unless a Level I Ratings Event has occurred and is continuing, the amount
(if any) by which the Deposit Balance, exceeds 2.5% of the aggregate Outstanding
Balance of all Eligible Receivables; plus


(g) unless a Level I Ratings Event has occurred and is continuing, the amount
(if any) by which the aggregate Outstanding Balance of all Eligible Receivables
that are Affiliate Receivables, exceeds 10.0% of the aggregate Outstanding
Balance of all Eligible Receivables.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Excluded Receivable” means (i) all Distributed Generation Receivables, (ii) all
Gas Receivables, (iii) all Solar Receivables, (iv) all BGE Home Receivables, (v)
all End-User Receivables that constitute Affiliate Receivables and (vi) all
Purchased-by-Utility Receivables; provided, however, that no indebtedness or
other obligation that is included in any Monthly Report or Weekly Report as a
Receivable shall constitute an “Excluded Receivable”.


“Excluded Taxes” means (i) any Taxes based upon, measured by or with respect to
any Indemnified Party’s net income, but only to the extent such Taxes are
imposed by a taxing authority (a) in a jurisdiction (or political subdivision
thereof) under the laws of which such Indemnified Party is organized or
incorporated, (b) in a jurisdiction (or political subdivision thereof) in which
such Indemnified Party does business, (c) in a jurisdiction (or political
subdivision thereof) in which such Indemnified Party maintains an office (or
branch) or (d) that are Other Connection Taxes, (ii) any franchise Taxes, branch
Taxes or branch profits Taxes imposed by any jurisdiction (or political
subdivision thereof) described in clause (i), (iii) with regard to any Purchaser
organized outside of the United States, (a) any U.S. federal withholding Tax to
the extent it is imposed on amounts payable to such Purchaser at the time such
Purchaser becomes a party to this Agreement and (b) any withholding Tax imposed
because such Purchaser designates a new lending office, except, in each case, to
the extent that such Purchaser (or the transferor to such Purchaser) was
entitled, at the time of designation of a new lending office (or




Exh. I-19
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT


assignment), to receive such additional amounts from any of Seller, Servicer or
Performance Guarantor, as applicable, pursuant to Section 1.5 and (iv) any FATCA
Withholding Tax.


“Exelon” means Exelon Corporation, a Pennsylvania corporation, together with its
successors and assigns.


“ExGen” means Exelon Generation Company, LLC, a Pennsylvania limited liability
company, together with its successors and assigns.


“Extended Term Receivable” means any Receivable with Invoice Payment Terms of
greater than 60 days.


“Extension Notice” has the meaning set forth in Section 4.4(a).


“Facility” means the facility providing for Seller to sell the Asset Portfolio
as provided in this Agreement.


“Facility Account” means the account from time to time identified by the Seller
to the Agent and each Purchaser Agent in writing, which may be a Collection
Account.


“Facility Termination Date” means the earliest of (i) the Scheduled Termination
Date, (ii) the Business Day specified in a written notice from Agent following
the occurrence of an Amortization Event, (iii) the occurrence of an Amortization
Event set forth in Section 9.1(f) and (iv) the date which is 10 Business Days
after Agent’s receipt of written notice from Seller that it wishes to terminate
the facility evidenced by this Agreement.


“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreements
entered into in connection with the foregoing and any fiscal or regulatory
legislation, rules or official practices implemented to give effect to any such
intergovernmental agreements.


“FATCA Withholding Tax” means any withholding Tax imposed under FATCA.


“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.


“Federal Funds Effective Rate” means for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by Agent from three Federal funds brokers of recognized standing
selected by it. Notwithstanding the foregoing, if any Financial Institution is
borrowing overnight funds on any day from a Federal Reserve Bank to make or
maintain such Financial Institution’s funding of all






Exh. I-20
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT


or any portion of the Asset Portfolio hereunder, the Federal Funds Effective
Rate, at the option of such Financial Institution, for such Financial
Institution shall be the average rate per annum at which such overnight
borrowings are made on any such day. Each determination of the Federal Funds
Effective Rate shall be conclusive and binding on Seller and the Seller Parties,
except in the case of manifest error.


“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.


“Fee Letter” means the letter agreement dated as of the Closing Date (as
amended, restated, supplemented, or otherwise modified from time to time) among
Seller, the Agent and the Purchaser Agents.


“Final Payout Date” means the date following the Facility Termination Date on
which the Aggregate Capital shall have been reduced to zero and all of the
Aggregate Unpaids, Obligations and all other amounts then accrued or payable to
Agent, the Purchaser Agents, the Purchasers and the other Indemnified Parties
shall have been indefeasibly paid in full in cash.


“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges, early termination charges or similar charges owing by an
Obligor pursuant to such Contract.


“Financial Institutions” has the meaning set forth in the preamble in this
Agreement.


“Financial Institution Yield” means for each respective Settlement Period
relating to any Capital (or portion thereof) of any of the Financial
Institutions, an amount for each day during such Settlement Period equal to the
product of (i) the applicable Discount Rate for such Capital (or portion
thereof) for such day or Settlement Period, as applicable, multiplied by (ii)
the Capital (or portion thereof) of such Financial Institution on such day,
annualized on a 360 day basis.


“Fiscal Month” means each calendar month.


“Funding Agreement” means (i) this Agreement and (ii) any agreement or
instrument executed by any Funding Source with or for the benefit of a Conduit.


“Funding Source” means with respect to any Conduit (i) such Conduit’s Related
Financial Institution(s) or (ii) any insurance company, bank or other funding
entity providing liquidity, credit enhancement or back-up purchase support or
facilities to such Conduit.


“GAAP” means generally accepted accounting principles in effect in the United
States of America as of the date of this Agreement, provided, that if there
occurs after the date of this Agreement any change in GAAP that affects in any
material respect the calculation of any amount described in Sections 9.1(f),
Agent and Seller shall negotiate in good faith amendments to the provisions of
this Agreement that relate to the calculation of such amounts with the intent of
having the respective positions of Agent and the Purchasers and Seller after
such change in GAAP conform as nearly as possible to their respective positions
as of the date of this






Exh. I-21
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT


Agreement and, until any such amendments have been agreed upon, the amounts
described in Sections 9.1(f) shall be calculated as if no such change in GAAP
has occurred.


“Gas Receivable” means all indebtedness and other obligations of any obligor,
whether constituting an account, chattel paper, instrument or general
intangible, arising in connection with the sale of natural gas or the rendering
of services with respect to natural gas by or on behalf of Constellation
NewEnergy Gas Division, LLC or any successor thereto.


“Gas Collections” means, with respect to any Gas Receivable, all cash
collections and other cash and other proceeds in respect of such Gas Receivable,
including, without limitation, all scheduled payments, prepayments, yield,
finance charges or other related amounts accruing in respect thereof.


“Government Receivables” means any Receivables for which the related Obligor is
a Governmental Authority.


“Governmental Authority” means any government or political subdivision
(including any state or other political subdivision thereof) or any agency,
authority, bureau, regulatory body, court, central bank, commission, department
or instrumentality of any such government or political subdivision, or any other
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government or any court,
tribunal, grand jury or arbitrator, or any accounting board or authority
(whether or not part of a government) which is responsible for the establishment
or interpretation of national or international accounting principles, in each
case whether foreign or domestic (including any supra-national bodies such as
the European Union or the European Central Bank).


“Group A Obligor” means an Obligor (or its parent or majority owner, as
applicable, if such parent or majority owner is a guarantor on the related
Contract) with a short-term rating of at least: (a) “A-1” by Standard & Poor’s
or, if such Obligor does not have a short-term rating from Standard & Poor’s, a
rating of “A+” or better by Standard & Poor’s on such Obligor’s (or, if
applicable, its parent’s or its majority owner’s) long-term senior unsecured and
uncredit- enhanced debt securities, and (b) “P-1” by Moody’, or, if such Obligor
does not have a short- term rating from Moody’s, a rating of “Al” or better by
Moody’s on such Obligor’s (or, if applicable, its parent’s or its majority
owner’s) long-term senior unsecured and uncredit- enhanced debt securities;
provided, that if an Obligor (or its parent or majority owner, as applicable, if
such parent or majority owner is a guarantor on the related Contract) receives a
split rating from Standard & Poor’s and Moody’s, then such Obligor (or its
parent or majority owner, as applicable) shall be deemed to have the lower of
the two ratings. Notwithstanding the foregoing, any Obligor that is a Subsidiary
or an Affiliate of an Obligor that satisfies the definition of “Group A Obligor”
shall be deemed to be a Group A Obligor and shall be aggregated with the Obligor
that satisfies such definition for the purposes of clause (a) of the definition
of “Excess Concentration” for such Obligors, unless such deemed Obligor
separately satisfies the definition of “Group A Obligor”, “Group B Obligor”, or
“Group C Obligor”, in which case such Obligor shall be separately treated as a
Group A Obligor, a Group B Obligor or a Group C Obligor, as the case may be, and
shall be aggregated and combined for such purposes with any of its Subsidiaries
that are Obligors.






Exh. I-22
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT


“Group B Obligor” means an Obligor (or its parent or majority owner, as
applicable, if such parent or majority owner is a guarantor on the related
Contract) that is not a Group A Obligor and that has a short-term rating of at
least: (a) “A-2” by Standard & Poor’s or, if such Obligor does not have a
short-term rating from Standard & Poor’s, a rating of “BBB+” or better by
Standard & Poor’s on such Obligor’s (or, if applicable, its parent’s or its
majority owner’s) long-term senior unsecured and uncredit-enhanced debt
securities, and (b) “P-2” by Moody’s or, if such Obligor does not have a
short-term rating from Moody’s, a rating of “Baal” or better by Moody’s on such
Obligor’s (or, if applicable, its parent’s or its majority owner’s) long-term
senior unsecured and uncredit-enhanced debt securities; provided, that if an
Obligor (or its parent or majority owner, as applicable, if such parent or
majority owner is a guarantor on the related Contract) receives a split rating
from Standard & Poor’s and Moody’s, then such Obligor (or its parent or majority
owner, as applicable) shall be deemed to have the lower of the two ratings.
Notwithstanding the foregoing, any Obligor that is a Subsidiary or Affiliate of
an Obligor that satisfies the definition of “Group B Obligor” shall be deemed to
be a Group B Obligor and shall be aggregated with the Obligor that satisfies
such definition for the purposes of clause (a) of the definition of “Excess
Concentration” for such Obligors, unless such deemed Obligor separately
satisfies the definition of “Group A Obligor”, “Group B Obligor”, or “Group C
Obligor”, in which case such Obligor shall be separately treated as a Group A
Obligor, a Group B Obligor or a Group C Obligor, as the case may be, and shall
be aggregated and combined for such purposes with any of its Subsidiaries that
are Obligors.


“Group C Obligor” means an Obligor (or its parent or majority owner, as
applicable, if such parent or majority owner is a guarantor on the related
Contract) that is not a Group A Obligor or a Group B Obligor and that has a
short-term rating of at least: (a) “A-3” by Standard
& Poor’s or, if such Obligor does not have a short-term rating from Standard &
Poor’s, a rating of “BBB-”or better by Standard & Poor’s on such Obligor’s (or,
if applicable, its parent’s or its majority owner’s) long-term senior unsecured
and uncredit-enhanced debt securities, and (b) “P-
3” by Moody’s or, if such Obligor does not have a short-term rating from
Moody’s, a rating of “Baa3” or better by Moody’s on such Obligor’s (or, if
applicable, its parent’s or its majority owner’s) long-term senior unsecured and
uncredit-enhanced debt securities; provided, that if an Obligor (or its parent
or majority owner, as applicable, if such parent or majority owner is a
guarantor on the related Contract) receives a split rating from Standard &
Poor’s and Moody’s, then such Obligor (or its parent or majority owner, as
applicable) shall be deemed to have the lower of the two ratings.
Notwithstanding the foregoing, any Obligor that is a Subsidiary or Affiliate of
an Obligor that satisfies the definition of “Group C Obligor” shall be deemed to
be a Group C Obligor and shall be aggregated with the Obligor that satisfies
such definition for the purposes of clause (a) of the definition of “Excess
Concentration” for such Obligors, unless such
deemed Obligor separately satisfies the definition of “Group A Obligor”, “Group
B Obligor”, or “Group C Obligor”, in which case such Obligor shall be separately
treated as a Group A Obligor, a Group B Obligor or a Group C Obligor, as the
case may be, and shall be aggregated and combined for such purposes with any of
its Subsidiaries that are Obligors.


“Group D Obligor” means any Obligor that is not a Group A Obligor, Group B
Obligor or Group C Obligor, any Obligor (or its parent or majority owner, as
applicable, if such Obligor is unrated) that is rated by neither Moody’s nor
Standard & Poor’s shall be a Group D Obligor.


“Impacted Financial Institution” has the meaning set forth in Section 12.1(c).






Exh. I-23
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT


“Incremental Purchase” has the meaning set forth in Section 1.1(a).


“Indebtedness” of a Person means such Person’s (i) indebtedness for borrowed
money, (ii) obligations evidenced by bonds, debentures, notes or other similar
instruments, (iii) obligations to pay the deferred purchase price of property or
services (other than trade payables incurred in the ordinary course of
business), (iv) obligations as lessee under leases that shall have been or are
required to be, in accordance with GAAP, recorded as capital leases, (v)
obligations (contingent or otherwise) under reimbursement or similar agreements
with respect to the issuance of letters of credit (other than obligations in
respect of documentary letters of credit opened to provide for the payment of
goods or services purchased in the ordinary course of business), (vi) net
liabilities under interest rate swap, exchange or cap agreements, (vii)
obligations under any other transaction having the commercial effect of a
borrowing of money entered into by such Person to finance its operations or
capital requirements (other than trade payables incurred in the ordinary course
of business) and (viii) obligations under direct or indirect guaranties in
respect of, and obligations (contingent or otherwise) to purchase or otherwise
acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of others of the kinds referred to in clauses (i)
through (vii) above.


“Indemnified Amounts” has the meaning set forth in Section 10.1.


“Indemnified Party” has the meaning set forth in Section 10.1.


“Indemnified Taxes” means (a) Taxes other than Excluded Taxes and (b) to the
extent not otherwise described in (a), Other Taxes.


“Independent Director” shall mean a member of the Board of Directors of Seller
who (i) shall not have been at the time of such Person’s appointment or at any
time during the preceding five years, and shall not be as long as such Person is
a governor of Seller, (A) a director, officer, employee, partner, shareholder,
member, manager, governor or Affiliate of any of the following Persons
(collectively, the “Independent Parties”) other than in a similar capacity as an
independent director of one of the Independent Parties: Servicer, any CNE Party,
or any of their respective Subsidiaries or Affiliates (other than Seller), (B) a
supplier to any of the Independent Parties, (C) a Person controlling or under
common control with any partner, shareholder, member, manager, governor,
Affiliate or supplier of any of the Independent Parties, or (D) a member of the
immediate family of any director, officer, employee, partner, shareholder,
member, manager, Affiliate or supplier of any of the Independent Parties; (ii)
has prior experience as an independent director or governor for a corporation or
limited liability company whose charter documents required the unanimous consent
of all independent directors or governors thereof before such corporation or
limited liability company could consent to the institution of bankruptcy or
insolvency proceedings against it or could file a petition seeking relief under
any applicable federal or state law relating to bankruptcy and (iii) has at
least three years of employment experience with one or more entities that
provide, in the ordinary course of their respective businesses, advisory,
management or placement services to issuers of securitization or structured
finance instruments, agreements or securities and is employed by any such
entity.






Exh. I-24
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT


“Interim Period” means the period (i) beginning on (and including) May 30, 2020
and (ii) ending on the earlier of (A) the occurrence of any Amortization Event
and (B) August 1, 2020.


“Intended Tax Treatment” has the meaning set forth in Section 14.14(c).


“Invoice Payment Terms” means, with respect to any Receivable, the number of
days following the date of the related original invoice by which such Receivable
is required to be paid in full, as set forth in such original invoice.


“JPMorgan” means JPMorgan Chase Bank, N.A. in its individual capacity and its
successors and assigns.


“Late Charge Proxy” means, at any time of determination, the estimated aggregate
outstanding late charges owing by Obligors with respect to the outstanding
Receivables, as reasonably determined from time to time by the Agent. As of the
Closing Date, the “Late Charge Proxy” shall be $300,000 and such amount may be
updated, from time to time, by the Agent in connection with any audit or field
examination of the Receivables upon not less than five (5) Business Days’ notice
to the Seller and the Servicer, but not more than once quarterly (unless an
Amortization Event or Potential Amortization Event has occurred and is
continuing).


“Level I Ratings Event” means, at any time of determination, one or more of the
following events has occurred and is continuing: (i) S&P’s credit rating for
ExGen’s long-term senior unsecured and uncredit-enhanced debt securities is
below BBB-, (ii) Moody’s credit rating for ExGen’s long-term senior unsecured
and uncredit-enhanced debt securities is below Baa3, (iii) ExGen does not have a
credit rating by S&P for its long-term senior unsecured and uncredit- enhanced
debt securities or (iv) ExGen does not have a credit rating by Moody’s for its
long- term senior unsecured and uncredit-enhanced debt securities.


“Level II Ratings Event” means, at any time of determination, one or more of the
following events has occurred and is continuing: (i) S&P’s credit rating for
ExGen’s long-term senior unsecured and uncredit-enhanced debt securities is
below BB, (ii) Moody’s credit rating for ExGen’s long-term senior unsecured and
uncredit-enhanced debt securities is below Ba2, (iii) ExGen does not have a
credit rating by S&P for its long-term senior unsecured and uncredit- enhanced
debt securities or (iv) ExGen does not have a credit rating by Moody’s for its
long- term senior unsecured and uncredit-enhanced debt securities.


“LIBO Rate” means the rate per annum with respect to any Purchaser equal to (i)
the London interbank offered rate administered by ICE Benchmark Administration
Limited (or any person which takes over the administration of that rate) for
deposits in U.S. dollars, as published by Reuters (or any successor thereto), as
of 11:00 a.m. (London time) two Business Days prior to the first day of the
relevant Settlement Period, and having a maturity equal to such Settlement
Period, provided that, (a) if Reuters (or any successor thereto) is not
publishing such information for any reason, the applicable LIBO Rate for the
relevant Settlement Period shall instead be the London interbank offered rate
administered by ICE Benchmark Administration Limited (or any person which takes
over the administration of that rate) for deposits in U.S. dollars, as reported
by any other generally recognized financial information service as of 11:00 a.m.
(London time)






Exh. I-25
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT


two Business Days prior to the first day of such Settlement Period, and having a
maturity equal to such Settlement Period, and (b) if no such London interbank
offered rate is available to the applicable Financial Institution, the
applicable LIBO Rate for the relevant Settlement Period shall instead be the
rate determined by the applicable Financial Institution to be the rate at which
such Financial Institution offers to place deposits in U.S. dollars with
first-class banks in the London interbank market at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Settlement
Period, in the approximate amount to be funded at the LIBO Rate and having a
maturity equal to such Settlement Period, divided by (ii) one minus the maximum
aggregate reserve requirement (including all basic, supplemental, marginal or
other reserves) which is imposed against the applicable Financial Institution in
respect of Eurocurrency liabilities, as defined in Regulation D of the Board of
Governors of the Federal Reserve System as in effect from time to time
(expressed as a decimal), applicable to such Settlement Period; provided,
however, that if the LIBO Rate, determined as provided above, would be less than
0.0%, the LIBO Rate shall for all purposes of this Agreement be 0.0%. The LIBO
Rate shall be rounded, if necessary, to the next higher 1/16 of 1%.


“LMIR” means for any day during any Settlement Period, the rate per annum with
respect to any Purchaser equal to (i) the London interbank offered rate
administered by ICE Benchmark Administration Limited (or any person which takes
over the administration of that rate) for deposits in U.S. dollars, as published
by Reuters (or any successor thereto), as of 11:00 a.m. (London time) on such
day, or if such day is not a Business Day, the immediately preceding Business
Day, and having a maturity equal to one-month, provided that, (a) if Reuters (or
any successor thereto) is not publishing such information for any reason, the
applicable LMIR Rate for the relevant day, or if such day is not a Business Day,
the immediately preceding Business Day shall instead be the London interbank
offered rate administered by ICE Benchmark Administration Limited (or any person
which takes over the administration of that rate) for deposits in U.S. dollars,
as reported by any other generally recognized financial information service as
of 11:00 a.m. (London time) on such Business Days, and having a maturity equal
to one-month, and (b) if no such London interbank offered rate is available to
the applicable Financial Institution, the applicable LMIR for such day, or if
such day is not a Business Day, the immediately preceding Business Day shall
instead be the rate determined by such Financial Institution to be the rate at
which such Financial Institution offers to place deposits in U.S. dollars with
first-class banks in the London interbank market at approximately 11:00 a.m.
(London time) on such Business Day, in the approximate amount to be funded at
LMIR and having a maturity equal to one-month, divided by (ii) one minus the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal or other reserves) which is imposed against the applicable Financial
Institution in respect of Eurocurrency liabilities, as defined in Regulation D
of the Board of Governors of the Federal Reserve System as in effect from time
to time (expressed as a decimal), applicable to such day; provided, however,
that if LMIR, determined as provided above, would be less than 0.0%, LMIR shall
for all purposes of this Agreement be 0.0%. LMIR shall be rounded, if necessary,
to the next higher 1/16 of 1%.


“LMIR Financial Institution” means (i) PNC and (ii) any other Financial
Institution that has provided written notice to the Seller of its election to be
a “LMIR Financial Institution” hereunder; provided, however, that any LMIR
Financial Institution may cease to be a LMIR Financial Institution on any day by
providing written notice thereof to the Seller.






Exh. I-26
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT


“Lock-Box” means each locked postal box with respect to which a bank who has
executed a Collection Account Agreement has been granted exclusive access for
the purpose of retrieving and processing payments made on the Receivables and
which is listed on Exhibit IV.


“Loss Horizon Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
decimal) computed by dividing (i) the aggregate initial Outstanding Balance of
Receivables generated by the Originators during the preceding four (4) Fiscal
Months, by (ii) the amount equal to the Net Receivable Pool Balance as of such
Cut-Off Date.


“Loss Ratio” means, as of any Cut-Off Date, the ratio (expressed as a decimal)
(a) the numerator of which is the sum of (i) the aggregate Outstanding Balance
of all Receivables as to which any payment, or part thereof, remains unpaid for
more than 90 but less than 121 days from the original due date for such payment,
plus (without duplication) (ii) any Losses (net of recoveries) incurred in the
most recently ended Fiscal Month, and (b) the denominator of which is the
aggregate initial Outstanding Balance of all Receivables generated by the
Originators during the Fiscal Month four (4) months prior to the Fiscal Month
ending on such Cut-Off Date.


“Loss Reserve Floor Percentage” means 12.0%.


“Losses” means the Outstanding Balance of any Charged-Off Receivable.


“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on:


(a) (i) if a particular Person is specified, the ability of such Person to
perform its obligations under this Agreement or any other Transaction Document
or (ii) if a particular Person is not specified, the ability of any Originator,
Servicer, Performance Guarantor or Seller to perform its obligations under this
Agreement or any other Transaction Document;


(b) (i) the legality, validity or enforceability against it of any Transaction
Document or (ii) the value, validity, enforceability or collectibility of the
Receivables or any material portion thereof;


(c) the status, existence, perfection, priority, enforceability or other rights
and remedies of any Purchaser or the Agent associated with its respective
interest in the Receivables; or


(d) (i) if a particular Person is specified, the business, assets, liabilities,
property, operations or condition (financial or otherwise) of such Person and
its Subsidiaries or (ii) if a particular Person is not specified, the business,
assets, liabilities, property, operations or conditions (financial or otherwise)
of (A) the Seller or (B) any Originator, Performance Guarantor and the Servicer,
taken as a whole.


“Maximum Days Sales Outstanding” means, as of any day, the highest Days Sales
Outstanding over the most recent 12-months.






Exh. I-27
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT


“Modified Receivable” means a Receivable as to which the payment terms of the
related Contract have been extended or modified for credit reasons since the
origination of such Receivable. For the avoidance of doubt, Modified Receivable
shall not include a Receivable as to which the payment terms of the related
Contract have been extended or modified (i) as required under Applicable Law or
(ii) in connection with the COVID-19 Emergency, in either case, so long as such
modification is made in accordance with Section 8.2(d).


“Monthly Report” means a report, in substantially the form of Exhibit X hereto
(appropriately completed), furnished by Servicer to Agent and each Purchaser
Agent pursuant to Section 8.5.


“Monthly Settlement Date” means the 23rd day of each calendar month (or if such
day is not a Business Day, the next occurring Business Day); provided, however,
that the initial Monthly Settlement Date shall be May 26, 2020.


“Moody’s” means Moody’s Investors Service, Inc.


“MUFG” has the meaning set forth in the preamble to this Agreement.


“MUFG Roles” has the meaning set forth in Section 14.13(a).


“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA to which any CNE Party or any of their respective ERISA
Affiliates is making or accruing an obligation to make contributions, or has
within any of the preceding five plan years made or accrued an obligation to
make contributions.


“Net Receivable Pool Balance” means, at any time, an amount equal to (i) the
aggregate Outstanding Balance of all Eligible Receivables at such time, minus
(ii) the Excess Concentration at such time.


“Non-Renewing Financial Institution” has the meaning set forth in Section
4.4(a).


“Nonrecourse Indebtedness” means any Indebtedness that finances the acquisition,
development, ownership or operation of an asset or portfolio of assets in
respect of which the Person to which such Indebtedness is owed has no recourse
whatsoever to any CNE Party or any of its respective Subsidiaries other than:


(i) recourse to the named obligor with respect to such Indebtedness (the
“Debtor”) for amounts limited to the cash flow or net cash flow (other than
historic cash flow) from the asset;


(ii) recourse to the Debtor for the purpose only of enabling amounts to be
claimed in respect of such Indebtedness in an enforcement of any security
interest or lien given by the Debtor over the asset or the income, cash flow or
other proceeds deriving from the asset (or given by any shareholder or the like
in the Debtor over its shares or like interest in the capital of the Debtor) to
secure the Indebtedness, but only if the extent of the recourse to the Debtor is
limited solely to the amount of any recoveries made on any such enforcement; and






Exh. I-28
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT


(iii) recourse to the Debtor generally or indirectly to any Affiliate of the
Debtor, under any form of assurance, undertaking or support, which recourse is
limited to a claim for damages (other than liquidated damages and damages
required to be calculated in a specified way) for a breach of an obligation
(other than a payment obligation or an obligation to comply or to procure
compliance by another with any financial ratios or other tests of financial
condition) by the Person against which such recourse is available.


“Obligations” shall have the meaning set forth in Section 2.1.


“Obligations Final Due Date” means the date that is one hundred and eighty days
following the Facility Termination Date.


“Obligor” means a Person obligated to make payments pursuant to a Contract.


“OFAC” has the meaning set forth in the definition of Sanctioned Person.


“Originator” means CNE, in its capacity as seller under the Receivables Sale
Agreement, and any other seller from time to time party thereto.


“Other Connection Taxes” means, with respect to any Indemnified Party, Taxes
imposed as a result of a present or former connection between such Indemnified
Party and the jurisdiction imposing such Tax.


“Other Costs” shall have the meaning set forth in Section 10.4.


“Other Sellers” shall have the meaning set forth in Section 10.5.


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Transaction Document.


“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.


“Participant” has the meaning set forth in Section 12.2.


“Participant Register” has the meaning set forth in Section 12.2.


“Patriot Act” has the meaning set forth in Section 14.16.


“Payment Instruction” has the meaning set forth in Section 1.4.


“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in
ERISA.


“Performance Guarantor” means ExGen.






Exh. I-29
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT


“Performance Guaranty” means that certain Performance Guaranty, dated as of the
Closing Date, by Performance Guarantor in favor of Agent, as the same may be
amended, restated, supplemented or otherwise modified from time to time.


“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.


“Plan” means any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA or Section 412 of the Code, and that is maintained by or
contributed to by any CNE Party or any of their respective ERISA Affiliates, or
to which any such entity is obligated to contribute.


“Post-Closing Date” means the date that is 90 days following the Closing Date.


“POR Receivable” means all indebtedness and other obligations of any Obligor
that is a Utility, whether constituting an account, chattel paper, instrument or
general intangible, arising in connection with the sale of a
Purchased-by-Utility Receivable by an Originator to such Utility, and further
includes, without limitation, the obligation to pay any Finance Charges with
respect thereto.


“Potential Amortization Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.


“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by MUFG or its parent (which is not necessarily the
lowest rate charged to any customer), changing when and as said prime rate
changes.


“Proposed Reduction Date” has the meaning set forth in Section 1.3.


“Pro Rata Share” means, for each Purchase Group, a percentage equal to (i) the
Commitment of the Financial Institutions in such Purchase Group, divided by (ii)
the aggregate amount of all Commitments of all Financial Institutions.


“Purchase” means an Incremental Purchase or a Reinvestment.


“Purchase Limit” means $750,000,000.


“Purchase Notice” has the meaning set forth in Section 1.2(a).


“Purchased-by-Utility Program” means a “purchase of receivables” or similar
program pursuant to which a Utility agrees to purchase End-User Receivables from
an Originator.


“Purchased-by-Utility Receivable” means any End-User Receivable sold or
contracted to be sold, by an Originator to a Utility pursuant to a
Purchased-by-Utility Program.


“Purchaser Agent Roles” has the meaning set forth in Section 14.13(b).




Exh. I-30
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT


“Purchaser Agents” has the meaning set forth in the preamble to this Agreement.


“Purchaser Group” means with respect to (i) each Conduit, a group consisting of
such Conduit, its Purchaser Agent and its Related Financial Institution(s), (ii)
each Financial Institution, a group consisting of such Financial Institution,
the Conduit (if any) for which such Financial Institution is a Related Financial
Institution, its Purchaser Agent and each other Financial Institution that is a
Related Financial Institution for such Conduit (if any) and (iii) each Purchaser
Agent, a group consisting of such Purchaser Agent and the Conduit (if any) and
Related Financial Institution(s) for which such Purchaser Agent is acting as
Purchaser Agent hereunder.


“Purchasers” means each Conduit and each Financial Institution.


“Purchasing Financial Institution” has the meaning set forth in Section 12.1(b).


“Ratings Request” has the meaning as specified in Section 10.2(c).


“Receivable” means all End-User Receivables and POR Receivables; provided,
however, that “Receivable” shall not include any Excluded Receivable.
Indebtedness and other rights and obligations arising from any one transaction,
including, without limitation, indebtedness and other rights and obligations
represented by an individual invoice, shall constitute a Receivable separate
from a Receivable consisting of the indebtedness and other rights and
obligations arising from any other transaction; provided further, that any
indebtedness, rights or obligations referred to in the immediately preceding
sentence shall be a Receivable regardless of whether the account debtor, any
Originator or Seller treats such indebtedness, rights or obligations as a
separate payment obligation.


“Receivables Sale Agreement” means that certain Receivables Sale Agreement,
dated as of the Closing Date, by and among the Originators and Seller, as
amended, restated, supplemented or otherwise modified from time to time.


“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.


“Reduction Notice” has the meaning set forth in Section 1.3.


“Register” has the meaning set forth in Section 12.1.


“Regulatory Change” shall mean (i) the adoption after the date hereof of any
applicable law, rule or regulation (including any applicable law, rule or
regulation regarding capital adequacy) or any change therein after the date
hereof, (ii) any change after the date hereof in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency, or (iii) the compliance,
whether commenced prior to or after the date hereof, by any Funding Source or
Purchaser with (a) the final rule titled Risk-Based Capital






Exh. I-31
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT


Guidelines; Capital Adequacy Guidelines; Capital Maintenance: Regulatory
Capital; Impact of Modifications to Generally Accepted Accounting Principles;
Consolidation of Asset-Backed Commercial Paper Programs; and Other Related
Issues, adopted by the United States bank regulatory agencies on December 15,
2009, or any rules or regulations promulgated in connection therewith by any
such agency; (b) the Dodd-Frank Wall Street Reform and Consumer Protection Act
adopted by Congress on July 21, 2010 or (c) the revised Basel Accord prepared by
the Basel Committee on Banking Supervision as set out in the publication
entitled “International Convergence of Capital Measurements and Capital
Standards: a Revised Framework,” as updated from time to time (including,
without limitation, the Basel II and Basel III).


“Reinvestment” has the meaning set forth in Section 1.6.


“Related Financial Institution” means with respect to each Conduit, each
Financial Institution set forth opposite such Conduit’s name on Schedule A to
this Agreement and/or, in the case of an assignment pursuant to Section 12.1,
set forth in the applicable Assignment Agreement.


“Related Goods” means with respect to any Receivable, the goods sold or licensed
to or financed for the Obligor which sale, licensing or financing gave rise to
such Receivable and all financing statements or other filings with respect
thereto.


“Related Security” means, with respect to any Receivable:


(a) all of Seller’s interest in the Related Goods or other inventory and goods
(including returned or repossessed inventory or goods), if any, the sale,
licensing or financing of which by the applicable Originator gave rise to such
Receivable, and all insurance contracts with respect thereto,


(b) all other security interests or liens and property subject thereto from time
to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,


(c) all guaranties, letters of credit, insurance, “supporting obligations”
(within the meaning of Section 9-102(a) of the UCC of all applicable
jurisdictions) and other agreements or arrangements of whatever character from
time to time supporting or securing payment of such Receivable whether pursuant
to the Contract related to such Receivable or otherwise,


(d) all service contracts and other contracts and agreements associated with
such Receivable,


(e) all Records related to such Receivable,


(f) all of Seller’s right, title and interest in, to and under the Receivables
Sale Agreement and the Performance Guaranty,






Exh. I-32
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT


(g) all of Seller’s right, title and interest in and to each Lock-Box and
Collection Account, and any and all agreements related thereto,


(h) all Collections in respect thereof, and
(i) all proceeds of such Receivable and any of the foregoing.


“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.


“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder with respect to a Plan, other than
an event for which the 30-day notice period is waived.


“Required Purchasers” means, at any time, the Financial Institutions with
Commitments in excess of 50% of the aggregate Commitments hereunder; provided,
however, at any time there are (i) only two Financial Institutions, “Required
Purchasers” shall mean both such Financial Institutions and (ii) more than two
Financial Institutions, “Required Purchasers” shall mean at least two Financial
Institutions.


“Required Reserve” means, on any day during a Fiscal Month, (i) the sum of (a)
the greater of (I) the sum of the Loss Reserve Floor Percentage and the Dilution
Reserve Floor Percentage and (II) the sum of the Dynamic Loss Reserve Percentage
and the Dynamic Dilution Reserve Percentage, plus (b) the sum of the Yield
Reserve Percentage and the Servicing Fee Reserve Percentage, multiplied by (ii)
the Net Receivable Pool Balance as of such date.


“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.


“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of membership units of Seller
now or hereafter outstanding, except a dividend payable solely in shares of that
class of membership units or in any junior class of membership units of Seller,
(ii) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any class of
membership units of Seller now or hereafter outstanding, (iii) any payment or
prepayment of principal of, premium, if any, or interest, fees or other charges
on or with respect to, and any redemption, purchase, retirement, defeasance,
sinking fund or similar payment and any claim for rescission with respect to the
Subordinated Loans (as defined in the Receivables Sale Agreement), (iv) any
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of membership units of Seller now or hereafter outstanding,
and (v) any payment of management fees by Seller (except for reasonable
management fees to the Originators or their Affiliates in reimbursement of
actual management services performed).


“RPA Deferred Purchase Price” has the meaning set forth in Section 1.7.




Exh. I-33
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT


“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions, including as of the Closing Date, Cuba,
Crimea (Ukraine), Iran, Syria and North Korea.


“Sanctioned Person” means, at any time, (a) any Person currently the subject or
the target of any Sanctions, including any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury (“OFAC”) (or any successor
thereto) or the U.S. Department of State, or as otherwise published from time to
time; (b) that is fifty-percent or more owned, directly or indirectly, in the
aggregate by one or more Persons described in clause (a) above; (c) that is
operating, organized or resident in a Sanctioned Country; (d) with whom engaging
in trade, business or other activities is otherwise prohibited or restricted by
Sanctions; or (e) (i) an agency of the government of a Sanctioned Country, (ii)
an organization controlled by a Sanctioned Country, or (iii) a Person resident
in a Sanctioned Country, to the extent subject to a sanctions program
administered by OFAC.


“Sanctions” means the laws, rules, regulations and executive orders promulgated
or administered to implement economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time (a) by the U.S. government,
including those administered by OFAC, the U.S. State Department, the U.S.
Department of Commerce or the U.S. Department of the Treasury, (b) by the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom or (c) by other relevant sanctions authorities to the extent
compliance with the sanctions imposed by such other authorities would not entail
a violation of applicable law.


“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.


“Scheduled Termination Date” means April 7, 2021, as extended by the mutual
agreement of Seller, Agent, the Purchaser Agents and the Purchasers in
accordance with Section 4.4(a).


“Securitisation Regulation” means Regulation (EU) 2017/2402 of the European
Parliament and of the Council of 12 December 2017 laying down a general
framework for securitisation and creating a specific framework for simple,
transparent and standardised securitisation. amending certain other European
Union directives and regulations, and including any related laws, regulations or
directions made in relation to the Securitisation Regulation in the United
Kingdom amending the Securitisation Regulation as it will apply in the United
Kingdom, in each case as amended and in effect from time to time.


“Securitisation Regulation Rules” means the Securitisation Regulation, together
with all relevant implementing regulations in relation thereto, all regulatory
and/or implementing technical standards in relation thereto or applicable in
relation thereto pursuant to any transitional arrangements made pursuant to the
Securitisation Regulation and, in each case, any relevant guidance published in
relation thereto by the European Banking Authority, the European Securities and
Markets Authority, the European Insurance and Occupational Pensions Authority
and the European Commission and, in the United Kingdom, the Financial Conduct
Authority or




Exh. I-34
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT


the Prudential Regulation Authority (or in each case, any predecessor or any
other applicable regulatory authority).


“Seller” has the meaning set forth in the preamble to this Agreement.


“Seller Parties” or “Seller Party” has the meaning set forth in the preamble to
this Agreement. For the avoidance of doubt, the term Seller Parties or Seller
Party shall not include any Person then acting as Servicer that is not an
Affiliate of ExGen or CNE.


“Servicer” means at any time the Person (which may be Agent) then authorized
pursuant to Article VIII to service, administer and collect Receivables.


“Servicing Fee” has the meaning set forth in Section 8.6.


“Servicing Fee Rate” means 1.0% per annum.


“Servicing Fee Reserve Percentage” means, on any day, a percentage determined as
follows:
(SF x SFR) x (MDSO/360)


where:
SFR = the Servicing Fee Rate; SF = stress factor of 1.5; and
MDSO = the Maximum Days Sales Outstanding on such day.


“Settlement Date” means, (i) so long as no Amortizing Event has occurred and is
continuing and the Facility Termination Date has not occurred, the Monthly
Settlement Date and (ii) on and after the Facility Termination Date or if an
Amortization Event has occurred and is continuing, each day selected from time
to time by the Agent (it being understood that the Agent may select such
Settlement Date to occur as frequently as daily), or, in the absence of such
selection, the Monthly Settlement Date.


“Settlement Period” means each Accrual Period.


“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.


“Solar Receivable” means all indebtedness and other obligations of any obligor,
whether constituting an account, chattel paper, instrument or general
intangible, arising in connection with the installation of on-site solar PV and
the purchase of electricity generated by on-site solar PV systems.


“Solvent” means, with respect to any Person and as of any particular date, (i)
the fair value of the assets of such Person, at a fair valuation, will exceed
the debts and liabilities, direct, subordinated, contingent or otherwise, of
such Person; (ii) the present fair saleable value of the property of such Person
will be greater than the amount that will be required to pay the probable




Exh. I-35
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT


liabilities of such Person on its debts and other liabilities, direct,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) such Person will be able to pay its debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) such Person will not have
unreasonably small capital with which to conduct the businesses in which it is
engaged as such businesses are currently conducted and are proposed to be
conducted.


“Subject Obligor” means each Obligor set forth on Exhibit XI hereto.


“Subordinated Note” has the meaning set forth in the Receivables Sale Agreement.


“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of Seller.


“Taxes” means all income, gross receipts, rental, franchise, excise, stamp,
occupational, capital, value added, sales, use, ad valorem (real and personal),
property (real and personal) and taxes, fees, levies, imposts, charges or
withholdings of any nature whatsoever, together with any assessments, penalties,
fines, additions to tax and interest thereon, howsoever imposed, by any
Governmental Authority or other taxing authority in the United States or by any
foreign government, foreign governmental subdivision or other foreign or
international taxing authority.


“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.


“Terminating Commitment Amount” means, with respect to any Terminating Financial
Institution, an amount equal to the Commitment (without giving effect to clause
(iii) of the proviso to the penultimate sentence of Section 4.4(b)) of such
Terminating Financial Institution, minus an amount equal to 2% of such
Commitment.


“Terminating Commitment Availability” means, with respect to any Terminating
Financial Institution, the positive difference (if any) between (a) an amount
equal to the Commitment (without giving effect to clause (iii) of the proviso to
the penultimate sentence of Section 4.4(b)) of such Terminating Financial
Institution, minus an amount equal to 2% of such Commitment, minus (b) the
Capital funded by such Terminating Financial Institution.


“Terminating Financial Institution” has the meaning set forth in Section 4.4(b).


“Termination Date” has the meaning set forth in Section 2.2(c).


“Termination Percentage” has the meaning set forth in Section 2.2(c).


“Transaction Documents” means, collectively, this Agreement, each Purchase
Notice, the Receivables Sale Agreement, the Performance Guaranty, each
Collection Account






Exh. I-36
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT


Agreement, each Fee Letter, and the Subordinated Note, in each case, as amended,
restated, supplemented or otherwise modified from time to time.


“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.


“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.


“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.


“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.


“Unbilled Receivable” means, as of any date of determination, any Receivables as
to
which the invoice or bill with respect thereto has not yet been sent to the
Obligor thereof.


“Utility” means an electric utility (or affiliated captive finance company).


“Utility Account” means a bank account of a Utility.


“Yield Reserve Percentage” means, at any time, a percentage equal to the product
of (i) the Alternate Base Rate as of such date, (ii) 1.5 and (iii) the Maximum
Days Sales Outstanding as of such date divided by 360.


“Weekly Report” means a report, with such information and in a form reasonably
acceptable to Agent (appropriately completed), furnished by Servicer to Agent
and each Purchaser Agent pursuant to Section 8.5.


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write- down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised






Exh. I-37
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT


under it or to suspend any obligation in respect of that liability or any of the
powers under that Bail-In Legislation that are related to or ancillary to any of
those powers.


All accounting terms defined directly or by incorporation in this Agreement or
the Receivables Sale Agreement shall have the defined meanings when used in any
certificate or other document delivered pursuant thereto unless otherwise
defined therein. For purposes of this Agreement, the Receivables Sale Agreement
and all such certificates and other documents, unless the context otherwise
requires: (a) accounting terms not specifically defined herein shall be
construed in accordance with GAAP; (b) all terms used in Article 9 of the UCC in
the State of New York, and not specifically defined herein, are used herein as
defined in such Article 9; (c) references to any amount as on deposit or
outstanding on any particular date means such amount at the close of business on
such day; (d) the words “hereof,” “herein” and “hereunder” and words of similar
import refer to such agreement (or the certificate or other document in which
they are used) as a whole and not to any particular provision of such agreement
(or such certificate or document); (e) references to any Section are references
to such Section in such agreement (or the certificate or other document in which
the reference is made), and references to any paragraph, subsection, clause or
other subdivision within any Section or definition refer to such paragraph,
subsection, clause or other subdivision of such Section or definition; (f) the
term “including” means “including without limitation”; (g) references to any
law, rule, regulation, or directive of any governmental or regulatory authority
refer to such law, rule, regulation, or directive, as amended from time to time
and include any successor law, rule, regulation, or directive; (h) references to
any agreement refer to that agreement as from time to time amended or
supplemented or as the terms of such agreement are waived or modified in
accordance with its terms; (i) references to any Person include that Person’s
successors and assigns; (j) headings are for purposes of reference only and
shall not otherwise affect the meaning or interpretation of any provision
hereof; (k) unless otherwise provided, in the calculation of time from a
specified date to a later specified date, the term “from” means “from and
including”, and the terms “to” and “until” each means “to but excluding”; (l)
terms in one gender include the parallel terms in the neuter and opposite
gender; and (m) the term “or” is not exclusive.






Exh. I-38
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT






EXHIBIT II


FORM OF PURCHASE NOTICE


[Date]
MUFG Bank, Ltd., as Agent
1221 Avenue of the Americas
6th Floor
New York, New York 10020


MUFG Bank, Ltd., as a Purchaser Agent
1221 Avenue of the Americas
6th Floor
New York, New York 10020
Attention: ABS Surveillance


PNC Bank, National Association
300 Fifth Avenue
11th Floor
Pittsburgh, PA 15222
Attention: Robyn Reeher


Mizuho Bank, Ltd.
1271 Avenue of the Americas
New York, NY 10020
Attn: Johan Andreasson


Re: PURCHASE NOTICE


Ladies and Gentlemen:


Reference is hereby made to the Receivables Purchase Agreement, dated as of
April 8,
2020, by and among NewEnergy Receivables LLC, a Delaware limited liability
company (“Seller”), Constellation NewEnergy, Inc., a Delaware corporation, as
Servicer, the Financial Institutions party thereto, the Conduits party thereto,
the Purchaser Agents party thereto and MUFG Bank, Ltd., as Agent (as amended,
restated, supplemented or otherwise modified from time to time, the “Receivables
Purchase Agreement”). Capitalized terms used herein shall have the meanings
assigned to such terms in (or by reference in) the Receivables Purchase
Agreement.
















Exh. II-1
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT


Each of the Agent and each Purchaser Agent is hereby notified of the following
Purchase:


Purchase Price:
$  
Portion of the Purchase Price Payable by
MUFG’s Purchaser Group:


$  
Portion of the Purchase Price Payable by PNC Bank, National Association’s
Purchaser Group:






$  
Portion of the Purchase Price Payable by
Mizuho Bank, Ltd.’s Purchaser Group:


$  
Date of Purchase:





Please credit the Purchase Price in immediately available funds to our Facility
Account [and then wire-transfer the Purchase Price in immediately available
funds on the above-specified date of purchase to]


[Account Name] [Account No.]
[Bank Name & Address] [ABA #]
Reference:
Telephone advice to: [Name] @ tel. No. ( )






Please advise [Name] at telephone no ( ) if any Conduit will not be making this
purchase.


In connection with the Purchase to be made on the above listed “Date of
Purchase” (the “Purchase Date”), the Seller hereby certifies that the following
statements are true on the date hereof, and will be true on the Purchase Date
(before and after giving effect to the proposed Purchase):


(i) the representations and warranties of the Seller set forth in Section 5.1 of
the Receivables Purchase Agreement are true and correct on and as of the
Purchase Date as though made on and as of such date;


(ii) no event has occurred and is continuing, or would result from the proposed
Purchase, that will constitute an Amortization Event or a Potential Amortization
Event;


(iii) the Facility Termination Date has not occurred, the Aggregate Capital does
not exceed the Purchase Limit and the Net Receivable Pool Balance equals or
exceeds the sum of (i) the Aggregate Capital, plus (ii) the Required Reserves
(in each case as of the Purchase Date); and


(iv) the amount of Aggregate Capital is $ after giving effect to the
Purchase to be made on the Purchase Date.




Exh. II-2
736370695 19636993



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT





Very truly yours,NewEnergy Receivables LLCBy:Name:Title:





Exh. II-3
736370695 19636993



--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT




EXHIBIT III


Places of Business of the Seller Parties;
Locations of Records;
Federal Employer Identification Number(s)




A. Principal Place of Business for Seller and CNE


Seller: 1310 Point St, Baltimore, MD 21231






CNE: Currently: 1310 Point St, Baltimore, MD 21231
1001 Louisiana St Suite 2300, Houston, TX 77002




Previously: 100 Constellation Way, Baltimore, MD 21200
1221 Lamar St, Suite 750, Houston, TX 77010




B. Location of Records and Chief Executive Offices:


Seller:  1310 Point St, Baltimore, MD 21231
1001 Louisiana St Suite 2300, Houston, TX 77002
10 S. Dearborn St., 48th Floor, Chicago, IL 60680-5398




CNE:  1310 Point St, Baltimore, MD 21231
1001 Louisiana St Suite 2300, Houston, TX 77002
10 S. Dearborn St., 48th Floor, Chicago, IL 60680-5398




C. Jurisdiction of Organization:


Seller: Delaware




CNE: Delaware




D. Federal Employer Identification Nos. and Organization Nos.:


Seller: Federal Employer I.D. No.: N/A Organizational No.: 2938363


Exh. III-1
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT




CNE: Federal Employer I.D. No.: 95-4714890


Organizational No.: 2938363






E. Other Names:


Seller: None






CNE: None


Exh. III-2
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT




EXHIBIT IV


Lock Boxes
Collection Banks; Collection Accounts


Collection Banks
Name and Address
Account Numbers:
Lock-Boxes:
Bank of America, N.A.
2000 Clayton Rd, Building D -
6th Floor
Concord, CA, 94520-2425
Attn: Blocked Account
Support
Mail Code: CA4-704-06-08


N/A
Wells Fargo Bank, National
Association
Mail Address Code: D1129-
072
301 South Tryon Street, 7th
Floor
Charlotte, North Carolina
28282-1915
Attn: DACA Team


N/A





Exh. IV
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT




EXHIBIT V


FORM OF COMPLIANCE CERTIFICATE


To: MUFG Bank, Ltd., as Agent


This Compliance Certificate is furnished pursuant to that certain Receivables
Purchase Agreement, dated as of April 8, 2020 (as amended, restated or otherwise
modified from time to time, the “Agreement”), by and among NewEnergy Receivables
LLC, a Delaware limited liability company (the “Seller”), Constellation
NewEnergy, Inc., a Delaware corporation (the “Servicer”), the Financial
Institutions party thereto, the Conduits party thereto, the Purchaser Agents
party thereto and MUFG Bank, Ltd., as agent for such Purchasers. Capitalized
terms used and not otherwise defined herein are used with the meanings
attributed thereto in the Agreement.


THE UNDERSIGNED HEREBY CERTIFIES THAT:
1. I am the duly elected   of [Insert name of applicable entity] (the
“Applicable Party”).


2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Applicable Party and its Subsidiaries during the accounting
period covered by the attached financial statements.


3. The examinations described in paragraph 2 above did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes an
Amortization Event or Potential Amortization Event during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate, except as set forth in paragraph 5 below.


4. Schedule I attached hereto sets forth financial data and computations
evidencing the compliance with certain covenants of the Agreement, all of which
data and computations are true, complete and correct.


5. Described below are the exceptions, if any, to paragraph 3 above by listing,
in detail, the nature of the condition or event, the period during which it has
existed and the action which the Applicable Party has taken, is taking, or
proposes to take with respect to each such condition or event.


6. As of the date hereof, the jurisdiction of organization of Seller is
Delaware, the jurisdiction of organization of the Servicer is Delaware, each of
Seller and the Servicer is a “registered organization” (within the meaning of
Section 9-102 of the UCC in effect in Delaware) and neither Seller nor the
Servicer has changed its jurisdiction of organization during the prior five
years.


Exh. V-1
736370695 19636993



--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT




The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this day of , .





NewEnergy Receivables LLCBy:Name:Title:





Exh. V-2
736370695 19636993



--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT




SCHEDULE I TO COMPLIANCE CERTIFICATE


A. Schedule of Compliance as of , , with Section   of the Agreement. Unless
otherwise defined herein, the terms used in this Compliance Certificate have the
meanings ascribed thereto in the Agreement.


This schedule relates to the Fiscal Month ended:








Exh. V-3
736370695 19636993



--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT




EXHIBIT VI


ADDRESSES FOR NOTICES


If to CNE:


Constellation NewEnergy, Inc. c/o Exelon Corporation
Attn: Project Finance
1310 Point Street, 12th Floor
Baltimore, MD 21231
Tel: (410) 470-2024
Email: ProjectFinance@exeloncorp.com
With a copy that does not constitute notice to: Exelon Corporation
Attn: Joseph W. Downs IV
701 Ninth Street NW, 9th Floor
Washington, DC 20068
Tel: (202) 872-2591
Email: Joseph.Downs@exeloncorp.com


Constellation NewEnergy, Inc. Attn: Nina Jezic
1001 Louisiana Street, Suite 2300
Houston, TX 77002
Tel: (667) 313-2284
Email: Nina.Jezic@constellation.com


If to Seller:


NewEnergy Receivables LLC
c/o Exelon Corporation
Attn: Project Finance
1310 Point Street, 12th Floor
Baltimore, MD 21231
Tel: (410) 470-2024
Email: ProjectFinance@exeloncorp.com
With a copy that does not constitute notice to: Exelon Corporation
Attn: Joseph W. Downs IV
701 Ninth Street NW, 9th Floor
Washington, DC 20068


Exh. VI-1
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT




Tel: (202) 872-2591
Email: Joseph.Downs@exeloncorp.com


Constellation NewEnergy, Inc. Attn: Nina Jezic
1001 Louisiana Street, Suite 2300
Houston, TX 77002
Tel: (667) 313-2284
Email: Nina.Jezic@constellation.com


If to MUFG:


MUFG Bank, Ltd.
1221 Avenue of the Americas
New York, NY 10020
Attn: Securitization Group
Tel: (212) 782-6957
Fax: (212) 782-6448
Email: securitization_reporting@us.mufg.jp


If to Victory:


Victory Receivables Corporation
1221 Avenue of the Americas
New York, NY 10020
Attn: Securitization Group
Tel: (212) 782-6957
Fax: (212) 782-6448
Email: securitization_reporting@us.mufg.jp


With a copy to MUFG (as Agent)


If to PNC:


PNC Bank, National Association
Three PNC Plaza
225 Fifth Avenue
Pittsburgh, PA 15222
Attn: Robyn Reeher
Tel: (412) 768-3090
Fax: (412) 762-9184
Email: robyn.reeher@pnc.com


If to Mizuho:


Mizuho Bank, Ltd.
1271 Avenue of the Americas


Exh. VI-2
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT




New York, NY 10020
Attn: Johan Andreasson
Tel: (212) 282-3544
Email: johan.andreasson@mizuhogroup.com


Exh. VI-3
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT




EXHIBIT VII


FORM OF ASSIGNMENT AGREEMENT


THIS ASSIGNMENT AGREEMENT (this “Assignment Agreement”) is entered into as of
the day of, _______, _____, by and between _______________________ (“Assignor”)
and __________________ (“Assignee”).


PRELIMINARY STATEMENTS


A. This Assignment Agreement is being executed and delivered in accordance with
Section 12.1(b) of that certain Receivables Purchase Agreement, dated as of
April 8, 2020, by and among NewEnergy Receivables LLC, a Delaware limited
liability company, Constellation NewEnergy, Inc., a Delaware corporation, as
Servicer, the Financial Institutions party thereto, the Conduits party thereto,
the Purchaser Agents party thereto and MUFG BANK, LTD., as Agent (as amended,
modified or restated from time to time, the “Purchase Agreement”). Capitalized
terms used and not otherwise defined herein are used with the meanings set forth
or incorporated by reference in the Purchase Agreement.


B. Assignor is a Financial Institution party to the Purchase Agreement, and
Assignee wishes to become a Financial Institution thereunder; and


C. Assignor is selling and assigning to Assignee % (the “Transferred
Percentage”) of all of Assignor’s rights and obligations under the Purchase
Agreement and the Transaction Documents, including, without limitation, the
Transferred Percentage of Assignor’s Commitment and (if applicable) the
Transferred Percentage of the Capital of Assignor as set forth herein.


AGREEMENT
The parties hereto hereby agree as follows:
1. The sale, transfer and assignment effected by this Assignment Agreement shall
become effective (the “Effective Date”) two (2) Business Days (or such other
date selected by the Agent in its sole and absolute discretion) following the
date on which a notice substantially in the form of Schedule II to this
Assignment Agreement (the “Effective Notice”) is delivered by the Agent to the
Conduit in the Assignor’s and Assignee’s Purchaser Group, Assignor and Assignee.
From and after the Effective Date, Assignee shall be a Financial Institution
party to the Purchase Agreement for all purposes thereof as if Assignee were an
original party thereto and Assignee agrees to be bound by all of the terms and
provisions contained therein.


2. If Assignor has no outstanding Capital under the Purchase Agreement, on the
Effective Date, Assignor shall be deemed to have hereby transferred and assigned
to Assignee, without recourse, representation or warranty (except as provided in
paragraph 6 below), and the Assignee shall be deemed to have hereby irrevocably
taken, received and assumed from Assignor, the Transferred Percentage of
Assignor’s Commitment and all rights and obligations associated therewith under
the terms of the Purchase Agreement, including, without limitation,


Exh. VII-1
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT




the Transferred Percentage of Assignor’s future funding obligations under
Article I of the
Purchase Agreement.


3. If Assignor has any outstanding Capital under the Purchase Agreement, at or
before 12:00 noon, local time of Assignor, on the Effective Date Assignee shall
pay to Assignor, in immediately available funds, an amount equal to the sum of
(i) the Transferred Percentage of the outstanding Capital of Assignor (such
amount, being hereinafter referred to as the “Assignee’s Capital”); (ii) all
accrued but unpaid (whether or not then due) Financial Institution Yield
attributable to the Transferred Percentage of Assignor’s Capital; and (iii)
accruing but unpaid fees and other costs and expenses payable in respect of
Transferred Percentage of Assignor’s Capital for the period commencing upon each
date such unpaid amounts commence accruing, to and including the Effective Date
(the “Assignee’s Acquisition Cost”); whereupon, Assignor shall be deemed to have
sold, transferred and assigned to Assignee, without recourse, representation or
warranty (except as provided in paragraph 6 below), and Assignee shall be deemed
to have hereby irrevocably taken, received and assumed from Assignor, the
Transferred Percentage of Assignor’s (i) Commitment and (ii) Capital (if
applicable) and all related rights and obligations under the Purchase Agreement
and the Transaction Documents, including, without limitation, the Transferred
Percentage of Assignor’s future funding obligations under Article I of the
Purchase Agreement.


4. Concurrently with the execution and delivery hereof, Assignor will provide to
Assignee copies of all documents requested by Assignee which were delivered to
Assignor pursuant to the Purchase Agreement.


5. Each of the parties to this Assignment Agreement agrees that at any time and
from time to time upon the written request of any other party, it will execute
and deliver such further documents and do such further acts and things as such
other party may reasonably request in order to effect the purposes of this
Assignment Agreement.


6. By executing and delivering this Assignment Agreement, Assignor and Assignee
confirm to and agree with each other, the Agent and the other Financial
Institutions in the Assignor’s and Assignee’s Purchaser Group as follows: (a)
other than the representation and warranty that it has not created any Adverse
Claim upon any interest being transferred hereunder, Assignor makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made by any other Person in or in
connection with the Purchase Agreement or the Transaction Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of Assignee, the Purchase Agreement or any other instrument or document
furnished pursuant thereto or the perfection, priority, condition, value or
sufficiency of any collateral; (b) Assignor makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Seller Party, any Obligor, any Affiliate of any Seller Party or the performance
or observance by any Seller Party, any Obligor, any Affiliate of any Seller
Party of any of their respective obligations under the Transaction Documents or
any other instrument or document furnished pursuant thereto or in connection
therewith; (c) Assignee confirms that it has received a copy of the Purchase
Agreement and copies of such other Transaction Documents, and other documents
and information as it has requested and deemed appropriate to make its own
credit analysis and decision to enter into this Assignment Agreement; (d)
Assignee will, independently and without


Exh. VII-2
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT




reliance upon the Agent, any Conduit, the Seller or any other Financial
Institution or Purchaser and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Purchase Agreement and the Transaction
Documents; (e) Assignee appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers under the Transaction Documents
as are delegated to the Agent by the terms thereof, together with such powers as
are reasonably incidental thereto; (f) Assignee appoints and authorizes to take
such action on its behalf and to exercise such powers under the Transaction
Documents as are delegated to the Purchaser Agent for the Assignee’s Purchaser
Group by the terms thereof, together with such powers as are reasonably
incidental thereto; and (g) Assignee agrees that it will perform in accordance
with their terms all of the obligations which, by the terms of the Purchase
Agreement and the other Transaction Documents, are required to be performed by
it as a Financial Institution (including, without limitation, as a Related
Financial Institution) or, when applicable, as a Purchaser.


7. Each party hereto represents and warrants to and agrees with the Agent that
it is aware of and will comply with the provisions of the Purchase Agreement,
including, without limitation, Article I and Sections 4.1 and 14.6 thereof.


8. Schedule I hereto sets forth the revised Commitment of Assignor, the Conduit
for which Assignee shall act as a Related Financial Institution and the
Commitment of Assignee, as well as administrative information with respect to
Assignee.


9. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.


10. Assignee hereby covenants and agrees that, prior to the date which is one
year and one day after the payment in full of all senior Indebtedness of any
Conduit or any Financial Institution or Funding Source that is a special purpose
bankruptcy remote entity, it will not institute against, or join any other
Person in instituting against, any Conduit or any such entity any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.


IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers of the date hereof.


[Signature Pages Follow]


Exh. VII-3
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT







[ASSIGNOR]By:Name:Title:






[ASSIGNEE]By:Name:Title:





Exh. VII-4
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT




SCHEDULE I TO ASSIGNMENT AGREEMENT


LIST OF LENDING OFFICES, ADDRESSES FOR NOTICES AND COMMITMENT AMOUNTS


Date: _____________ ,  


Transferred Percentage: %




A-1
A-2
B-1
B-2
Assignor
Commitment (prior to giving effect to the
Assignment
Agreement)
Commitment (after giving effect to the
Assignment
Agreement)
Outstanding
Capital
(if any)
Ratable Share of Outstanding Capital





















A-2
B-1
B-2
Assignee


Commitment (after giving effect to the Assignment Agreement)
Outstanding
Capital
(if any)
Ratable Share of Outstanding Capital











Assignee is a Related Financial Institution for: ______________


Address for Notices


Attention: Phone: Fax:


Exh. VII-5
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT




SCHEDULE II TO ASSIGNMENT AGREEMENT


EFFECTIVE NOTICE



TO:, AssignorTO:, Assignee





The undersigned, as Agent under the Receivables Purchase Agreement, dated as of
April 8, 2020, by and among NewEnergy Receivables LLC, a Delaware limited
liability company, Constellation NewEnergy, Inc., a Delaware corporation, as
Servicer, the Financial Institutions party thereto, the Conduits party thereto,
the Purchaser Agents party thereto and MUFG Bank, Ltd., as Agent (as amended,
the “Receivables Purchase Agreement”), hereby acknowledges receipt of executed
counterparts of a completed Assignment Agreement dated as of ,   between , as
Assignor, and ___________, as Assignee(the “Assignment Agreement”). Terms
defined in such Assignment Agreement are used herein as therein defined.


1. Pursuant to such Assignment Agreement, you are advised that the Effective
Date will be , .


2. The Conduit in the Assignor’s Purchaser Group hereby consents to the
Assignment Agreement as required by Section 12.1(b) of the Receivables Purchase
Agreement.


[3. Pursuant to such Assignment Agreement, the Assignee is required to pay $ to
Assignor at or before 12:00 noon (local time of Assignor) on the Effective Date
in immediately available funds.]



Very truly yours,MUFG BANK, LTD., as AgentBy:Name:Title:





Exh. VII-6
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT





[APPLICABLE CONDUIT]By:Name:Title:





Exh. VII-7
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT




EXHIBIT VIII


CREDIT AND COLLECTION POLICY


See Attached






Exh. VIII-1
736370695 19636993



--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT




EXHIBIT IX
[Reserved]




Exh. IX-1
736370695 19636993



--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT




EXHIBIT X


FORM OF MONTHLY REPORT


See Attached




Exh. X-1
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT




EXHIBIT XI
SUBJECT OBLIGOR
See Attached




Exh. X-1
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT




EXHIBIT XII
CLOSING MEMORANDUM
See Attached












Exh. XII-1
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT


SCHEDULE A


COMMITMENTS, PAYMENT ADDRESSES,
PURCHASER AGENTS, RELATED FINANCIAL INSTITUTIONS AND CO- ARRANGERS






Commitments and Payment Addresses of Financial Institutions


Financial Institution
Commitment
Address
MUFG Bank, Ltd.
$300,000,000
1221 Avenue of the Americas, 6th Floor
New York, New York 10020
Attention: Securitized Products
Telephone: 212-782-6957
Email:
securitization_reporting@us.mufg.jp
PNC Bank, National Association
$225,000,000
PNC Bank, National Association
300 Fifth Avenue
11th Floor
Pittsburgh, PA 15222
Telephone: (412) 768-3090
Facsimile: (412) 762-9184


Attention: Robyn Reeher
Mizuho Bank, Ltd.
$225,000,000
Mizuho Bank, Ltd.
1271 Avenue of the Americas
New York, NY 10020
Attn: Johan Andreasson
Tel: (212) 282-3544


Email:
johan.andreasson@mizuhogroup.com





























Sch. A-1
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT




Purchaser Agents


Purchaser Group
Purchaser Agent
Address
MUFG Bank, Ltd.
MUFG Bank, Ltd.
1221 Avenue of the Americas, 6th Floor
New York, New York 10020
Attention: Securitized Products
Telephone: 212-782-6957
Email:
securitization_reporting@us.mufg.jp
PNC Bank, National Association
PNC Bank, National Association
PNC Bank, National Association
300 Fifth Avenue
11th Floor
Pittsburgh, PA 15222
Telephone: (412) 768-3090
Facsimile: (412) 762-9184


Attention: Robyn Reeher
Mizuho Bank, Ltd.
Mizuho Bank, Ltd.
Mizuho Bank, Ltd.
1271 Avenue of the Americas
New York, NY 10020
Attn: Johan Andreasson
Tel: (212) 282-3544


Email:
johan.andreasson@mizuhogroup. com





Sch. A-2
736370695 19636993

--------------------------------------------------------------------------------


RECEIVABLES PURCHASE AGREEMENT


Conduits


Purchaser Group
Conduit
Address
MUFG Bank, Ltd.
Victory Receivables
Corporation
1221 Avenue of the Americas, 6th Floor
New York, New York 10020
Attention: Securitized Products
Telephone: 212-782-6957
Email:
securitization_reporting@us.mufg.jp
PNC Bank, National
Association
N/A
N/A
Mizuho Bank, Ltd.
N/AN/A















Co-Arrangers


Purchaser Group
Co-Arranger
Address
PNC Bank, National
Association
PNC Bank, National
Association
PNC Bank, National Association
300 Fifth Avenue
11th Floor
Pittsburgh, PA 15222
Telephone: (412) 768-3090
Facsimile: (412) 762-9184


Attention: Robyn Reeher
Mizuho Bank, Ltd.
Mizuho Bank, Ltd.
Mizuho Bank, Ltd.
1271 Avenue of the Americas
New York, NY 10020
Attn: Johan Andreasson
Tel: (212) 282-3544
Email: johan.andreasson@mizuhogroup.com



Sch. A-3
736370695 19636993